EXHIBIT 10.1
EXECUTION COPY
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.
Such portions are marked by a series of asterisks.
Master Services Agreement
by and between
ADVANTA BANK CORP.
and
GENPACT INTERNATONAL LLC, HUNGARIAN BRANCH
Dated March 15, 2007



--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          ARTICLE/SECTION   PAGE  
1. DEFINITIONS AND CONSTRUCTION
    1  
 
       
1.1 Certain Definitions
    1  
1.2 Construction
    1  
1.3 References to Attachments and Statements of Work
    2  
 
       
2. TERM
    2  
 
       
2.1 Term
    2  
2.2 Statement of Work Term
    2  
2.3 Pilot SOW
    2  
 
       
3. STATEMENTS OF WORK AND SERVICES
    3  
 
       
3.1 Statements of Work
    3  
3.2 Services
    3  
3.3 Provision of Technology
    4  
3.4 Knowledge Sharing
    5  
3.5 Information Technology Architecture-No Shared Environment
    5  
3.6 Allocation of Resources
    5  
3.7 Policy and Procedures Manuals
    5  
3.8 Quality Assurance
    6  
 
       
4. SUPPLEMENTAL SERVICES AND CHANGES IN SCOPE
    7  
 
       
4.1 Supplemental Services
    7  
4.2 Increases or Reductions in Scope
    7  
 
       
5. SERVICE LEVELS AND PERFORMANCE STANDARDS
    8  
 
       
5.1 Generally
    8  
5.2 Measurement and Monitoring Tools
    9  
5.3 Continuous Improvement; Periodic Reviews and Guaranteed Productivity
Improvements
    9  
5.4 Failure to Perform
    10  
 
       
6. TRANSITION
    11  
 
       
7. MANAGEMENT AND GOVERNANCE
    11  
 
       
7.1 Operating Committee
    11  
7.2 Steering Committee
    12  

-ii-

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          ARTICLE/SECTION   PAGE  
7.3 Program Specific Managers and Contact Persons
    12  
 
       
8. SUPPLIER OFFICE SPACE AND FACILITIES
    13  
 
       
8.1 Office Space
    13  
8.2 Supplier Facilities
    13  
8.3 Advanta Facilities
    14  
8.4 Safety and Security
    14  
 
       
9. EQUIPMENT AND SOFTWARE
    14  
 
       
9.1 Dedicated Network Equipment and Software
    14  
9.2 Supplier-Provided Equipment
    15  
9.3 Software Currency
    15  
 
       
10. REQUIRED CONSENTS
    16  
 
       
11. REPORTS AND FORECASTING
    16  
 
       
11.1 Reports
    16  
11.2 Financial, Forecasting, and Budgeting Support
    17  
 
       
12. FEES, CHARGES, AND EXPENSES
    17  
 
       
12.1 Fees, Costs and Expenses
    17  
12.2 Invoicing
    17  
12.3 Payment
    18  
12.4 Credits, Refundable Items, Reimbursable Items, and Set-Off
    18  
12.5 Recurring Costs
    18  
12.6 Pass-Through and Incidental Expenses
    18  
12.7 Disputed Payments
    19  
12.8 Accountability
    19  
12.9 Cost Reductions
    20  
 
       
13. TAXES
    20  
 
       
13.1 Personal Property; Franchise; Income
    20  
13.2 Sales and Use
    20  
13.3 Cooperation
    21  
13.4 Claim Settlement
    21  
13.5 Withholding Taxes
    21  

-iii-

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          ARTICLE/SECTION   PAGE  
14. [Intentionally Deleted]
    21  
 
       
15. BENCHMARKING
    21  
 
       
15.1 Benchmarked Services
    21  
15.2 Procedure
    21  
15.3 Representative Sample; Benchmark Analysis
    22  
15.4 Benchmarking Results
    22  
 
       
16. SUPPLIER CHANGE CONTROL
    22  
 
       
16.1 General Requirements
    22  
16.2 Change Control Procedures
    23  
16.3 System Changes
    24  
16.4 Information Technology Standards
    25  
 
       
17. SUPPLIER AGENTS
    25  
 
       
17.1 Supplier Personnel
    25  
17.2 Key Supplier Positions
    26  
17.3 Supplier Subcontractors
    27  
17.4 Conduct of Supplier Agents
    27  
17.5 Responsibility/Actions of Supplier Agents
    28  
 
       
18. MUTUAL NON-SOLICITATION
    28  
 
       
19. INTELLECTUAL PROPERTY
    28  
 
       
19.1 Deliverables
    28  
19.2 Advanta-Provided Software
    31  
19.3 Third Party Software
    31  
19.4 Inventions
    32  
19.5 Changes and Upgrades to Software
    32  
19.6 Export
    32  
19.7 Ownership
    33  
19.8 Residual Knowledge
    33  
 
       
20. CONFIDENTIALITY
    33  
 
       
20.1 Confidential Information
    33  
20.2 Exclusions
    34  

-iv-

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          ARTICLE/SECTION   PAGE  
20.3 Obligations
    34  
20.4 Disclosure or Loss of Confidential Information
    35  
20.5 No Implied Rights
    36  
20.6 Injunctive Relief
    36  
20.7 Survival
    36  
 
       
21. CUSTOMER DATA; DATA SECURITY
    36  
 
       
21.1 Customer Data
    36  
21.2 Data Security
    37  
21.3 Data Security Procedures
    38  
21.4 Security Reviews
    38  
 
       
22. DISASTER RECOVERY/BUSINESS CONTINUITY
    39  
 
       
22.1 Generally
    39  
22.2 Updates and Testing
    39  
22.3 Implementation
    39  
 
       
23. RECORD RETENTION AND AUDIT
    39  
 
       
23.1 SAS 70 Audits
    39  
23.2 Record Retention
    40  
23.3 Operational Audits
    40  
23.4 Financial Audits
    41  
23.5 Facilities
    41  
23.6 Audit Follow-up
    41  
23.7 General Principles Regarding Audits
    41  
23.8 Regulatory Examination
    41  
 
       
24. COMPLIANCE WITH LAWS; CHANGES IN LAW
    42  
 
       
24.1 General
    42  
24.2 Regulatory Compliance
    43  
24.3 Notice
    43  
24.4 Permits
    43  
24.5 Performance
    44  
24.6 Termination
    44  

-v-

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          ARTICLE/SECTION   PAGE  
25. REPRESENTATIONS, WARRANTIES AND COVENANTS
    44  
 
       
25.1 By Supplier
    44  
25.1.A By Advanta
    47  
25.2 Mutual Representations and Warranties
    48  
 
       
26. TERMINATION AND TERMINATION/EXPIRATION ASSISTANCE
    48  
 
       
26.1 Termination for Cause by Advanta
    48  
26.2 Regulatory Termination
    48  
26.3 Supplier Right to Terminate
    49  
26.4 Advanta Termination for Convenience; Termination During Pilot; Termination
of SOW(s)
    49  
26.5 Termination for Change in Control
    49  
26.6 Termination for Bankruptcy or Material Adverse Change
    50  
26.7 Termination for Repeated Failure to Meet Service Levels
    50  
26.8 Termination for Force Majeure Event
    51  
26.9 Adjustment
    51  
26.10 Termination/Expiration Assistance
    51  
26.11 Post-Termination Obligations
    52  
26.12 Early Termination Fee
    53  
 
       
27. INDEMNIFICATION
    54  
 
       
27.1 Indemnity
    54  
27.2 Infringement
    54  
27.3 Indemnification Procedures
    55  
 
       
27A. LIMITATION OF LIABILITY
    56  
 
       
27A.1 Direct Damages
    56  
 
       
28. DISPUTE RESOLUTION
    57  
 
       
28.1 Informal Proceedings
    57  
28.2 Arbitration
    57  
28.3 Equitable Relief
    58  
28.4 Jurisdiction
    58  
28.5 Governing Law
    58  

-vi-

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          ARTICLE/SECTION   PAGE  
28.6 Certain Written and Oral Statements
    59  
28.7 Continuity of Services
    59  
 
       
29. INSURANCE
    59  
 
       
29.1 Coverage
    59  
29.2 Insurance Terms
    60  
 
       
30. MISCELLANEOUS
    61  
 
       
30.1 Assignment
    61  
30.2 Labor Harmony Obligation
    61  
30.3 Notices
    61  
30.4 Counterparts
    62  
30.5 Force Majeure
    62  
30.6 Relationship of the Parties
    63  
30.7 Severability
    63  
30.8 Cumulative Remedies; Waiver
    63  
30.9 Consents and Approval
    63  
30.10 No Publicity
    63  
30.11 Entire Agreement
    64  
30.12 Amendments
    64  
30.13 Headings
    64  
30.14 Order of Precedence
    64  
30.15 Survival
    64  
30.16 Covenant of Further Assurances
    64  
30.17 Covenant to Provide Certain Supplier Information
    65  
30.18 Negotiated Terms
    65  
30.19 Covenant Against Pledging
    65  
30.20 Third Party Beneficiaries
    65  
30.21 Covenant of Good Faith
    65  
30.22 Condition Precedent to Agreement Effectiveness; Guaranty of Genpact Global
Holdings SICAR S.a.r.l
    65  

-vii-

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
Attachments to the Master Services Agreement

     
Attachment 1
  Definitions
Attachment 2
  Sample Statement of Work (SOW)
Attachment 3
  Information Technology Architecture
Attachment 4
  Service Levels Standards and ******
Attachment 5
  Transition Services and Fees
Attachment 6
  Supplier Purchased Dedicated Equipment and Software
Attachment 7
  Advanta-Provided Third Party Software
Attachment 8
  Fee Schedule
Attachment 9
  Approved Subcontractors
Attachment 10
  Form of Subcontractor Direct Agreement
Attachment 11
  Advanta Data Security Standards
Attachment 12
  Capital Costs for Calculation of Early Termination Fee
Attachment 13
  Affiliates
Attachment 14
  Form of Employee Innovation and Proprietary Information Agreement
Attachment 15
  Form of Parent Guaranty

-viii-

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



MASTER SERVICES AGREEMENT
     This Master Services Agreement (this “Agreement”), dated March 15, 2007 and
effective as of February 11, 2007 (the “Effective Date”), is entered into by and
between Advanta Bank Corp., a Utah industrial bank with its principal place of
business located at Welsh and McKean Roads, P.O. Box 844 Spring House, PA 19477
(“Advanta”), and Genpact International LLC, 1251 Avenue of the Americas, 41st
Floor, New York, NY 10020, a Delaware Limited Liability Company, through its
branch located at Duna Plaza Offices, 4th floor, H-1138, Budapest Vàci ùt 178,
Hungary (“Supplier”). As used in this Agreement, “Party” means either Advanta or
Supplier, as appropriate, and “Parties” means Advanta and Supplier.
     WHEREAS, Advanta is an industrial bank chartered under the laws of the
State of Utah and regulated by the United States Federal Deposit Insurance
Corporation (“FDIC”) and the State of Utah Department of Financial Institutions
that provides funding to small businesses and business professionals in the
United States through innovative products and services, including through the
issuance of credit cards and the provision of credit card services;
     WHEREAS, Supplier is in the business of providing, and is willing to
provide Advanta, certain services; and
     WHEREAS, Supplier desires to provide to Advanta, and Advanta desires to
obtain from Supplier, certain services and resources, as are described in this
Agreement and as may be otherwise mutually agreed upon by Advanta and Supplier
from time to time and documented in separate, written statements of work, which
may include services and resources for call center operations, collection
efforts, finance and accounting, research and analytics, and information
technology; and
     WHEREAS, Supplier and Advanta desire to establish a mechanism for the
execution of such statements of work and to document certain standard provisions
that will govern the performance of the activities contemplated by each such
statement of work.
     NOW, THEREFORE, for and in consideration of the agreements of the Parties
set forth below, Advanta and Supplier agree as follows:
1. DEFINITIONS AND CONSTRUCTION.
     1.1 Certain Definitions. Certain capitalized terms used herein shall have
the meanings given to them in Attachment 1 (Definitions) hereto. Other
capitalized terms used in this Agreement are defined in the context in which
they are used, and shall have the meanings there indicated.
     1.2 Construction. References to “Article,” “Section” or “Sections” are,
unless otherwise noted, references to the enumerated articles and the
corresponding section(s) of this Agreement. References to any Law (or any item
included in the term “Laws”) shall also mean references to such Law in changed
or supplemented form, or to any newly adopted Law replacing such Law, as
applicable. References to “day,” “month,” and “year” shall mean,

1

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



respectively, calendar day, calendar month, and calendar year. Use of the word
“include,” “includes” and “including” shall be deemed, as the context indicates,
to be followed by the words “but (is/are) not limited to.”
     1.3 References to Attachments and Statements of Work. All references to
“Statement(s) of Work” or “Attachment(s)” shall, unless otherwise noted, be
deemed references to the noted Statement(s) of Work (as defined) or
attachment(s) to this Agreement. All Statement(s) of Work and Attachments
attached hereto are hereby incorporated by reference into, and made a part of,
this Agreement.
2. TERM.
     2.1 Term. The term of this Agreement shall commence on the Effective Date
and remain in full force and effect for a period of three (3) years (the
“Initial Term”), and shall be automatically renewed for two successive one
(1) year periods (each a “Renewal Term”) on the same terms and conditions except
that the Fees fixed for the Initial Term: (a) shall be ****** and (b) the Fees
for the first Renewal Term shall be ******, unless Advanta provides written
notice to Supplier of its election to terminate this Agreement at least one
hundred and eighty (180) days prior to the last day of the then current Term.
All outstanding Statements of Work shall terminate if this Agreement terminates.
     2.2 Statement of Work Term. Each Statement of Work under this Agreement
shall have a separate term, as follows: the initial term of each SOW shall
commence on the SOW Effective Date for such SOW, and shall end on the last day
of the Initial Term as set forth in Section 2.1, the “SOW Initial Term”).
Advanta may, at its election, extend the term of any SOW (except any Pilot SOW,
which may be extended upon the terms and conditions set forth in Section 2.3)
for additional periods of up to one (1) year each, which shall be coterminous
with the Renewal Term as set forth in Section 2.1 (each, a “SOW Renewal Term,”
and all SOW Renewal Terms collectively with the SOW Initial Term, the “SOW
Term”) on the same terms and conditions then in effect, except that the Fees
fixed for the SOW Initial Term set forth in the applicable SOW: (a) shall be
****** and (b) the fees for the first SOW Renewal Term shall be ******, by
notifying Supplier of Advanta’s desire to renew at least ninety (90) days prior
to the expiration of the SOW Initial Term or then-current SOW Renewal Term. If
Advanta does not provide Supplier with such notice in accordance with this
Section 2.2, the SOW shall automatically expire at the end of the SOW Initial
Term or the then-current SOW Renewal Term, as applicable.
     2.3 Pilot SOW. Each Pilot SOW may be converted to an SOW at any time during
the Pilot Period pursuant to mutual agreement, provided, however, that each
Pilot SOW may be extended for up to three (3) months at Advanta’s election by
written notice to Supplier thirty (30) days prior to the expiration of the Pilot
Period. Advanta may terminate a Pilot SOW on fifteen (15) days prior written
notice to Supplier during the Pilot Period, and shall pay ******. In the event
that Advanta does not agree to convert a Pilot SOW to an SOW within fifteen
(15) days after the expiration of the Pilot Period or elects to terminate a
Pilot SOW for convenience, it shall pay ******.

2

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



3. STATEMENTS OF WORK AND SERVICES.
     3.1 Statements of Work.
          a. Generally. The services, resources, and deliverables to be provided
by Supplier hereunder will be described in one or more written Statement(s) of
Work to this Agreement, each of which will be in substantially the form attached
hereto as Attachment 2 (Sample Statement of Work (SOW)). Each SOW shall include
a detailed description of the Services to be provided under the SOW and any
Advanta responsibilities with respect to such Services. Each SOW shall be
sequentially numbered in the order of execution (e.g., SOW001, SOW002, etc.),
shall be signed by an Authorized Representative of each Party and upon such
execution shall be deemed to incorporate the provisions of this Agreement by
reference. Supplier shall negotiate in good faith any new SOW that is requested
by Advanta
          b. Pilots. The Parties agree that the initial Services in each
functional area shall be considered pilot programs during which Advanta shall
have the opportunity to evaluate the services, resources, and deliverables
provided by Supplier. There shall be four separate pilot programs as follows:
(i) Call Center/New Accounts; (ii) Finance and Accounting/ Settlements;
(iii) Information Technology/Application Development and Services; and
(iv) Collections or First Bucket Collections; or such other functions as set
forth in the SOW for such pilot (each a “Pilot”). The term of each Pilot shall
be set forth in the applicable SOW (each a “Pilot Period”). Each Pilot shall be
documented by a separate SOW setting forth, among other things, the following:
               i. scope of Services to be performed including work location,
work hours and process mapping;
               ii. staffing levels, qualifications, training procedures and a
list of key employees performing the Services;
               iii. information technology, equipment and software
considerations (e.g., set up, licensing);
               iv. key Pilot performance measures including tollgates (i.e.,
decision points during the term of the Pilot), stakeholders (i.e., Advanta and
Supplier personnel responsible for such decisions) and associated dates;
               v. any Fees payable during the Pilot Period.
     3.2 Services.
          a. Generally. Commencing on the earliest SOW Effective Date, and
continuing thereafter throughout the Term, Supplier shall provide the Services
to Advanta and the Service Recipients in accordance with the terms and
conditions of this Agreement. Services provided to the Service Recipients shall
be deemed to be Services provided to Advanta. Supplier shall provide the
Services in accordance with the Service Levels set forth in Attachment 4 and in

3

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



the SOWs, the Policies and Procedures Manuals and, where the Service Levels and
Policy and Procedures Manuals do not establish standards, in accordance with
general industry standards for the Services being provided, to the extent
Supplier is aware of such general industry standards through its own efforts or
because Advanta has informed Supplier (“General Industry Standards”). If
Supplier’s performance of the Services in accordance with a particular new
standard will require additional costs or expenses, the Parties will mutually
agree on an equitable allocation of such costs and expenses.
          b. Performance of Services by Advanta, Advanta Affiliates, or Third
Parties; Supplier Cooperation. Subject to Sections 4.2 and Section 26.12,
Advanta shall have the right to perform or provide itself, or to retain third
parties or Advanta Affiliates to perform or provide, any of the Services or any
other services. To the extent Advanta itself performs any of the Services, or
retains third parties or Advanta Affiliates to do so, Supplier shall cooperate
in good faith with Advanta or such third party or Advanta Affiliate. Supplier
shall immediately notify Advanta if an act or omission of such a third party or
Advanta Affiliate may cause a problem or delay in providing the Services, and
shall cooperate with Advanta to prevent or circumvent, or if unable to do so,
mitigate the effects of such problem or delay.
          c. No Future Obligations; No Exclusivity. Supplier acknowledges and
agrees that: (i) Advanta shall be under no future obligation to acquire
additional or future products or services from Supplier or any Supplier Agent;
and (ii) this Agreement in no way establishes any exclusive arrangement between
Supplier and Advanta.
     3.3 Provision of Technology.
          a. Improved Technology. In providing the Services to Advanta, Supplier
shall: (i) determine the commercially reasonable least cost/highest benefit
methods to implement technological changes; (ii) maintain a level of technology,
for technology provided by Supplier, that allows Advanta to take advantage of
technological advances in order to remain competitive in Advanta’s business and
the markets in which Advanta operates subject to Article 16; (iii) identify
Improved Technology to the Steering Committee for its evaluation in connection
with the Services, and provide sufficient information to enable the Steering
Committee to conduct such evaluation; (iv) identify emerging risks and threats
to the security of Advanta’s Confidential Information or the performance of the
Services and identify technological, procedural or other solutions to protect
against or mitigate such risks and threats; and (v) meet with the program
manager appointed by Advanta (the “Advanta General Program Manager”), at
Advanta’s request, to inform Advanta of any Improved Technology or new
information processing technology Supplier is developing, or information
processing trends and directions of which Supplier is otherwise aware, that
could reasonably be expected to have an impact on Advanta’s business. In the
event there is a shift in the risks and threats faced by Advanta or the
technology used in Advanta’s business that affects or might reasonably affect
the Services, at Advanta’s request and to the extent such shift is not otherwise
addressed in this Agreement, the Parties shall negotiate in good faith to
address the effect, if any, of such shift on the Services and Fees.

4

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



          b. New Supplier Technology. Without limiting any other provision of
this Agreement, in the event Supplier either: (i) develops Improved Technology
or other technological advances or changes to Supplier’s systems or software,
and such technology, advances, or changes are used to provide services to other
Supplier customers that are receiving services that are the same or
substantially similar to the Services; or (ii) develops new or enhanced
services, software, tools, products or methodologies to be offered to such
customers, Supplier shall, to the extent permitted by Supplier’s contracts with
such customers with respect to confidentiality and intellectual property
obligations: (A) offer Advanta the opportunity to gain from such new
technologies at commercially agreed terms pursuant to Article 16, after it has
been tested; and (B) even if Advanta declines the foregoing opportunity, offer
Advanta such Improved Technology on mutually agreed terms.
     3.4 Knowledge Sharing. On forty-five (45) days advance written notice from
Advanta, Supplier shall: (a) explain to Advanta how the Services are being
provided, and how the Services are going to be, or are proposed to be, provided
in the future; (b) explain to Advanta how the Systems function and should be
operated; and (c) provide to Advanta at Advanta’s cost such training and
documentation as may be necessary to enable Advanta and its designees to
understand, operate, and provide, as applicable, the Systems and Services during
or after the Term.
     3.5 Information Technology Architecture-No Shared Environment. Prior to the
SOW Effective Date for the first Pilot, Advanta and Supplier will procure and
implement the necessary technology, including hardware, software and software
licenses) to provide the Services in the SOWs set forth in Attachment 3 and
shall perform all other tasks to implement the information technology
architecture in accordance with Attachment 3, unless otherwise mutually agreed
to by the Parties in writing. It is agreed between the Parties that Pilots that
commence prior to April 1, 2007 will be running on a shared environment as set
forth in Attachment 3. Supplier shall not migrate or relocate any of the
Services or any of Advanta’s Confidential Information to a shared hardware or
software environment without Advanta’s prior written approval, in its sole
discretion, and if such approval is granted, Supplier shall ensure the security
of such Services and/or Advanta Confidential Information.
     3.6 Allocation of Resources. In the event any Force Majeure Event or
disaster causes Supplier to allocate limited resources between or among
Supplier, Supplier’s Affiliates and customers, Advanta and the Service
Recipients, and/or any third party, such allocation shall be as per the agreed
Disaster Recovery Plan as applicable as set forth in each SOW.
     3.7 Policy and Procedures Manuals.
          a. For each SOW, within no less than fifteen (15) days prior to the
Launch Date for the relevant Pilot SOW or SOW, unless the Parties agree to use
Advanta’s existing policies and procedures manual(s) in any instance, Supplier
shall deliver to Advanta for review and comment a draft policy and procedures
manual that generally describes the activities Supplier proposes to undertake in
order to provide the Services set forth in the applicable SOW, including, where
appropriate, those direction, supervision, monitoring, quality assurance,

5

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



staffing, reporting, planning, and oversight activities normally undertaken in
connection with services similar to such Services. Each draft policy and
procedures manual shall include: (i) a detailed description of how Supplier
shall perform the applicable Services; (ii) a detailed description of the
Equipment and Software that will be used to provide the applicable Services;
(iii) further detailed information regarding the applicable Services, including
operations manuals, user guides, forms of Service Level reports, call lists,
“root cause analysis” procedures, escalation procedures, emergency procedures,
and requests for approvals or information; and (iv) any other items requested by
Advanta. Advanta shall provide all necessary and reasonable support and
information to Supplier for Supplier for creation and finalization of the Policy
and Procedures Manual.
          b. Advanta shall review each draft policy and procedures manual and
provide comments and suggestions to Supplier, upon receipt of which the Parties
shall discuss revision of the applicable draft manual in accordance with
Advanta’s comments and suggestions, and Parties shall then mutually agree a
revised draft. Advanta and Supplier shall repeat the foregoing review, comment,
and revision process until a draft policy and procedures manual has been
mutually agreed that meets Advanta’s requirements. The final policy and
procedures manual for each SOW must be approved in writing by Advanta and, when
approved by Advanta in writing, shall be deemed the “Policy and Procedures
Manual” for such SOW and shall be attached thereto as SOW Attachment 1 (Policy
and Procedures Manual).
          c. Supplier shall update and revise each Policy and Procedures Manual
throughout the Term to reflect changes proposed by Advanta or changes in the
Services and/or the policies, procedures, and resources used to provide the
Services; provided that (i) no update or revision to a Policy and Procedures
Manual shall be deemed incorporated into such Policy and Procedures Manual
without Advanta’s prior written approval, (ii) updates and revisions shall be
subject to Article 16, provided, however, that implementation of such updates
and revisions shall be performed in compliance with timetables required by
applicable Laws.
          d. All drafts of each Policy and Procedures Manual, including each
final Policy and Procedures Manual, shall be deemed Advanta’s Confidential
Information and property.
     3.8 Quality Assurance. To the extent not included in the Policies and
Procedures Manual, Supplier shall develop and implement quality assurance
processes and procedures for each SOW to ensure that each of the Services are
performed in an accurate and timely manner and in accordance with: (a) the terms
and conditions of this Agreement; (b) the Service Levels set forth in the
applicable SOW; (c) the Advanta Regulatory Requirements; (d) General Industry
Standards; and (e) any additional quality assurance requirements set forth in
the applicable SOW. To the extent applicable, each set of quality assurance
processes and procedures shall include, at a minimum, remote monitoring
capability to allow for Advanta’s remote, real time monitoring of calls handled
at Supplier’s Facilities. Each set of quality assurance processes and procedures
may also include call recording and monitoring, verification, checkpoint
reviews, testing, acceptance, and other procedures for Advanta to assure the
quality and timeliness of Supplier’s and the Supplier Agents’ performance.
Supplier shall submit each set of draft quality assurance

6

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



processes and procedures to Advanta for its review, comment, and approval within
fifteen (15) days prior to the Launch Date for each Pilot SOW and SOW. Advanta
shall thereafter review the draft quality assurance processes and procedures and
provide comments and suggestions to Supplier, upon receipt of which Supplier
shall promptly revise the such draft processes and procedures in accordance with
Advanta’s comments and suggestions and provide a further revised draft thereof
to Advanta for review and approval within fifteen (15) days after receipt of
Advanta’s comments; provided that Advanta and Supplier shall repeat the
foregoing review, comment, and revision process until Advanta approves such
draft processes and procedures in writing. The final quality assurance processes
and procedures for each SOW must be approved in writing by Advanta and, upon
Advanta’s final approval, shall be incorporated into the then-current Policy and
Procedures Manual for such SOW. No failure or inability of any set of quality
assurance processes or procedures to disclose errors or problems with the
Services shall excuse Supplier’s or any Supplier Agent’s failure to comply with
the applicable Service Levels or with any other terms or conditions of this
Agreement. Any additional requirements shall be addressed in accordance with
Article 16.
4. SUPPLEMENTAL SERVICES AND CHANGES IN SCOPE.
     4.1 Supplemental Services.
          a. Generally. Advanta may, from time to time during the Term and in
its sole discretion, request that Supplier provide Supplemental Services. Any
agreement of the Parties with respect to Supplemental Services shall be
specified in either (i) an amendment to the applicable SOW, which amendment
shall reference the matters and schedules listed in Section 3.1, to the extent
applicable or (ii) in a separate SOW. Supplier shall use reasonable efforts to
provide any Supplemental Service requested by Advanta.
          b. Requests and Proposals for Supplemental Services. Within fifteen
(15) days following Advanta’s request for any Supplemental Service, Supplier
shall in good faith provide Advanta with a draft SOW or SOW amendment
corresponding to such Supplemental Service, along with an identification of any
potential risks regarding the Supplemental Service (such as potential
disruptions to Advanta or Service Recipient operations) and the actions that
Supplier and/or Advanta would need to take in order to mitigate and/or eliminate
such risks. Advanta shall review such SOW or SOW amendment and provide comments
and suggestions to Supplier, upon receipt of which Supplier shall promptly
revise the draft SOW or SOW amendment to the extent agreed between the Parties
in accordance with Advanta’s comments and suggestions and provide a further
revised draft of the SOW or SOW amendment to Advanta for review and approval
within fifteen (15) days after receipt of Advanta’s comments; provided that
Advanta and Supplier shall repeat the foregoing review, comment, and revision
process until Advanta deems that the draft SOW or SOW amendment meets Advanta’s
requirements and Advanta accepts in writing, in its sole discretion, such draft
SOW or SOW amendment.
          c. Advanta Acceptance Required. Notwithstanding any other provision of
this Agreement, Supplier shall not begin performing any Supplemental Services,
and Advanta shall not be obligated to pay for any Supplemental Services, until
Advanta has accepted the

7

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



terms and conditions of such Supplemental Service in writing in accordance with
Section 4.1(b), upon which acceptance and subject to Supplier’s written
agreement to the same, such Supplemental Services shall be deemed part of the
Services hereunder and shall be subject to the terms and conditions of this
Agreement and of the applicable SOW.
     4.2 Increases or Reductions in Scope.
          a. Advanta may, upon Notice to Supplier, request increases or
reductions in the scope of any or all Services (including any Services to be
provided under a particular SOW(s)) beyond any range that may be set forth in a
SOW. Upon receiving such Notice, Supplier shall consider Advanta’s
increase-in-scope or reduction-in-scope request in good faith and shall submit
to Advanta a change-in-scope proposal within ten (10) business days or such
extended period as mutually agreed (such proposal, a “Change-in-Scope
Proposal”), which Change-in-Scope Proposal shall outline in sufficient detail
the tasks to be performed to accomplish such proposed increases or reductions in
the scope and the changes in Fees or other charges, if any, that will arise
therefrom. Advanta, in its sole discretion, reserves the right to accept,
modify, or reject any or all Change-in-Scope Proposals received from Supplier.
Unless and until Advanta has accepted the terms and conditions of a
Change-in-Scope Proposal in writing and Supplier has agreed to the same, the
increase-in-scope or reduction-in-scope request and the Change-in-Scope Proposal
shall not bind either Party and neither Party shall have any obligation to the
other Party under such increase-in-scope or reduction-in-scope request or
Change-in-Scope Proposal.
          b. The Operating Committee shall determine the resources that will
change in order to provide the Services in light of such Change-in-Scope
Proposal and the Parties will determine, in accordance with the applicable
formula(s) set forth in the Fee Schedule in Attachment 8 and in the applicable
SOW, the costs (including appropriate indirect and overhead costs) that shall be
changed as and when the Change-in-Scope Proposal is implemented.
          c. Immediately upon the Parties’ agreement as to any Change-in Scope
Proposal, Supplier shall proceed to implement the Change-in-Scope Proposal as
quickly as feasible, but in no event later than three (3) months from the date
of such agreement, or as otherwise mutually agreed. As, when, and to the extent
the Change-in-Scope Proposal is implemented, the applicable Fees payable
hereunder shall be adjusted in accordance with the Change-in-Scope Proposal.
          d. If within sixty (60) days following Supplier’s receipt of a
Change-in-Scope Proposal from Advanta, the Parties have not agreed upon the
changes to resources and Fees in accordance with the terms and conditions of
this Section 4.2, then at the initiative of either Party the issue shall be
resolved in accordance with the dispute resolution procedures set forth in
Article 28.
5. SERVICE LEVELS AND PERFORMANCE STANDARDS.
     5.1 Generally. Unless otherwise specified in a particular SOW, Supplier’s
performance of the Services shall be measured based on service levels as
described in

8

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



Attachment 4 and as set forth under the applicable SOW and otherwise under this
Agreement (the “Service Levels”). Supplier shall perform all Services with
promptness and diligence, in a workmanlike manner, and in accordance with the
Service Levels. Advanta may establish new Service Levels at any time, provided,
that in the event appropriate metrics do not exist for the new Service Levels
requested by Advanta, the Parties shall: (a) adopt Service Level metrics based
on Advanta’s most recent twelve (12) month historical performance in the United
States, (b) adopt Service Level metrics based on the most recent twelve
(12) month historical performance of Supplier, if Supplier has performed the new
Service Levels for Advanta for a twelve (12) month period; or (c) if no
historical Advanta or Supplier twelve (12) month performance metrics are
available for the new Service Levels, then the Parties shall look to Payment
Card Industry Standards to set Service Level metrics. If a new Service Level is
added without available historical Advanta or Supplier performance metrics,
after a ninety (90) day evaluation period, the Operating Committee shall review
the application of the new Service Level metric and implement mutually agreed
adjustments. The Parties shall review such new Service Level metrics on a
quarterly basis and implement revisions as mutually agreed.
     5.2 Measurement and Monitoring Tools. Supplier shall implement and use such
measurement and monitoring tools and procedures as necessary to measure and
report Supplier’s performance of the Services against applicable Service Levels
at a level of reasonable detail acceptable to Advanta and sufficient for Advanta
to verify compliance with the Service Levels. Supplier shall provide Advanta
with access to such measurement and monitoring tools and procedures upon
Advanta’s request. Supplier acknowledges and agrees that all fees or other
charges for such measurement and monitoring tools and the resource utilization
associated with their use have been included in the Fees set forth in the
applicable SOW.
     5.3 Continuous Improvement; Periodic Reviews and Guaranteed Productivity
Improvements.
          a. Supplier shall: (i) continuously identify reasonable ways to
improve the level and efficiency and reduce the cost of Services delivered
hereunder through process reengineering, technical improvement or otherwise;
(ii) identify to the Operating Committee and, subject to the Operating
Committee’s prior written approval, apply to the Services proven techniques and
tools from other Supplier projects that would benefit Advanta either
operationally or financially in relation to this Agreement; and (iii) adopt
techniques and tools applicable to the Services as reasonably requested by the
Operating Committee.
          b. Supplier acknowledges that the quality of the Services can and will
be improved during the Term, and that the Service Levels shall be enhanced
periodically in recognition of such anticipated improvement. Beginning within
three (3) months after the first SOW Effective Date and, thereafter, at least
annually, the Operating Committee shall periodically: (i) review the Service
Levels and the performance data collected and reported by Supplier hereunder;
(ii) modify the Service Levels to reflect (A) the higher performance levels
actually attained by Supplier, (B) any improved performance capabilities
associated with advances in the technologies and methods available to Supplier
and (C) Payment Card Industry Standards and (iii) to the extent deemed
reasonable and appropriate by the Parties, add new

9

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



Service Levels to permit further measurement or monitoring of the accuracy,
quality, completeness, timeliness, responsiveness, cost-effectiveness, and/or
productivity of the Services. To the extent new Service Levels are added by the
Operating Committee, in the event appropriate metrics do not exist for the new
Service Levels the Operating Committee shall: (a) adopt Service Level metrics
based on Advanta’s most recent twelve (12) month historical performance in the
United States, (b) adopt Service Level metrics based on the most recent twelve
(12) month historical performance of Supplier, if Supplier has performed the new
Service Level for Advanta for a twelve (12) month period; or (c) if no
historical Advanta or Supplier twelve (12) month performance metrics are
available for the new Service Levels, then the Operating Committee shall look to
Payment Card Industry Standards to set Service Level metrics. If a new Service
Level is added without available historical Advanta or Supplier performance
metrics, after a ninety (90) day evaluation period, the Operating Committee
shall review the application of the new Service Level metric and implement
mutually agreed adjustments. Supplier shall improve the quality of the Services
to meet or exceed the enhanced Service Levels described in this Section 5.3, at
no additional charge to Advanta, unless agreed otherwise.
          c. Supplier guarantees Advanta cumulative productivity improvements
over the Initial Term of ****** measured as set forth in Attachment 8
(“Guaranteed Productivity Improvements”). The Parties agree that the benefits of
productivity improvements during the Initial Term in excess of the Guaranteed
Productivity Improvements shall be shared between Advanta and Supplier in
accordance with the procedures set forth in Attachment 8, or as otherwise agreed
to by the Parties in writing:
               i. At any time during the Initial Term, if Supplier believes that
its cost of providing the Services under the Customer Service and Collections
SOWs, respectively, can be reduced due to Supplier’s continuous improvements in
the level and efficiency of performance of the Services through process
reengineering, technical improvement or otherwise, Supplier shall prepare a
written proposal to Advanta describing and quantifying such projected cost
reductions and improvements in the level and efficiency of performance gains and
setting forth a suggested metric or methodology for calculating the gains (an
“Improvement Proposal”).
               ii. If Advanta approves an Improvement Proposal, after ninety
(90) days have elapsed from the date of implementation of the approved
Improvement Proposal, the Operations Committee shall evaluate and verify actual
productivity improvements against Supplier’s forecasted gains included in the
Improvement Proposal using the approved metric or as otherwise agreed. In the
event the Operations Committee identifies and quantifies productivity
improvements that have been achieved, the reduction in Fees shall be separately
listed on Supplier’s monthly invoice as achieved productivity improvements for
Advanta.
               iii. Every ninety (90) days, the Operations Committee shall
review Supplier’s performance and determine whether the productivity
improvements under each approved Improvement Proposal have continued and whether
the Guaranteed Productivity Improvements has been achieved. The Operations
Committee will track the continued quantified

10

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



productivity improvements reflected in a reduction of Fees and adjust Supplier’s
performance record as appropriate to reflect reductions in net productivity
improvements as appropriate. The cumulative quantified productivity improvements
from all Improvement Proposals will continue to be separately listed on
Supplier’s monthly invoice as achieved productivity improvements for Advanta.
Once the cumulative productivity improvements have equaled the Guaranteed
Productivity Improvements, Advanta shall share continued productivity
improvements that are tracked and verified by the Operations Committee for the
remainder of the Term as set forth in Attachment 8.
     5.4 Failure to Perform.
          a. ******. Supplier agrees that if Supplier fails to meet any Key
Service Level in any SOW, ****** in accordance with Attachment 4 and the
applicable SOW in recognition of the diminished value of the Services resulting
from such failure ******. Supplier acknowledges and agrees that such ******
shall not be deemed to limit any other remedy to which Advanta may be entitled
hereunder or otherwise, whether at law, in equity, or otherwise, including
termination. Supplier ****** under an SOW ****** if Supplier ******: for any
Service Level that Supplier fails to meet ******, Supplier ****** for that
Service Level for ******.
          b. Service Level Failure. If Supplier fails to meet any of the Service
Levels in any SOW, Supplier shall immediately: (i) notify Advanta of such
failure; (ii) perform a root cause analysis for such failure in order to
identify the cause of such failure; (iii) provide Advanta with a report
detailing the cause of, and a procedure for rapidly correcting, such failure;
(iv) advise Advanta of the status of remedial efforts being undertaken with
respect to such problems; (v) correct the failure and begin meeting the
applicable Service Levels; and (vi) take appropriate preventive measures so that
the Service Level failure and its underlying causes do not recur. Advanta shall
be permitted to audit Supplier to determine whether appropriate preventive
measures have been implemented and are effective.
6. TRANSITION.
As part of the Services and at Advanta’s request, Supplier shall provide all
services required to smoothly transition any Advanta-provided or Service
Recipient-provided services to Supplier, including by providing all services
necessary to implement the transition plans and any other related services (such
transition services, the “Transition Services”). The Transition Services shall
be deemed to include the provision of any Equipment and Software (subject to
Article 19 hereof) used to effect such transition, as may be set forth in any
applicable SOW or otherwise communicated in writing by Advanta to Supplier. All
Transition Services shall take place in the time frames set forth in the
applicable SOW and the Transition Fees for such Transition Services shall be as
set forth in Attachment 5 (Transition Services and Fees) and as otherwise set
forth in the applicable SOW.
7. MANAGEMENT AND GOVERNANCE.

11

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



     7.1 Operating Committee. The day-to-day management of the Services,
including management of the technical operations supporting the Services, shall
be undertaken by an operating committee (the “Operating Committee”), comprised
of at least six (6) members, an equal number of which shall be appointed by each
of Advanta and Supplier. At least one (1) of the Supplier-appointed members of
the Operating Committee shall devote substantially all of their business time to
the management duties of the Services; initially, such individual shall be
******. In the event a member of the Operating Committee is to be replaced, such
replacement shall be made by the Party whose employee is to be replaced. Prior
to Supplier making such replacement, Supplier shall consult in good faith with
Advanta on such matter. In the event Advanta raises any concerns as to the
performance of a member of the Operating Committee appointed by Supplier,
Supplier shall, subject to requirements of Laws, react appropriately to
alleviate such concerns. The Operating Committee shall have no power to amend
this Agreement.
     7.2 Steering Committee. The ongoing operations of the Services shall be
overseen by a steering committee (the “Steering Committee”), comprised of at
least three (3) members appointed by Advanta and three (3) members appointed by
Supplier. The Steering Committee shall be responsible for strategic direction
and oversight for the Services, including: (i) addressing disputes that arise
hereunder; (ii) overseeing the financial performance of the Services;
(iii) addressing strategic improvements to technology used to provide the
Services; (iv) addressing continuous improvement of the Services; (v) addressing
adjustments in the scope of the Services; and (vi) reviewing all other matters
that the Parties agree should be reviewed by the Steering Committee. The initial
Advanta members of the Steering Committee shall be ******. The initial Supplier
members of the Steering Committee shall be ******. In the event a member of the
Steering Committee is to be replaced, such replacement shall be made by the
Party whose employee is to be replaced; provided, however, that any replacement
member of the Steering Committee shall have at least substantially the same
qualifications of the member that is replaced and, prior to making such
replacement, such Party shall consult in good faith with the other Party on such
matter. In the event a Party raises any concerns as to the performance of a
member of the Steering Committee appointed by the other Party, the other Party
shall, subject to requirements of Laws, react appropriately to alleviate such
concerns. The Steering Committee shall meet from time to time as its members
consider necessary, but in no event less than once per quarter. Meetings may be
held in person or wholly or partly by way of telephone or video conference;
provided that the Steering Committee conduct at least one in-person meeting
annually. In addition, representatives of the Parties shall meet periodically
throughout the Term, or as requested by Advanta, to discuss matters arising
under this Agreement. For each Steering Committee meeting, upon Advanta’s
request, Supplier shall prepare and distribute an agenda (including any topics
designated by Advanta) in advance of such meeting to all anticipated
participants, and shall record and promptly distribute minutes for such meeting
for review and approval by Advanta.
     7.3 Program Specific Managers and Contact Persons. Each of Advanta and
Supplier shall designate the following Program specific managers and contact
persons:

12

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



          a. General Program Manager. A General Program Manager charged with
general oversight responsibility of the Services, who shall serve as the
principal point of contact for each Party with respect to overall Services
issues and who shall attend meetings of the Steering Committee (each a “General
Program Manager”). Each General Program Manager shall: (i) have overall
responsibility for managing and coordinating the performance hereunder of the
Party that appointed him or her; (ii) be authorized to act for and on behalf of
such Party under this Agreement; and (iii) be responsible for attempting to
resolve disputes concerning this Agreement in accordance with the dispute
resolution procedures set forth in Article 28. The General Program Manager
appointed by Supplier (the “Supplier General Program Manager”) shall be subject
to Advanta’s prior written approval, shall serve as Supplier’s single point of
contact and accountability for Advanta in regard to the Services and this
Agreement, shall be dedicated full time to the provision of the Services
hereunder, and shall be stationed during the Term at Supplier’s Facilities where
the Services are being performed, initially Hyderabad, India. Advanta shall have
a meaningful opportunity to provide information to Supplier with respect to
Advanta’s evaluation of the performance of the Supplier General Program Manager.
          b. Additional Persons. Such additional persons as the Steering
Committee deems appropriate to serve as the point of contact for each of Advanta
and Supplier with respect to other specific subject areas, including customer
dispute resolution, complaints, fraud and anti-money laundering.
8. SUPPLIER OFFICE SPACE AND FACILITIES.
     8.1 Office Space. Supplier shall provide to Advanta, without additional
charge, furnished office space (together with power, air conditioning,
telephone, network, and other utilities) at any Supplier Facility for the use of
the Advanta General Program Manager and his or her designees when visiting such
Supplier Facility in relation to this Agreement. Advanta shall comply with all
policies and procedures provided to Advanta in writing in advance that govern
access to and use of such Supplier Facilities.
     8.2 Supplier Facilities. The following terms and conditions shall apply to
any Supplier Facilities and any Services provided therein or therefrom:
          a. Supplier shall manage and maintain in good working order the
building and property electrical systems, water, sewer, lights, heating,
ventilation and air conditioning systems (i.e., HVAC), physical security
services, and general custodial/landscape services. As between the Parties,
Supplier shall be responsible for the costs of applicable leases and related
leasehold improvements with respect to the Supplier Facilities.
          b. Except with respect to Pilots and as otherwise set forth in the
SOWs, Supplier shall maintain segregated space dedicated solely to Advanta
sufficient to provide the Services in each Supplier Facility used under this
Agreement. Supplier shall maintain a logically and physically isolated network
for Advanta in accordance with the Advanta Data Security Standards. In no event
shall Supplier provide any Services from a space in a Supplier Facility that is
shared with any third party unless Supplier receives the prior written consent
of Advanta, which Advanta may withhold in its sole discretion. Advanta shall be
permitted to audit

13

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



Supplier’s compliance with this Section 8.2 upon written Notice to Supplier at
any time during the Term.
          c. Supplier shall be solely responsible and liable for any damage to
the Supplier Facilities.
          d. Supplier shall, and shall cause the Supplier Agents to: (i) keep
the Supplier Facilities in good order; and (ii) not use such facilities for any
purpose, or act, in violation of any Laws or Card Association Rules.
          e. Supplier shall, and shall cause the Supplier Agents to, immediately
inform Advanta of any breaches in security or potential breaches in security at
any of the Supplier Facilities that have compromised or could compromise the
Services in any way, including by compromising the security of Advanta’s
Confidential Information. Supplier shall be fully responsible and liable to
Advanta for any and all such security breaches and any loss or damage arising
therefrom or related thereto.
          f. Supplier shall not change the location of Supplier Facilities
without Advanta’s prior written consent.
     8.3 Advanta Facilities. In the event that Supplier or any Supplier Agents
performs any Services at any Advanta Facilities, Supplier agrees to comply with
and shall cause such Supplier Agents to comply with all security,
confidentiality, safety and health policies of Advanta that have been
communicated to Supplier or Supplier Agents. Supplier shall take all necessary
precautions to prevent, and shall be responsible for, any injury to any persons
(including employees of Advanta) or damage to property (including Advanta’s
property) arising from or relating to Supplier’s or Supplier Agents’ performance
of the Services or the use by Supplier or Supplier Agents of any Advanta
equipment, tools, facility or other property.
     8.4 Safety and Security. Except as otherwise expressly provided herein,
Supplier shall, and shall cause the Supplier Agents to, maintain and enforce at
any Supplier Facilities used to provide the Services safety and security
procedures that are at least equal in scope and stringency to safety and
security procedures for such facilities required by the Advanta Data Security
Standards, provided, however, that in Physical Access Control (General Facility)
Supplier shall provide security guards 24 hours a day/7 days a week during the
Pilot Period in lieu of proximity cards, combination locks and other devices;
and all visitors must be preapproved by Advanta, except for Supplier employees
and Supplier-approved vendors and subcontractors. In particular, Supplier shall,
and shall cause the Supplier Agents to, maintain logical and physical security
and safety procedures for Advanta’s Confidential Information, which safety and
security procedures shall protect Advanta Confidential Information from:
(i) unauthorized access, (ii) theft including theft of Advanta Confidential
Information by employees of Supplier or Supplier Agents, (iii) dishonest
misappropriation of Advanta Confidential Information by Supplier or Supplier
Agents or their respective employees, (iv) fraudulent or dishonest disposal of
Advanta Confidential Information by Supplier or Supplier Agents or their
respective employees, (v) fraudulent or dishonest inducement for delivery or
retention of Advanta Confidential Information by Supplier or Supplier Agents or
their respective employees,

14

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



(vi) dishonest or fraudulent removal or concealment of Advanta Confidential
Information by Supplier or Supplier Agents or their respective employees,
(vii) damages to any computer, computer system or computer network, computer
data base containing Advanta Confidential Information by Supplier or Supplier
Agents or their respective employees, and (ix) hacking with computer systems
containing Advanta Confidential Information by Supplier or Supplier Agents or
their respective employees. Supplier shall be fully responsible and liable to
Advanta for any and all breaches of this Section 8.4 and any loss or damage
arising therefrom or related thereto.
9. EQUIPMENT AND SOFTWARE.
     9.1 Dedicated Network Equipment and Software. Supplier shall purchase
certain network Equipment and license certain network Software, as specified in
Attachment 6, which Equipment and Software shall be dedicated to Advanta and
used exclusively to perform the Services (the “Dedicated Equipment and
Software”). Supplier shall be responsible for configuring, installing, testing,
implementing and maintaining the Dedicated Equipment and Software at Advanta’s
direction. Supplier shall pay the purchase price and license and maintenance
fees for the Dedicated Equipment and Software, which shall be passed through to
Advanta at Supplier’s ******. Supplier shall monitor and control access, both
physical and logical to the Dedicated Equipment and Software at all times so as
to prevent any unauthorized access or use. From time to time, at Advanta’s
direction and at Advanta’s cost, Supplier shall change, modify, upgrade and/or
replace the Dedicated Equipment and Software. If Supplier believes that such a
change, modification, upgrade or replacement is necessary or desirable, Supplier
shall promptly notify Advanta and inform Advanta of the cost of the proposed
action and any impact thereof on the Services, but shall take no action without
Advanta’s prior written consent. Upon Advanta’s approval of such action,
Supplier shall install, configure, test, implement and maintain the change,
modification, upgrade or replacement and shall pass any additional purchase
price and/or license or maintenance fees through to Advanta at Supplier’s
******. Any Loss caused due to non-occurrence of the change, modification,
upgrade or replacement due to Advanta’s refusal shall not be to the account of
Supplier.
     9.2 Supplier-Provided Equipment. If requested by Advanta and subject to
Article 16, Supplier shall supply or acquire new computing, processing,
telecommunications, and other equipment, hardware, and associated attachments,
features, accessories and peripheral devices (including storage devices and
printers), as necessary or appropriate to provide the Services. Such new
equipment and materials, collectively with any equipment that is designated in
the applicable SOW as “Supplier-Provided,” shall be deemed the
“Supplier-Provided Equipment” for purposes of this Agreement. Supplier shall
acquire all Supplier-Provided Equipment, solely from reputable manufacturers of
such products. Unless otherwise requested by Advanta, all Supplier-Provided
Equipment shall be purchased or leased in the name of the Supplier.
     9.3 Software Currency.
          a. Currency of Software. Subject to Advanta’s prior written approval,
Supplier shall maintain, in accordance with Supplier’s internal policies and the
Policies and Procedures Manuals, reasonable currency for all Software (including
the Core Software) and

15

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



shall provide “help desk” and other support for all new releases and versions of
the Software. For purposes of this Section 9.3, “reasonable currency” shall mean
that, unless otherwise directed by Advanta: (i) Supplier shall maintain the
Software within one Major Release of the then-current Major Release; and
(ii) Supplier shall install Minor Releases promptly upon their availability.
          b. Release Testing. Prior to installing any Major Release or Minor
Release, Supplier shall confer with Advanta and shall evaluate and test such
Major Release or Minor Release to verify that such release: (i) will perform in
accordance with this Agreement and the architectures and standards established
by Advanta; (ii) will not increase Advanta’s total cost of receiving the
Services; (iii) will not require any material changes to Advanta’s systems,
software, or equipment; and (iv) will not adversely impact the functionality,
interoperability, performance, or resource efficiency of the Services. Such
evaluation and testing shall be at least as rigorous and comprehensive as the
evaluation and testing usually performed by highly qualified outsourcing service
providers under such circumstances and shall be subject to the oversight and
direction of the Operating Committee. Supplier shall provide Advanta with all
results of such testing and evaluation, which results shall be deemed Advanta’s
Confidential Information and property. Notwithstanding the foregoing, Supplier
shall not install any Major Release or Minor Release if directed not to do so in
writing by Advanta.
          c. Other Terms. Advanta and the Service Recipients shall have the
right, but not the obligation, to install new releases of, replace, or make
other changes to any Advanta-Provided Software or other Software for which
Advanta is financially responsible hereunder with reasonable notice to Supplier
to allow for changes as necessitated by installation of new releases,
replacements or changes in any Advanta-Provided Software but without any
requirement for Supplier’s consent.
10. REQUIRED CONSENTS.
Supplier shall obtain and maintain, and shall pay all costs (including transfer,
re-licensing, and termination fees and expenses) related to obtaining and
maintaining the Required Consents; except that Advanta shall obtain and maintain
and shall pay all costs (including transfer, re-licensing, and termination fees
and expenses) related to the Required Consents for the Advanta-Provided Third
Party Software set forth on Attachment 7 (Advanta-Provided Third Party
Software). In the event a Required Consent is not obtained, then, unless and
until such Required Consent is obtained, Supplier shall determine and adopt,
subject to Advanta’s prior written approval, such alternative means as are
necessary and sufficient to provide the Services without such Required Consent
and without causing Advanta or Supplier to violate any Laws or Card Association
Rules. ******.
11. REPORTS AND FORECASTING.
     11.1 Reports. The reports to be issued by Supplier to Advanta in connection
with each SOW shall be set forth in an attachment to such SOW (SOW Attachment 3
(Reports)). All such reports shall, except as otherwise agreed in writing by the
Parties or as otherwise set forth in the applicable SOW, be issued at the
frequency requested by Advanta, and shall be in a format

16

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



agreed between the Parties. All such reports shall be securely “web-enabled” by
Supplier (i.e., shall be accessible to applicable Advanta employees and agents
via a secure connection to the World Wide Web) throughout the Term starting
sixty (60) days after the end of the Pilot Period for each SOW. Such reports
shall include a monthly Supplier performance report, which shall be delivered to
Advanta within ten (10) business days after the end of each calendar month
(commencing with the month during which the SOW Effective Date falls),
describing Supplier’s performance of the Services in the preceding month (the
“Monthly Performance Report”). Each Monthly Performance Report shall:
(a) separately address Supplier’s performance in each area of the Services;
(b) for each area of the Services, assess the degree to which Supplier has
attained or failed to attain the Service Levels and other objectives in that
area; (c) explain deviations from the Service Levels and other objectives, and
include a plan for corrective action where appropriate; (d) describe the status
of applications development projects (if any), problem resolution efforts, and
other initiatives; (e) set forth a record of changes to all applicable
Equipment, Software, and personnel, and describe planned changes during the
upcoming month that may affect the Services; (f) set forth the utilization of
resources for the month and report on utilization trends and statistics; and
(g) include such documentation and other information as Advanta may request to
verify compliance with this Agreement.
     11.2 Financial, Forecasting, and Budgeting Support. Each SOW shall set
forth the forecasting to be issued by Advanta to Supplier in connection with
such SOW. Advanta may modify the forecasting to be issued pursuant to each SOW
in its sole discretion. Supplier agrees that: (a) all such forecasts are
estimates and shall not be considered a guarantee of volumes; (b) the actual
information related to such forecasts is subject to variation; and (c) Advanta
shall have no liability whatsoever in connection with such forecasts or
variations except for adjustments to the Fees as set forth in Attachment 8). On
a monthly basis (or more frequently if requested by Advanta), Supplier shall
provide information to Advanta regarding opportunities if any to modify or
improve the Services and/or to reduce the Fees and/or total cost to Advanta of
receiving the Services.
12. FEES, CHARGES, AND EXPENSES.
     12.1 Fees, Costs and Expenses. All fees payable to Supplier under this
Agreement (the “Fees”) for the Services and any Deliverables hereunder are set
forth in Attachment 8 and, with respect to Transition Fees, Attachment 5, unless
otherwise set forth in a SOW. The Fees may be adjusted based on ****** as set
forth in Attachment 8. All Fees and Transition Fees, costs and expenses shall be
calculated and paid in US dollars. Beginning eighteen (18) months after the
Effective Date, Advanta may elect to pay the Fees on a ****** instead of a
****** for individual processes at rates mutually agreed upon in writing by
Advanta and Supplier. Advanta shall not be required to pay Supplier any amounts
for the Services other than those payable under this Section 12.1 and the
applicable SOW. Any Fees and Transition Fees that constitute charges by third
parties to Supplier which are permitted by this Agreement to be passed through
to Advanta hereunder shall be passed through to Advanta ******. Periodic charges
under this Agreement are to be calculated on a calendar month basis, and shall
be prorated for any partial month. Except as expressly set forth in this
Agreement, all costs and expenses that Supplier or Supplier Agents shall incur
in providing the Services have been included in the Fees and

17

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



Transition Fees set forth herein and in the applicable SOW, and no additional
costs or expenses shall be reimbursed or reimbursable by Advanta unless
specifically agreed to by Advanta in advance in writing. If Advanta agrees to
any such reimbursement, such reimbursement shall be in accordance with Advanta’s
standard expense policy as may be modified from time to time.
     12.2 Invoicing. On or before the fifteenth (15th) day of each month during
the Term, Supplier shall invoice Advanta for the Services performed in
accordance with this Agreement during the previous month. Supplier invoices
shall be itemized as designated by Advanta, and shall include the calculations
utilized to establish the charges. Supplier shall render a single invoice to
Advanta with the charges sorted by SOW showing such details as reasonably
specified by Advanta or as necessary to satisfy Advanta’s internal accounting
and chargeback requirements (such as allocating charges among locations, and
departments). Such invoice shall separately state the amounts of taxes, if any,
Supplier is collecting from Advanta, and applicable taxes owed by Advanta, if
any, by tax jurisdiction.
     12.3 Payment. Subject to the other provisions of this Article 12,
undisputed invoices properly submitted to Advanta pursuant to this Agreement
shall be due and payable by Advanta within thirty (30) days after receipt
thereof and any overdue payments shall be payable with interest of LIBOR+150
basis points.
     12.4 Credits, Refundable Items, Reimbursable Items, and Set-Off.
          a. Credits. To the extent a credit may be due Advanta pursuant to this
Agreement, Supplier shall provide Advanta with an appropriate credit against
amounts then due and owing; if no further payments are due to Supplier under an
applicable SOW, Supplier shall pay such amounts to Advanta within thirty
(30) days following the credit becoming due.
          b. Reimbursable Items. Without limiting any other provision of this
Agreement, Supplier shall pay, or promptly reimburse Advanta at Advanta’s
request, for any third party vendor fees, charges, or costs arising out of or
related to: (i) Supplier’s or any Supplier Agent’s improper use of the Equipment
or Software; or (ii) Supplier’s or any Supplier Agent’s interaction with any
third party vendor for purposes of providing support or maintenance to correct
an error or problem with the Software or Equipment, when such third party vendor
is not responsible for, or its product is not a cause of, such error or problem.
          c. Set-Off. With respect to any amount to be paid by Advanta
hereunder, Advanta may set-off against such amount any amount that Supplier is
obligated to pay to Advanta or for which Supplier is required to reimburse
Advanta hereunder.
     12.5 Recurring Costs. If general conditions or technology changes
materially reduce Supplier’s recurring costs in providing the Services, Supplier
shall renegotiate with Advanta to share those net reduced costs with Advanta.
     12.6 Pass-Through and Incidental Expenses.

18

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



          a. Pass-Through Expenses. “Pass-Through Expenses” are charges to be
paid either directly by Advanta, or through Supplier on an “out-of-pocket
expense” basis. Pass —Through Expenses shall include the costs for the Supplier
purchased Dedicated Equipment and Software set forth on Attachment 6 and the
costs for travel and hospitality services Supplier will be providing Advanta
employees visiting India, such as transportation to and from the airport, hotel
and Supplier facilities, supplying a cell phone with international calling
service to the US, hotel accommodations and emergency medical care. Any other
Pass-Through Expenses shall be set forth in each SOW or otherwise approved in
advance and in writing by Advanta.
               i. If the Parties agree that a particular Pass-Through Expense is
to be paid by Advanta directly, Supplier shall promptly provide Advanta with the
original third-party invoice for such expense together with a confirmatory
statement that Supplier has reviewed the invoiced charges and made a good faith
determination of which charges are proper and valid and should be paid by
Advanta.
               ii. For all Pass-Through Expenses not paid by Advanta directly,
Supplier shall: (A) review the invoiced charges and make a good faith
determination of which charges are proper and valid and should be paid;
(B) provide Advanta with a reasonable opportunity to review the invoice to
confirm Supplier’s determination; and (C) upon receipt of Advanta’s written
notice that the charges are acceptable, pay the amounts due and invoice Advanta
therefore in accordance with the terms and conditions hereof.
          b. Minimization of Pass-Through Expenses. Supplier shall use
reasonable efforts to minimize all Pass-Through Expenses. Without limiting any
other provision of this Agreement, with respect to any services or materials
paid for on a Pass-Through Expense basis Advanta reserves the right to:
(i) obtain such services or materials directly from a third party;
(ii) designate the third party source for such services or materials;
(iii) designate the particular services or materials (e.g., equipment make and
model) that Supplier shall obtain; (iv) require Supplier to identify and
consider multiple sources for such services or materials or to conduct a
competitive procurement; and (v) review and approve the Pass-Through Expenses
for such services or materials prior to Supplier entering into any agreement for
such services or materials.
          c. Incidental Expenses. Supplier acknowledges and agrees that, except
as otherwise provided in this Agreement: (i) expenses that are expected to be
incurred in performing the Services (including, e.g., local travel and lodging
in India for Supplier employees, and routine document reproduction and shipping
internal between Advanta and Supplier, and routine long-distance telephone
internal between Advanta and Supplier) are already included in the Fees; and
(ii) therefore, such Supplier or Supplier Agent expenses shall not be separately
reimbursable by or invoiced to Advanta hereunder. Notwithstanding the foregoing,
travel and lodging expenses for Transition Services shall be paid by Advanta in
accordance with Attachment 5.
     12.7 Disputed Payments. Advanta may withhold payment of any invoice or
portion thereof that Advanta disputes in good faith. If an invoice includes both
disputed and undisputed charges, Advanta shall pay all undisputed items in
accordance with this Article 12 and the

19

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



applicable SOW, and may withhold payment of the disputed charges in accordance
with this Section 12.7. If Advanta has already paid a disputed charge (i.e., if
Advanta elects, after paying a particular charge, to dispute the charge),
Advanta may set-off the disputed charge against other charges owed by Advanta
hereunder. Advanta shall notify Supplier in writing on or before the date that
any amount is so withheld (whether in respect of a dispute on a current invoice
or as a set-off) and describe, in reasonable detail, the reason for such
withholding. Advanta and Supplier shall diligently pursue an expedited
resolution of such dispute in accordance with the dispute resolution procedures
set forth in Article 28. Neither the failure to dispute any Fees or amounts
prior to payment nor the failure to withhold any amount shall constitute,
operate, or be construed as a waiver of any right Advanta may otherwise have to
dispute any Fee or amount or recover any amount previously paid.
     12.8 Accountability. Supplier shall maintain, and shall cause the Supplier
Agents to maintain complete and accurate records of and supporting documentation
for the amounts billable to and payments made by Advanta hereunder, in
accordance with generally accepted accounting principles in the United States
applied on a consistent basis. Supplier agrees to provide Advanta with
documentation and other information with respect to each invoice as may be
reasonably requested by Advanta to verify accuracy and compliance with the
provisions of this Agreement. Advanta and its authorized agents and
representatives shall be granted access to such records by Supplier for purposes
of audit during normal business hours during the Term and during any additional
period for which Supplier is required to maintain such records.
     12.9 Cost Reductions. From time to time, Advanta may request that the
Parties work together through the Steering Committee to identify ways to achieve
reductions in the cost of service delivery and corresponding reductions in the
Fees to be paid by Advanta, by modifying or reducing the nature or scope of the
Services to be performed by Supplier, the applicable Service Levels, or other
contract requirements. If requested by Advanta, Supplier shall promptly prepare
and present to the Steering Committee a detailed proposal identifying all viable
means of achieving the desired reductions without adversely impacting business
objectives or requirements identified by Advanta. In preparing such a proposal,
Supplier shall give due consideration to any means of achieving such reductions
proposed by Advanta. The Steering Committee shall not be obligated to accept or
implement any such proposal, and Supplier shall not be obligated to implement
any change that affects the terms of this Agreement, unless and until such
change is reflected in a written amendment to this Agreement.
13. TAXES.
The Parties’ respective responsibilities for taxes arising under or in
connection with this Agreement shall be as follows:
     13.1 Personal Property; Franchise; Income. Each Party shall be responsible
for any personal property taxes on property it owns or leases, for franchise and
privilege taxes on its business, and for taxes, surcharges or cesses based on
its net income or gross receipts.

20

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



     13.2 Sales and Use. Supplier shall be responsible for any import, export,
sales, use, excise, value-added, services, consumption, and other taxes,
surcharges, cesses, fees, levies and duties, including those imposed by Indian
Governmental Authorities, payable by Supplier on any goods or services used or
consumed by Supplier in providing the Services where the tax is imposed on
Supplier’s acquisition or use of such goods or services and the amount of tax is
measured by Supplier’s costs in acquiring such goods or services. Supplier shall
also be responsible for any import, export, sales, use, excise, value-added,
services, or consumption tax and other taxes, surcharges, cesses, fees, levies
and duties, including those imposed by Indian Governmental Authorities, that are
assessed on the provision of the Services as a whole, or on any particular
Service(s) or parts thereof by the jurisdictions from which Supplier is
providing such Services. Advanta shall be responsible for any import, export,
sales, use excise, value-added, services or consumption tax imposed by any
jurisdiction in which Advanta is located or otherwise receives the Services,
including without limitation such taxes imposed with respect to Services
performed onsite at Advanta facilities. In the event that any new import,
export, sales, use, excise, value added, services, consumption, or other taxes,
surcharges, cesses, fees, levies and duties, including those imposed by Indian
Governmental Authorities, are assessed on the provision of any of the Services
in the future, the Party responsible for such taxes under the previous sentences
of this Section 13.2 shall be responsible for the payment of such new or
additional taxes.
     13.3 Cooperation. The Parties agree to cooperate with each other to enable
each to more accurately determine its own tax liability and to minimize such
liability to the extent legally permissible. Each Party shall provide and make
available to the other any resale certificates, information regarding
out-of-state or out-of-country sales or use of equipment, materials, or
services, and other exemption certificates or information reasonably requested
by the other Party.
     13.4 Claim Settlement. Supplier shall promptly notify Advanta of, and
assist Advanta in coordinating the response to and settlement of, any claim for
taxes asserted by applicable Governmental Authorities for which Advanta may be
responsible hereunder, it being understood that with respect to any claim
arising out of a form or return signed by either Party, such Party shall have
the right to elect to control the response to and settlement of the claim, but
the other Party shall have all rights to participate in the responses and
settlements that are appropriate to its potential responsibilities or
liabilities. If Advanta requests Supplier to challenge the imposition of any
tax, Advanta shall reimburse Supplier for the pre-approved reasonable legal fees
and pre-approved expenses incurred directly by Supplier in providing such
assistance. Advanta shall be entitled to any tax refunds or rebates granted to
the extent such refunds or rebates are of taxes that were paid or to be paid by
Advanta.
     13.5 Withholding Taxes. Supplier shall provide any documentation (e.g.,
Form W-9, Form W-8ECI, Form W-8BEN, etc.) required or reasonably requested by
Advanta to enable it to make payments under the Agreement without any deduction
or withholding for or on the account of any tax. Notwithstanding the foregoing,
in the event that an applicable taxing authority shall determine that
withholding taxes are applicable to any such payments, Supplier shall be
responsible for such payments.

21

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



14. [INTENTIONALLY DELETED].
15. BENCHMARKING.
     15.1 Benchmarked Services. Beginning after the first (1st) anniversary of a
SOW Effective Date, Advanta may, at any time not more than annually, initiate a
benchmark analysis of the costs, performance, quality, resource utilization, and
charges of and for the Services or any portion thereof (such Services, the
“Benchmarked Services”, and such analysis, the “Benchmark Analysis”). Advanta
shall, in good faith, select and contract with an independent benchmarking
entity (the “Benchmarker”) to perform the Benchmark Analysis. All third party
costs of each Benchmark Analysis shall be borne by Advanta. All results of any
Benchmark Analysis, and any materials created pursuant to the Benchmark
Analysis, shall be deemed Advanta’s Confidential Information and property.
     15.2 Procedure. The Benchmarker shall execute an appropriately protective
confidentiality agreement in favor of each of the Parties. The Benchmarker shall
perform the Benchmark Analysis in accordance with the Benchmarker’s documented
procedures (as modified herein), which shall be provided to the Parties prior to
the start of the Benchmark Analysis. The Benchmarker shall be instructed to use
its professional judgment as to the appropriate processes and methodologies to
be applied as part of the Benchmark Analysis; provided that if the Parties agree
on specific directions, processes, or methodologies to be used by the
Benchmarker that are different from the Benchmarker’s documented procedures, the
Benchmarker shall be provided such directions, processes, and methodologies, and
shall be instructed to comply therewith in performing the Benchmark Analysis.
     15.3 Representative Sample; Benchmark Analysis. For purposes of the
Benchmark Analysis, the Benchmarker shall compare the costs, performance,
quality, resource utilization, and charges of and for the Benchmarked Services
to the costs, performance, quality, resource utilization, and charges of and for
similar services as performed by a representative sample of well-managed
organizations engaged in providing financial services (the “Representative
Sample”). The Benchmarker shall select the Representative Sample from among
entities: (a) identified by the Benchmarker; and (b) identified by a Party and
approved by the Benchmarker. The Benchmarker shall conduct its Benchmark
Analysis as promptly as is prudent under the circumstances, and shall normalize
the data used to perform the Benchmark Analysis to accommodate, geographic
location of the Services, differences in volume of services, economies of scale,
scope of services, workload and complexity factors (including operating
environment), service levels, financing or payment streams, appropriate
overhead, duration and nature of the contractual commitment, contractual terms,
conditions and allocation of risk, productivity commitments, quality, service
levels, amount of investment made by the service provider in the customer’s
equipment and personnel and other pertinent factors to ensure the unique factors
of each relationship are taken into account by the Benchmarker.
     15.4 Benchmarking Results. The Benchmarker shall issue a confidential,
preliminary written report to the Parties reflecting its Benchmark Analysis
findings. The Parties shall review the preliminary report and provide any
comments in writing. The Benchmarker shall be

22

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



instructed to consider any such comments received and, after such consideration
and making any adjustments that it deems appropriate in its sole discretion,
issue a final written report of its finding and conclusions, which final report
shall be deemed Advanta’s Confidential Information and property. Based upon the
final results of the Benchmark Analysis, Supplier shall cooperate with Advanta
to investigate variances, if any, and to take corrective action to respond to
any deficiencies; provided that if such results show that the Fees paid by
Advanta are ******. Any dispute as to such deficiencies, variances, or reduction
shall be resolved pursuant to the dispute resolution procedures set forth in
Article 29.
16. SUPPLIER CHANGE CONTROL.
     16.1 General Requirements. The Parties agree that only Advanta may initiate
a request to change the Services and that Supplier shall accommodate such change
request in accordance with this Article 16 provided, however, that each Party
may initiate a request to change how the Services are delivered to Advanta under
this Agreement. Supplier shall ensure that all changes to the Services
(including changes to the Equipment and Software used to provide the Services)
are approved in advance by Advanta in writing and are implemented to Advanta’s
satisfaction. With respect to such changes, Supplier shall comply with the
following change control requirements:
          a. Prior to using any Software or Equipment to provide the Services
which had not theretofore been used to provide the Services, Supplier shall
verify that the Software or Equipment, as applicable, has been properly
installed, is in good working order, is operating in accordance with its
specifications, and is performing in a consistently reliable manner with no
defects, interruptions, or recurring problems.
          b. Supplier shall not, and shall cause the Supplier Agents not to,
make any of the following changes without first obtaining Advanta’s approval,
which approval Advanta may withhold in its sole discretion: (i) any change
adversely affecting or that may adversely affect the efficiency, function, or
performance of the Services; (ii) any change that could or would increase the
Fees or any other Advanta charges, costs, or fees, hereunder or otherwise;
(iii) any change inconsistent with the architecture, standards, or strategic
direction specified by Advanta; or (iv) any change impacting the manner in which
Advanta conducts its business or operations, which impact Advanta considers in
its sole discretion to be adverse. In the event Supplier has been unable, after
making best efforts, to contact an appropriate Advanta Authorized Representative
to obtain Advanta’s approval for a temporary emergency change, Supplier may make
such temporary emergency change; provided that Supplier shall work diligently
both to remedy the circumstance that caused the need for such emergency change
and to return the affected systems or materials to their pre-change condition.
Supplier shall document and promptly report all such temporary emergency changes
to Advanta, which changes then shall be subject to Advanta’s approval hereunder.
          c. Supplier shall move any Software from development and test
environments to production environments in a controlled manner, using the
Advanta Information Technology Development Methodology (which shall be set forth
in the applicable Policy and

23

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



Procedures Manual), to ensure that no changes are introduced into any such
programs during such activities. Supplier shall ensure that it is continuously
and fully capable of restoring all Software and environments to the prior (i.e.,
pre-move) state until such Software has been both established as fully
operational and approved by Advanta in writing.
     16.2 Change Control Procedures.
          a. The change control procedures set forth in this Section 16.2 (the
“Change Control Procedures”) shall detail how the Parties shall comply with the
requirements set forth in this Article 16 and otherwise control changes to how
the Services are delivered to Advanta under this Agreement. The Change Control
Procedures shall govern all Services provided under each SOW and Pilot SOW,
provided, however, that in the event that a proposed change to Services does
not: (i) materially impact Service Levels, (ii) increase Fees or otherwise
result in materially increased costs to Advanta, (iii) cause a violation of Laws
or the Advanta Regulatory Requirements, (iv) negatively impact Advanta processes
and procedures, (v) change the location of the Supplier Facilities, or
(vi) affects Advanta’s rights under this Agreement with respect to intellectual
property, then Supplier shall not be required to follow the Change Control
Procedures and its sole obligation shall be to notify Advanta of such proposed
change to the Services, provide information reasonably necessary for Advanta to
evaluate such proposed change (including specifying any additional costs to
Advanta), and obtain Advanta’s prior written consent, which shall not be
unreasonably withheld or delayed.
          b. To propose a change to the delivery of the Services, a Party’s
General Program Manager shall, at such proposing Party’s cost, deliver a written
proposal (a “Change Order Proposal”) to the other Party’s General Program
Manager specifying (i) the proposed change, (ii) the objective or purpose of
such change, (iii) the requirements and specifications of the deliverables, if
any, to be delivered pursuant to such change, (iv) the requested prioritization
and schedule for such change, and (v) the cost impact of such change.
          c. Within ten (10) business days following receipt of the Change Order
Proposal, Advanta and Supplier shall, in good faith, meet (either by telephone
or in person) to review and discuss the scope and nature of the Change Order
Proposal, the availability of Supplier personnel, expertise and resources to
provide such change and the time period in which such change will be
implemented. Within ten (10) business days after such meeting, Supplier shall,
at its own cost unless otherwise agreed, prepare and deliver to Advanta a
written assessment of the proposal (the “Change Assessment”) (i) describing any
changes in products, services, assignment of personnel and other resources that
Supplier believes will be required, (ii) specifying the costs for the Change
Order and specify whether there will be an increase or decrease in the Fees
(including efficiencies gained and reductions in overall cost of the Service)
resulting from such change, (iii) specifying how the proposed change would be
implemented, (iv) describing the effect, if any, such change would have on this
Agreement, (v) estimating all resources required to implement such change, (vi)
describing the delivery risks and associated risk mitigation plans,
(vii) describing the impact on policies and procedures, and (viii) providing
such other information as may be relevant to the proposed change. To the extent
that a proposed change is of such magnitude or complexity that it is not
feasible for Supplier to produce a

24

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



detailed Change Assessment within ten (10) business days, Supplier shall prepare
and deliver to Advanta a summary Change Assessment outlining such details
regarding the prospective change as Supplier can ascertain within five
(5) business days, and the Parties shall agree upon a schedule for the
production of a more detailed Change Assessment.
          d. Advanta shall review the Change Assessment and respond within ten
(10) business days of its receipt of the Change Assessment, indicating whether
Advanta desires Supplier to implement the change pursuant to the Change
Assessment. Upon the agreement of both Parties, the Parties will execute a
change order (a “Change Order”) based upon such Change Assessment and the
Policies and Procedures Manual will be updated accordingly. All Change Orders
must be approved in writing by both Advanta and Supplier before work on the
proposed change commences.
     16.3 System Changes. All material changes to the operating environment of
either Party, which changes may affect the Services (each, a “System Change”),
shall be subject to the Change Control Procedures. In the event that Supplier
wishes to make any System Change, Supplier shall perform a comparison, at a
reasonable and mutually-agreed level of detail, between the amount of resources
required by such Software to perform a representative sample of the processing
then currently being performed for Advanta (a) immediately prior to the System
Change and (b) immediately after the System Change. Advanta shall not be
required to pay for increased resource usage due to a System Change; provided
that if, following a System Change, Supplier can demonstrate (using the same
representative sample of processing described in the foregoing sentence) that a
portion of such increased resource usage is a direct result of increased Advanta
use and not from the System Change, Advanta shall only be required to pay for
such portion of increased usage in accordance with the terms and condition so of
this Agreement. On a quarterly basis, each Party shall prepare a rolling
quarterly “look ahead” schedule for ongoing and planned System Changes for the
next three (3) months.
     16.4 Information Technology Standards. The responsibility for establishing
the architecture and standards of Advanta and the Service Recipients, and all
related strategic and technical matters, shall at all times remain with Advanta.
Supplier, in performing the Services, shall conform to and shall support such
architecture and standards and other matters, including by modifying the
Services as and to the extent necessary to conform thereto. Any approved changes
to the Services required for such conformance shall be implemented in accordance
with the terms and conditions of this Article 16.
17. SUPPLIER AGENTS.
     17.1 Supplier Personnel.
          a. Qualifications and Training. Throughout the Term, Supplier shall
ensure that an adequate number of Supplier and Supplier Subcontractor personnel
are assigned to perform the Services, and that such personnel are properly
educated, trained, screened and fully qualified to perform the Services they are
to perform. Prior to performing Services, all Supplier and Supplier
Subcontractor personnel must, at a minimum, receive a formal orientation program
that includes an introductory review of workplace values, code
of ethics, information security,

25

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



legal implications and consequences of data and privacy breach, antifraud
guidance and controls, as well as information on Advanta’s business and culture;
provided that such orientation program must be approved in writing by Advanta in
advance of such training. Certain minimum qualifications, including minimum
education levels, background checks and screening and any additional minimum
training requirements may be set forth in the applicable SOW. Supplier shall
ensure that all Supplier and Supplier Subcontractor personnel performing the
Services are dedicated solely to Advanta. In no event shall Supplier provide any
Services using Supplier and Supplier Subcontractor personnel who are shared with
any third party unless Supplier receives the prior written consent of Advanta,
which Advanta may withhold in its sole discretion. Advanta shall be permitted to
audit Supplier’s and Supplier Subcontractors’ compliance with this Article 17
upon written notice to Supplier at any time during the Term.
          b. Turnover. Advanta and Supplier agree that it is in their best
interests to ensure that the turnover rate of Supplier and Supplier
Subcontractor personnel performing Services hereunder (the “Turnover Rate”)
remains low throughout the Term. Accordingly, on a monthly basis, Supplier shall
provide Advanta with all relevant data concerning such Turnover Rate, and shall
meet with Advanta to discuss the reasons for the Turnover Rate and the impact,
if any, thereof on the Services. If requested by Advanta, Supplier shall submit
to Advanta a proposal for reducing the Turnover Rate to an acceptable level and,
subject to Advanta’s approval, shall implement such proposal. Supplier shall
not, and shall ensure that its Affiliates and the Supplier Subcontractors shall
not, transfer or re-assign any manager-level or higher personnel performing
Services for Advanta to perform services for any other credit card provider or
credit card servicer for a period of six (6) months following such personnel’s
performance of Services for Advanta.
          c. Replacement. In the event Advanta raises any concerns as to the
performance of a member of a given Supplier or Supplier Subcontractor personnel,
Supplier shall, subject to requirements of Laws, react appropriately to
alleviate such concerns.
          d. Procedures. Throughout the Term, Supplier shall maintain records
relating to Supplier and Supplier Subcontractor personnel providing services
under this Agreement, which records shall include verified qualifications,
licenses, certifications, past employment details and references that evidence
that such personnel are qualified in light of Laws, General Industry Standards,
and this Agreement, to perform the Services. Throughout the Term, Supplier shall
also maintain records of in-service training and assignments for all Supplier
and Supplier Subcontractor personnel. Upon Advanta’s request and subject to
requirements of Laws, Supplier shall promptly provide Advanta with copies of any
of the records described in this Section 17.1. Supplier shall advise all
Supplier and Supplier Subcontractor personnel who are performing Services
hereunder, of their obligation to comply with all Laws, Card Association Rules
and the rules, regulations, policies, and procedures of Advanta in accordance
with this Agreement.
     17.2 Key Supplier Positions.

26

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



          a. Generally. The Supplier and Supplier Subcontractor personnel who
are approved by Advanta as of the applicable SOW Effective Date to fill those
management positions specified as Key Supplier Positions are set forth in the
applicable SOW. Advanta may, from time to time on written notice to Supplier,
change the positions designated as Key Supplier Positions hereunder. Supplier
shall cause each individual who fills a Key Supplier Position to devote their
full time and effort throughout the Term to the provision of the Services.
          b. Assignments to Key Supplier Positions. Before assigning an
individual to a Key Supplier Position, Supplier shall provide Advanta with
detailed written notice of the proposed assignment, shall introduce the
individual to appropriate Advanta representatives, and shall provide Advanta
with a resume and other information requested by Advanta regarding the
individual. If Advanta objects to the proposed assignment, the Parties shall
attempt to resolve Advanta’s concerns on a mutually agreeable basis. Supplier
shall not transfer or re-assign any personnel filling a Key Supplier Position:
(i) without providing advance written notice to Advanta of such transfer; and
(ii) until a suitable replacement is ready to assume the affected position and
has been introduced to Advanta as set forth in this Section 17.2(b). Supplier
and Supplier Subcontractors shall not transfer or re-assign any personnel
filling a Key Supplier Position to perform services for a competitor of Advanta
for a period of nine (9) months following such personnel’s performance of
Services for Advanta and for a twelve (12) month period following the last day
of work by any Supplier General Program Manager on Advanta’s account, shall not
assign him or her to the account of any business or organization that issues
payment cards, including credit, debit and stored-value cards, or provides
unsecured lines of credit to customers in the United States, without Advanta’s
prior written consent. Supplier shall establish and maintain an up-to-date
succession plan for the replacement of individuals serving in Key Supplier
Positions, which plan shall be reviewed with Advanta on a regular basis.

27

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



     17.3 Supplier Subcontractors.
          a. Approval. With the exception of the approved subcontractors (each
an “Approved Subcontractor”) listed on Attachment 9 (Approved Subcontractors),
prior to subcontracting any Services to a third party, Supplier shall notify
Advanta of the proposed subcontractor, which notice shall include: (i) the
specific components of the Services that Supplier proposes to subcontract;
(ii) the scope of the proposed subcontract; (iii) a copy of the proposed
subcontract; and (iv) the identity, qualifications, and financial resources of
the proposed subcontractor. Before entering into any agreement with a third
party to subcontract any of the Services hereunder, including with Approved
Subcontractors, Supplier shall obtain Advanta’s prior written approval of the
applicable subcontract and, if such subcontractor is not an Approved
Subcontractor, such subcontractor (each of which Advanta may provide or withhold
in its sole discretion). Notwithstanding any other provision of this Agreement,
Supplier shall require each subcontractor, including Approved Subcontractors, to
execute a copy of the Subcontractor Direct Agreement attached hereto as
Attachment 10 before Supplier may disclose any of Advanta’s Confidential
Information to, or enter into any discussions regarding the Services, this
Agreement, or the relationship of the Parties with, such potential
subcontractors. Upon Advanta’s approval of a Supplier subcontractor in
accordance with this Section 17.3, such subcontractor shall be deemed a
“Supplier Subcontractor” for purposes of this Agreement.
          b. Subcontractor Agreements. Supplier shall include in its agreement
with any Supplier Subcontractors: (i) intellectual property rights assignment
provisions acceptable to Advanta enabling Supplier to grant to Advanta the
rights specified in this Agreement and (ii) any other provisions as necessary
for Supplier to fulfill its obligations hereunder, including requiring Supplier
Subcontractor’s full cooperation with all audit rights and requirements and all
due diligence requirements of Advanta. Supplier shall not include in any
agreement with a Supplier Subcontractor any provision the effect of which would
be to limit the ability of such Supplier Subcontractor to contract directly with
Advanta.
          c. Replacement. Without limiting any other provision of this
Agreement, upon Advanta’s request Supplier shall replace any Supplier
Subcontractor with a different third party subcontractor (or shall perform the
applicable subcontracted Services itself), if Advanta determines in its sole
discretion that the continued use of such Supplier Subcontractor is not in
Advanta’s best interests, subject to payment by it of any commercially
reasonable wind down and or termination costs.
     17.4 Conduct of Supplier Agents.
          a. Supplier shall ensure that all Supplier Agents, while at an Advanta
Facility comply with Advanta’s then-current codes of conduct, as made available
to Supplier from time to time, and other rules and regulations regarding
personal and professional conduct generally applicable to personnel at such
Advanta Facilities.
          b. Supplier shall ensure that while at an Advanta Facility all
Supplier Agents clearly identify themselves as Supplier Agents, and not as
employees of Advanta, including in any and all communications related to this
Agreement. Each Supplier Agent shall wear a badge

28

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



indicating that he or she is an employee or other agent, as the case may be, of
Supplier and not of Advanta.
     17.5 Responsibility/Actions of Supplier Agents. Supplier is and shall
remain directly responsible and liable to Advanta for the work, conduct and
activities of each Supplier Agent. When a Supplier Agent performs a Supplier
obligation under this Agreement, Supplier shall cause each such Supplier Agent
to comply with this Agreement and Supplier shall be directly responsible and
liable to Advanta for Supplier Agent’s failure to so comply. In each provision
of this Agreement, where Supplier is required to take or not take an action
pursuant to this Agreement, whether or not specifically required by the
applicable provision, Supplier shall cause each Supplier Agent to take or not
take such action and Supplier shall be directly responsible and liable to
Advanta for Supplier Agent’s failure to take or not take such action. Supplier
shall be responsible for all, and Advanta shall have no responsibility for any,
payments required to be made to any Supplier Agent.
18. MUTUAL NON-SOLICITATION.
The Parties agree that during the Term and twelve (12) months thereafter,
neither Party shall (and shall cause its agents and Affiliates not to) directly,
or indirectly through any Affiliate or other entity, offer employment to,
employ, engage as an independent contractor, or otherwise obtain (or encourage
any third party to retain) the services of any person employed at such time or
within the preceding one hundred and eighty (180) days by the other Party or its
Affiliate, who became known to such Party or its Affiliate in connection with
the performance of this Agreement; provided, however, that this Article 18 shall
not apply to general advertising by one Party not targeted specifically at the
other Party’s employees.
19. INTELLECTUAL PROPERTY.
     19.1 Deliverables.
          a. Work Made for Hire; Assignment to Advanta. All Deliverables shall
be the sole and exclusive property and Confidential Information of Advanta.
Advanta shall own all worldwide right, title, and interest, including ownership
of all worldwide rights of Patent, copyright, trademark, trade secret, and other
proprietary rights in, to, and under the Deliverables and all copies and
derivative works made from or of the Deliverables. All Deliverables shall be
deemed to be “works made for hire” (as such term is defined in 17 U.S.C. § 101)
for Advanta. To the extent any of the Deliverables are not deemed to be “works
made for hire” by operation of law, Supplier hereby irrevocably and perpetually
assigns, transfers, and conveys on a worldwide basis, and shall cause all
Supplier Agents to irrevocably and perpetually assign, transfer, and convey on a
worldwide basis, to Advanta without further consideration all of Supplier’s or
such Supplier Agent’s (as applicable) right, title, and interest in, to, and
under the Deliverables, including all rights of Patent, copyright, trademark,
trade secret, and other proprietary rights in the Deliverables and all rights to
causes of action and remedies related to any of the foregoing, effective
immediately upon the inception, conception, creation, fixture, development, or
reduction to practice thereof. Supplier acknowledges that Advanta and its
assigns shall have the right to obtain and hold in their own name any
intellectual property and other rights in, to, and

29

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



under the Deliverables. Supplier shall, and shall cause the Supplier Agents to,
execute any documents or take any other actions as may reasonably be necessary,
or as Advanta may reasonably request, to record, perfect or enforce Advanta’s
ownership interest in, to, and under the Deliverables, including procuring and
causing to be executed all such assignments and other instruments and documents
necessary to effectuate the foregoing, at Advanta’s expense. The Parties
acknowledge and agree that no action taken or not taken by Advanta in relation
to the foregoing assignment, including Advanta’s failure to exercise any of the
rights assigned to Advanta hereunder within one (1) year (or within any other
period of time) from the date of such assignment, will cause such assignment to
lapse or to be deemed lapsed or will cause any assigned right, title or interest
to revert to Supplier or any Supplier Agent. This Section 19.1(a) shall survive
any expiration or termination of this Agreement.
          b. Exclusive License to Advanta. To the extent, if any, that any
Deliverables are not assignable or that Supplier or any Supplier Agent retains
any right, title or interest in and to any Deliverables, Supplier shall, prior
to developing any such non-assignable Deliverables, provide Advanta written
notice regarding the foregoing and: (i) Supplier unconditionally and irrevocably
waives, and Supplier shall cause such Supplier Agent(s) to unconditionally and
irrevocably waive, the enforcement of such rights, and all claims and causes of
action of any kind against Advanta or any other Service Recipient with respect
to such rights; (ii) Supplier shall, and shall cause such Supplier Agent(s) to,
at Advanta’s request and Supplier’s expense, consent to and join in any action
to enforce such rights; and (iii) Supplier hereby grants, and shall cause such
Supplier Agent(s) to grant, to Advanta an exclusive, perpetual, irrevocable,
fully paid-up, royalty-free, transferable, worldwide right and license to use,
execute, reproduce, distribute, adapt (including edit, modify, translate, and
reformat), create derivative works based on, transmit, display and perform
(publicly or otherwise), make, have made, sell, offer to sell, import and
otherwise exploit any such materials, in any form or media now known or later
developed (including Object Code form and Source Code form), and to grant
sublicenses through multiple tiers to any third party or other entity to do any
or all of the foregoing. Supplier further irrevocably waives, and shall cause
the Supplier Agents to irrevocably waive, any “moral rights” or other rights
with respect to attribution of authorship or integrity of such Deliverables that
Supplier or any Supplier Agents may have under any applicable law under any
legal theory. Supplier hereby waives and quitclaims, and shall cause the
Supplier Agents to waive and quitclaim, to Advanta any and all claims, of any
nature whatsoever, that Supplier or any Supplier Agent now or may hereafter have
for infringement of or related to any Deliverables assigned and/or licensed
hereunder to Advanta. This Section 19.1(b) shall survive any expiration or
termination of this Agreement.
          c. Limited License to Supplier. Subject to the terms and conditions of
this Agreement, Advanta hereby grants to Supplier a non-exclusive, revocable,
non-transferable, limited right to use, execute and operate the Deliverables
solely for the purpose of providing and solely to the extent necessary to
provide the Services under this Agreement, and to sublicense the foregoing right
to Supplier Agents solely for the purposes of providing and solely to the extent
necessary to provide the Services that such Supplier Agents are responsible for
providing to Advanta and the other Service Recipients under this Agreement.
Except as otherwise expressly set forth in this Agreement, Supplier and the
Supplier Agents shall neither have nor retain any

30

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



right to use or exploit, in any manner, any Deliverables, and Supplier shall
not, and shall cause the Supplier Agents not to, challenge the validity of
Advanta’s ownership of any Deliverables.
          d. Periodic Delivery of Source Code and Documentation. Supplier shall
periodically, but no less frequently than once each month, deliver to Advanta
all Source Code and Documentation for all Deliverables, which Deliverables were
provided to Advanta during the immediately preceding month or which Source Code
or Documentation was created, conceived, or developed during the immediately
preceding month. Supplier shall ensure that such Source Code and Documentation
are sufficient to allow a reasonably knowledgeable and experienced programmer to
maintain and support the Deliverables to which they correspond, and that such
Documentation accurately describes, in terms understandable by a typical end
user, the functions and features of such Deliverables and the procedures for
exercising such functions and features.
          e. Embedded Software.
               i. Generally. Unless otherwise agreed by the Parties, Supplier
shall not, and shall cause the Supplier Agents not to, incorporate or embed any
Supplier-Provided Materials into any Deliverables, or otherwise use any
Supplier-Provided Materials in the provision of the Services, without Advanta’s
prior written consent. To the extent any Supplier-Provided Materials are
incorporated or embedded into any Deliverables or it would be impossible or
impracticable to use and exploit the Deliverables without such Supplier-Provided
Materials (such incorporated, embedded or necessary Supplier-Provided Materials,
collectively, the “Embedded Software”): (a) in the case of Embedded Software
owned by Supplier or any Supplier Agent, Supplier shall, and shall cause the
Supplier Agents to, grant Advanta, the other Service Recipients, and Advanta’s
Affiliates, and the respective employees, officers, directors, agents,
contractors, successors and assigns of the foregoing, a non-exclusive,
perpetual, irrevocable, fully paid-up, royalty-free, transferable worldwide
right and license to use, execute, reproduce, distribute, adapt (including edit,
modify, translate, and reformat), create derivative works based on, transmit,
display and perform (publicly or otherwise), make, have made, sell, offer to
sell, import and otherwise exploit any such Embedded Software, in any form or
media now known or later developed (including Object Code form and Source Code
form), and to grant sublicenses through multiple tiers to any third party or
other entity to do any or all of the foregoing, solely for the complete
utilization of the Services or the Deliverables and not for any standalone
commercial purpose. Advanta shall make any third party to whom the Deliverables
with the Embedded Software is sold or sub-licensed aware of the restrictions of
use with respect to Embedded Software and take steps to ensure that such third
parties shall not, internally or in conjunction with any other person,
(i) reverse engineer, reverse compile or reverse assemble the Embedded Software
in a stand-alone commercial manner apart from the Deliverables, or (ii) use
Embedded Software for their own benefit or for the benefit of others for any
purpose other than to perform their obligations owed to Advanta; and (b) in the
case of Embedded Software constituting Third Party Software, Supplier shall, at
Advanta’s election, either (i) obtain, at no cost to Advanta, for the benefit of
Advanta, the other Service Recipients, and Advanta’s Affiliates, and the
respective employees, officers, directors, agents, contractors, successors and
assigns of the foregoing, license rights to such Third Party Software that are
substantially

31

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



equivalent in all material respect to the license granted in Section 19.1(a) or
(ii) provide an alternative Deliverable with substantially equivalent
functionality that avoids use of such Third Party Software. Advanta shall, and
shall cause the Service Recipients to, comply with all of the terms and
conditions for use of such Third Party Software of which Supplier has provided
Advanta reasonable advance notice, including requirements of license agreements,
end-user agreements and consents.
               ii. Periodic Delivery of Source Code and Documentation. Supplier
shall periodically, but no less frequently than once each month, deliver to
Advanta all Source Code and Documentation for all Embedded Software, which
Embedded Software was incorporated or embedded in any Deliverables during the
immediately preceding month, or as reasonably necessary for the use or
exploitation of such Deliverables. Supplier shall ensure that such Source Code
and Documentation are sufficient to allow a reasonably knowledgeable and
experienced programmer to maintain and support the Embedded Software to which
they correspond, and that such Documentation accurately describes, in terms
understandable by a typical end user, the functions and features of such
Embedded Software and the procedures for exercising such functions and features.
At Advanta’s request, Supplier will provide Advanta with a list of all Embedded
Software.
     19.2 Advanta-Provided Software.
          a. License to Supplier. Subject to the terms and conditions of this
Agreement, Advanta hereby grants to Supplier a non-exclusive, revocable,
non-transferable, limited right to: (i) use, execute and operate, solely to the
extent permitted by any applicable third party agreements and Required Consents,
the Advanta-Provided Third Party Software; (ii) use, execute and operate the
Advanta-Provided Software that is not Advanta-Provided Third Party Software; and
(iii) use any related Documentation as may be provided by Advanta to Supplier
hereunder; in each case, solely for the purpose of providing and solely to the
extent necessary to provide the Services hereunder.
          b. Compliance with Licenses. Supplier shall, and shall cause the
Supplier Agents to, comply with all of the terms and conditions for use of
Advanta-Provided Software including requirements of license agreements, end-user
agreements and consents.
     19.3 Third Party Software. Without limiting any other provision of this
Article 19, if Supplier or any Supplier Agent uses or wishes to use any Third
Party Software (other than Advanta-Provided Third Party Software) in performing
or otherwise in connection with the Services, Supplier shall: (a) use, wherever
practicable, standard, generally commercially available software packages;
(b) obtain Advanta’s prior written consent, and if Advanta requests, obtain the
right to grant to Advanta, the other Service Recipients, and Advanta’s
Affiliates, a license to such Third Party Software reasonably satisfactory to
Advanta; (c) at Advanta’s request, verify that Advanta, the other Service
Recipients, and Advanta’s Affiliates have the right to purchase related ongoing
services (e.g., maintenance and support services, upgrades, patches, and
subscription services) for such Third Party Software on commercially reasonable
terms; and (d) at Advanta’s request, use reasonable efforts to ensure that any
contracts between Supplier or

32

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



such Supplier Agent and a third party for the provision of such Third Party
Software and any related ongoing services (e.g., maintenance and support
services, upgrades, patches, and subscription services) are expressly assignable
to Advanta, and if such contracts are (i) assignable to Advanta, assign each
such contract to Advanta upon Advanta’s request following the expiration or
termination of those Services in connection with which such Third Party Software
is used, or (ii) not assignable to Advanta, upon Advanta’s request following
expiration or termination of those Services in connection with which such Third
Party Software is used, Supplier shall use best efforts to implement a
work-around reasonably satisfactory to Advanta. Advanta shall, and shall cause
the Service Recipients to, comply with all of the terms and conditions for use
of such Third Party Software of which Supplier has provided Advanta reasonable
advance notice, including requirements of license agreements, end-user
agreements and consents.
     19.4 Inventions. During the term of this Agreement, Supplier shall promptly
disclose any Inventions to Advanta. At Advanta’s request, Supplier shall, and
shall cause the Supplier Agents to, assign, all right, title, and interest in
and to any Inventions (including all rights of action on account of past,
present and future unauthorized use of any Patents covering such Inventions and
for infringement of such Patents) and execute such documents as may be required
to file applications and to obtain Patents in the name of Advanta or its
nominees, in any countries, covering such Inventions. Supplier represents and
warrants to Advanta that neither Supplier nor any Supplier Agent is subject to
any obligations to any third party to assign to such third party(ies) Inventions
or rights therein in conflict with Supplier’s obligations to Advanta hereunder.
During the Term and thereafter, Supplier shall not, and shall cause the Supplier
Agents not to, assert against Advanta, any other Service Recipient, Advanta’s
Affiliates, or any employees, officers, directors, agents, contractors, or
(through multiple tiers) successors or assigns of any of the foregoing, any
patents owned by Supplier or any Supplier Agent that read or bear upon the
receipt of the Services (or services similar to such Services) or the use or
other exploitation of any Deliverables, Supplier-Provided Materials or Embedded
Software to which Advanta, any other Service Recipient, Advanta’s Affiliates, or
any employees, officers, directors, agents, contractors, or (through multiple
tiers) successors or assigns of any of the foregoing are granted rights
hereunder.
     19.5 Changes and Upgrades to Software. Except as may be approved by Advanta
in advance in writing, Supplier shall not make any changes or modifications to
any Software that would alter the functionality of the Systems or Services,
degrade the performance of the Systems or Services, or materially adversely
affect the day-to-day operations of Advanta’s or any other Service Recipient’s
business, except as may be necessary on a temporary, emergency basis to maintain
the continuity of the Services. Supplier shall be responsible, at no charge to
Advanta, for any modification or enhancement to, or substitution for, the
Advanta-Provided Software, the Deliverables, and any other equipment, software
or materials used in connection with the Services, in each case which are
necessitated by (a) unauthorized changes to Advanta-Provided Software or the
Deliverables or (b) unapproved changes to the, Embedded Software, or related
operating environments or functionalities. Supplier shall, at Advanta’s
election, request and cost, install for Advanta in connection with and as part
of the Services, any upgrade, modification, or enhancement to the Systems or any
Embedded Software at the then-current level at the time such

33

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



upgrade, modification, or enhancement is generally made publicly available (or,
if earlier, at the time such upgrade, modification or enhancement is made
available to Supplier or any of its customers).
     19.6 Export. The Parties acknowledge that certain Software and technical
data to be provided hereunder is subject to export controls under the Laws of
the United States and other countries. Supplier shall not, and shall cause the
Supplier Agents not to, export or re-export any such items or any direct product
thereof or undertake any transaction in violation of any such Laws. Supplier
shall be responsible for, and shall coordinate and oversee, compliance with such
Laws in respect of such items exported or imported hereunder or otherwise in
relation to the Services.
     19.7 Ownership. As between the Parties, Advanta and the other Service
Recipients shall remain the sole and exclusive owner of all right, title and
interest in, to and under (a) all information and materials owned by Advanta and
the other Service Recipients as of the Effective Date, (b) all information and
materials acquired by Advanta or any other Service Recipient from any third
party after the Effective Date, and (c) all information and materials developed
by Advanta and/or any other Service Recipient after the Effective Date (the
foregoing, collectively, the “Advanta Materials”). Nothing in this Agreement
shall, whether expressly or by implication, be deemed to transfer any ownership
interest in any Advanta Materials Supplier. Supplier shall, and shall cause all
Supplier Agents to, cease all use of the Advanta Materials upon any expiration
or termination of this Agreement.
     As between the Parties, Supplier and Supplier Agents shall remain the sole
and exclusive owner of all right, title and interest in, to and under
Supplier-Provided Materials, including any modifications or derivative works
thereof made at any time. However, in the case of Embedded Software, only the
modifications and derivative works made at any time by Supplier or Supplier’s
Agents will be owned by Supplier or Supplier’s Agents. Nothing in this Agreement
shall, whether expressly or by implication, be deemed to transfer any ownership
interest in any Supplier Provided Materials or Embedded Software to Advanta.
Advanta shall, and shall cause all Service Recipients to, cease all use of the
Supplier Provided Materials upon any expiration or termination of this
Agreement, unless specifically permitted under this Agreement.
     19.8 Residual Knowledge. Nothing contained in the Agreement shall restrict
a Party from the use of any general ideas, know-how, experience or skill
retained in the unaided mental impressions of such Party’s personnel relating to
the Services, so long as it does not infringe the intellectual property or
breach confidentiality of the other Party.
20. CONFIDENTIALITY.
     20.1 Confidential Information. Supplier and Advanta each acknowledge that
they may be furnished with, receive, or otherwise have access to information of
or concerning the other Party which such Party considers to be confidential,
proprietary, a trade secret, or otherwise restricted. As used in this Agreement,
“Confidential Information” shall mean all information, in any form, furnished or
made available, directly or indirectly, by one Party to the other which is
marked confidential, restricted, proprietary, or with a similar designation, or

34

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



which a reasonably prudent business person would deem to be as confidential
information considering the nature of the information and the circumstances of
its disclosure. Without limiting the foregoing: (a) the terms and conditions of
this Agreement shall be deemed the Confidential Information of both Parties; and
(b) Advanta’s Confidential Information shall be deemed to include (whether or
not marked confidential, restricted, proprietary, or with a similar designation)
(i) all specifications, designs, documents, correspondence, software,
documentation, data and other materials; all materials prepared by Advanta or
the Service Recipients; and all Deliverables (including all information embodied
therein) and other materials prepared by Supplier, Supplier Agents, and their
respective agents (whether alone or in conjunction with Advanta or any Service
Recipient) in the course of performing the Services; (ii) all information
concerning the operations, affairs, customers, end-users, employees and
businesses, including financial affairs, of Advanta and any of its Affiliates,
and the respective relations with their customers, employees, agents, and
service providers (including customer lists, customer information, and
information regarding consumer markets); (iii) the Customer Data; (iv) the
Advanta Provided Software; and (v) all other information, data, and materials
obtained, received, transmitted, processed, stored, archived, or maintained by
Supplier, Supplier Agents, and their respective Agents in the course of
performing the Services and (c) Supplier’s Confidential Information shall be
deemed to include (whether or not marked confidential, restricted, proprietary,
or with a similar designation) (i) all specifications, designs, documents,
correspondence, software, documentation, data and other materials owned by
Supplier; (ii) all information concerning the operations, affairs, customers,
end-users, employees and businesses, including financial affairs, of Suppliers
and any of its Affiliates, and the respective relations with their customers,
employees, agents, and service providers (including customer lists, customer
information, and information regarding consumer markets); (iii) the Supplier
Provided Materials and Embedded Software (subject to Advanta’s license rights as
set forth in this Agreement); and (iv) information, data and materials obtained
from Supplier during an audit.
     20.2 Exclusions. Restrictions placed on use of Confidential Information in
this Agreement shall not preclude use of any particular information that either
Party can demonstrate and document: (a) was obtained from the public domain
without any breach by recipient of any obligation of confidentiality to the
furnishing Party of Confidential Information; (b) was rightfully in the
possession of the receiving Party at the time of disclosure of Confidential
Information to it without any obligation to restrict its further use or
disclosure; (c) was received, after disclosure to it of Confidential Information
by the furnishing Party, from a third party who had a lawful right to disclose
such information to it without any obligation to restrict its further use or
disclosure and without any breach by such third party of any obligation of
confidentiality to the furnishing Party; or (d) was independently developed by
the receiving Party without reference to any Confidential Information of the
furnishing Party. Restrictions placed on use of Confidential Information in this
Agreement shall not preclude Advanta’s use of any information that Advanta has
the right to exploit in accordance with the terms of this Agreement including
Supplier-Provided Materials. In addition, a Party shall not be considered to
have breached its obligations under this Article 20 by disclosing Confidential
Information of the other Party if and to the extent required to respond to the
request of a Governmental Authority to satisfy a legal or regulatory
requirement; provided that, upon receiving any such request and to the extent
that it may do so without violating any Law or Card Association Rules, such
Party immediately and

35

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



prior to such disclosure advises the other Party of such request in order that
the other Party may, with the first Party’s cooperation, interpose an objection
to such disclosure, take action to assure confidential treatment of the
Confidential Information, or take such other action as it deems appropriate to
protect the Confidential Information.
     20.3 Obligations.
          a. Each Party’s Confidential Information shall remain the property of
such Party, except as otherwise expressly provided herein. Advanta and Supplier
shall each use at least the same degree of care, but in any event no less than a
reasonable degree of care, to prevent disclosing to third parties the
Confidential Information of the other Party as such Party employs to avoid
unauthorized disclosure, publication, or dissemination of its own information of
a similar nature and similar importance; provided that the Parties may disclose
such information: (i) to entities or persons performing Services required
hereunder solely where (A) use of such entity or person is expressly authorized
under this Agreement, (B) such disclosure is necessary to the performance of
such Services, and (C) the entity or persons to which the information is
disclosed agrees in writing (1) to assume the nondisclosure, nonuse, and other
obligations of the same scope and at least as stringent as those described in
this Article 21, and (2) not to solicit Advanta’s customers in any manner;
(ii) to directors, agents, attorneys, accountants and advisors of the Parties
and their Affiliates who need to know such information, provided they are
required to treat such information as confidential; and (iii) to potential
purchasers of the Parties or their Affiliates, provided they are required to
treat such information as confidential.
          b. Notwithstanding Section 20.3(a) or any other provision of this
Agreement: (i) Supplier shall not release any Customer Data or any other
Confidential Information of Advanta to any third party without the express prior
written consent of Advanta; (ii) Advanta’s Confidential Information shall not be
utilized or disclosed by Supplier for any purpose other than that of rendering
the Services hereunder; (iii) Supplier shall not be deemed to possess, and shall
not assert, any ownership interest, lien, or other right or interest against or
to Advanta Confidential Information; and (iv) Supplier shall ensure that no
Advanta’s Confidential Information is sold, rented, assigned, leased, or
otherwise disposed of to third parties by Supplier or Supplier Agents, or
commercially exploited by or on behalf of Supplier or any Supplier Agents.
          c. As requested by the furnishing Party during the Term, and upon
expiration or any termination of this Agreement (in whole or in part) and/or the
completion of Supplier’s obligations under this Agreement, unless the Agreement
allows for retention after the term or such retention is required by Laws, the
receiving Party shall return to furnishing Party or destroy, as furnishing Party
may direct, all materials (including all copies and parts thereof) in any medium
that comprise, contain, refer to, or relate to furnishing Party’s Confidential
Information, and receiving Party shall provide furnishing Party with a
certification by an officer of receiving Party certifying such return or
destruction (as applicable) and shall retain no copies thereof. Each Party shall
be entitled to retain one copy of the Confidential Information (except for
Customer

36

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



Data) of the other Party solely to defend itself in any legal proceeding
instituted against it by a third party.
          d. Each Party shall take reasonable steps to ensure that its employees
comply with the provisions of this Article 20. Supplier shall cause each
Supplier Subcontractor to comply with its obligations under the Subcontractor
Direct Agreement.
     20.4 Disclosure or Loss of Confidential Information. In the event of any
disclosure or loss of, or inability to account for, any Confidential Information
of the furnishing Party, upon becoming aware of such event the receiving Party
shall promptly and at its own expense: (a) notify the furnishing Party in
writing; and (b) take such actions as may be necessary or reasonably requested
by the furnishing Party, and otherwise cooperate with the furnishing Party, to
minimize the adverse effects to the furnishing Party of such event and any
damage resulting from such event.
     20.5 No Implied Rights. Nothing contained in this Article 20 shall be
construed as obligating a Party to disclose its Confidential Information to the
other Party, or as granting to or conferring on a Party, whether expressly or by
implication, any ownership interest in or any right or license to Confidential
Information of the other Party.
     20.6 Injunctive Relief. Receiving Party acknowledges that disclosing
Party’s Confidential Information, including in the case of Advanta the Customer
Data, is unique property of extremely high value to the disclosing Party, and
that the unauthorized use or disclosure thereof would cause disclosing Party
irreparable harm that could not be compensated by monetary damages. Accordingly,
receiving Party agrees that disclosing Party shall be entitled to receive, from
any court of competent jurisdiction, injunctive and preliminary relief to
prevent or remedy any actual or threatened unauthorized use or disclosure of
disclosing Party’s Confidential Information, without being required to show
harm.
     20.7 Survival. The Parties’ obligations of non-disclosure and
confidentiality shall survive the expiration or termination of this Agreement.
21. CUSTOMER DATA; DATA SECURITY.
     21.1 Customer Data. Without limiting any other provision of this Agreement,
the following terms and conditions shall apply to Customer Data:
          a. GLBA Compliance. Supplier recognizes and acknowledges that Title V
of the GLBA governs the disclosure of Nonpublic Personal Information about
consumers, including Advanta’s deposit customers and that although GLBA is not
applicable to Advanta’s business card customers, Supplier agrees to comply with
Advanta’s GLBA requirements regarding re-use, sharing and protection of personal
information with respect to Advanta’s business card customers that would be
considered Nonpublic Personal Information if such business card customer were a
consumer. Supplier shall comply with the terms and provisions of the GLBA, other
Laws and Card Association Rules, including the provisions of the GLBA regarding
the re-use, sharing and re-disclosure of Nonpublic Personal Information and the
rules

37

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



implementing section 501(b) of the GLBA. Supplier represents that it has
implemented a comprehensive written information security program that includes
administrative, technical and physical safeguards designed to ensure the
security and confidentiality of customer, consumer and employee information
related to the Services. Supplier’s security measures shall equal or exceed the
Payment Card Industry Data Security Standards. Advanta shall have the right to
request information regarding Supplier’s security program related to the
Services. Supplier shall use best efforts to notify Advanta of a material
modification to any of its security procedures relating to the Services. To the
extent GLBA, other Laws or Card Association Rules require additional or modified
security, privacy or confidentiality contractual arrangements between the
Parties, the Parties shall in good faith identify and execute such additional or
modified agreements as are so required.
          b. Non-Disclosure of Customer Data. Except as permitted under this
Agreement, Supplier agrees that it shall not disclose or use Customer Data
obtained pursuant to this Agreement (including mailing lists) except to the
extent necessary to perform, effect, administer or enforce any transactions or
Services contemplated by this Agreement and in a manner that is in accordance
with Laws (including the GLBA and the federal Fair Credit Reporting Act) and
Card Association Rules. Further, Supplier shall ensure that its Affiliates
disclose and use Customer Data only to the extent permitted by Laws, Card
Association Rules and pursuant to the terms and conditions of this Agreement.
          c. Access to Customer Data. Supplier shall: (i) adequately mark or
otherwise identify Customer Data as Advanta’s Confidential Information and
property (or, if already so marked when provided to Supplier, ensure that all
such marks are retained); (ii) store Customer Data separately (both logically
and physically) from other Supplier-Provided Materials and data and/or any other
materials or data of any third party; and (iii) promptly remove any Customer
Data from storage at Advanta’s request. Supplier shall use best efforts to
safeguard all Customer Data and shall store Customer Data electronically or
otherwise in a safe and secure manner. Advanta shall have unrestricted access
to, and the right to review and retain the entirety of, all computer or other
files containing Customer Data. At no time shall any of such files or other
materials or information be stored or held in a form or manner not immediately
accessible to Advanta. Supplier shall provide to the Advanta General Program
Manager all passwords to and the locations of any such files and other materials
promptly upon the request of Advanta, including Equipment and Software keys and
such information as to format, encryption (if any) and any other specification
or information necessary for Advanta to retrieve, read, revise and/or maintain
such files and information. Upon request of the Advanta General Program Manager,
Supplier shall confirm that all files and other information provided to Advanta
are complete and that no material element or other portion of such files or
other information to which Advanta may request access or review has been
deleted, withheld, disguised or encoded in a manner inconsistent with the
purpose and intent of providing full and complete access to Advanta as
contemplated by this Agreement.
          d. Regeneration of Lost or Damaged Customer Data. As part of the
Services, Supplier shall, at its own expense, promptly replace or regenerate
from Supplier’s media any Customer Data that Supplier has otherwise lost or
damaged, or shall obtain at

38

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



Supplier’s expense a new copy of such lost or damaged Customer Data. In the
event that Supplier cannot fulfill the foregoing obligation, Advanta may,
without limiting any other remedies it may have hereunder or otherwise, replace,
regenerate, or obtain a new copy of any such Customer Data, and Supplier shall
promptly reimburse Advanta for all costs, direct or indirect, related to such
replacement, regeneration, or acquisition.
     21.2 Data Security. Supplier shall establish and maintain environmental,
safety and facility procedures, data security procedures and other safeguards
against the unauthorized access, destruction, loss, use or alteration of
Customer Data in the possession of Supplier which are (a) no less rigorous than
the Advanta Data Security Standards set forth on Attachment 11, as may be
amended from time to time; (b) no less rigorous than those maintained by
Supplier for its own information of a similar nature or that of other Supplier
customers; but, in any event, (c) no less rigorous than those mandated by Laws
or Card Association Rules. Such procedures and other safeguards shall include
the installation of Software that, at minimum: (i) requires all users to enter a
user identification number and password prior to gaining access to the
information systems; (ii) controls and tracks the addition and deletion of users
and access to all materials; and (iii) controls user access to areas and
features of the systems. Advanta shall have the right to establish backup
security for Customer Data and to keep all backup Customer Data and Customer
Data files in its possession if it so elects, and Supplier shall comply with any
backup security and other similar procedures established by Advanta in relation
to the Customer Data. Supplier shall also establish and maintain such
environmental, safety and facility procedures, data security procedures and
other safeguards against (a) theft, including theft of Customer Data,
(b) dishonest misappropriation of Customer Data, (c) fraudulent and dishonest
disposal of Customer Data, (d) fraudulent or dishonest inducement for delivery
or retention of Customer Data, (e) dishonest or fraudulent removal or
concealment of Customer Data, (f) damages to any computer, computer system or
computer network, computer data base containing Customer Data, and (g) hacking
with computer systems containing Customer Data.
     21.3 Data Security Procedures. Supplier shall maintain appropriate policies
and procedures to respond to incidents of unauthorized or suspected unauthorized
access to or disclosure of Customer Data. Such policies and procedures shall
equal or exceed the Advanta Data Security Standards and Payment Card Industry
Standards. Supplier shall reasonably monitor, evaluate and adjust its
information security system and procedures in response to relevant changes in
technology, changes in the sensitivity of Customer Data and internal and
external threats to information security and shall adopt such changes to its
information security system and procedures as reasonably requested by Advanta.
Supplier agrees to take appropriate actions to address any security breach
involving such information. Supplier shall notify the Advanta General Program
Manager promptly, and in any event as soon as reasonably possible after Supplier
reasonably suspects or has concluded that any security incident or breach (which
shall include any such breach caused by any employee, third party service
provider or subcontractor of a Party) has occurred or is about to occur that, in
Supplier’s reasonable judgment, is likely to put any data, including any
Customer Data, or network of Advanta at risk. Upon the occurrence of any such
security incident or breach, (a) Supplier shall, as soon as practicable and at
its sole expense, implement an action plan to correct the incident or breach and
prevent the continuation of such security incident or breach, and shall promptly
notify Advanta

39

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



of the corrective action and measures taken and (b) Advanta may audit to
determine whether the corrective action has been implemented and is effective.
If there is any such security breach relating to Customer Data under Supplier’s
control or the control of an entity with which Supplier has contracted, then
Supplier shall pay the out of pocket expenses incurred by the Parties in
responding to the security breach, including paying the cost of notifying
customers that information about them was subject to a security breach. Any
notice sent concerning a security breach shall be subject to the prior written
approval of Advanta.
     21.4 Security Reviews. Without limiting its other obligations set forth
herein, Supplier, at the request of Advanta or to satisfy Card Association
Rules, shall cause a security audit of those of its systems that affect Advanta
in connection with the Services (a “Security Audit”) to be conducted at least
once every twelve (12) months (except as provided in Section 21.3 and this
Section 21.4) during the Term. The vulnerability scan portion of each Security
Audit shall be conducted by an internationally recognized third party engaged in
the business of performing such vulnerability scans which shall be at the
expense of Advanta, which expense shall be reimbursed by the Supplier if the
Audit reveals a material security risk. The remainder of each Security Audit
shall be conducted jointly by the Parties and shall include a comprehensive
review of vulnerabilities of Supplier’s systems. At least thirty (30) days prior
to each Security Audit, the Parties shall meet and consult reasonably and in
good faith in an effort to agree on the minimum tests to be conducted in the
Security Audit. Supplier shall provide the results of each of its Security
Audits to Advanta within fifteen (15) Business Days after completion of the
Security Audit. In the event that a Security Audit reveals any material security
exposures, Supplier shall take such actions as are reasonably necessary to
correct such exposures, to Advanta’s reasonable satisfaction, as promptly as is
commercially reasonable, and Advanta may audit to determine whether the
corrective action has been implemented and is effective.
22. DISASTER RECOVERY/BUSINESS CONTINUITY.
     22.1 Generally. Supplier shall develop and implement a disaster recovery
plan (including business continuity) and the following terms and conditions: no
less than fifteen (15) days prior to the applicable SOW Effective Date, Supplier
shall prepare and provide to Advanta a draft disaster recovery plan for such
SOW. Advanta shall thereafter review such draft disaster recovery plan and
provide comments and suggestions to Supplier after receipt of such initial
draft, upon receipt of which Supplier shall promptly revise such draft plan in
accordance with Advanta’s comments and suggestions, as approved by Advanta, and
provide such further revised draft of the plan to Advanta for review and
approval within fifteen (15) business days after receipt of Advanta’s comments.
The final draft of the disaster recovery plan (including business continuity)
for each SOW must be approved in writing by Advanta and, when approved by
Advanta in writing, shall be deemed the “Disaster Recovery Plan” for such SOW
and shall be attached thereto as SOW Attachment 2 (Disaster Recovery Plan). Each
Disaster Recovery Plan must ensure that there will be no significant
interruption of the Services in the event of a disaster or outage affecting
Supplier’s Facilities. Advanta and its regulators may request reasonable changes
to any Disaster Recovery Plan and such requests shall be addressed promptly by
Supplier.

40

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



     22.2 Updates and Testing. Supplier shall periodically update and test the
operability of each Disaster Recovery Plan every six (6) months during the Term
(provided that all such updates shall be subject to the written approval of
Advanta), and shall certify to Advanta in writing following each such update and
test that such Disaster Recovery Plan is fully operational.
     22.3 Implementation. In the event of any disaster or Force Majeure Event,
Supplier shall immediately implement the applicable Disaster Recovery Plan.
Supplier shall not increase any Fees hereunder in the event of, in response to,
or in contemplation of any disaster or Force Majeure Event.
23. RECORD RETENTION AND AUDIT.
     23.1 SAS 70 Audits. For each calendar year of the Term, Supplier shall
engage an external auditor to conduct an end-to-end Type II SAS 70 audit
covering a period of six months, for environmental controls at each of the
Supplier Facilities covering physical security, IT security, training and human
resource, and a report shall be published annually. Supplier shall promptly
provide to Advanta’s auditors copies of each Type II SAS 70 audit report in
connection with the Services obtained by Supplier after the Effective Date. In
the event Advanta determines that another form of independently audited quality
certification (such as independently audited and certified ISO9001-2000
accreditation or a comprehensively implemented Six Sigma program) offered by
Supplier is adequate for Advanta to satisfy its Sarbanes-Oxley Requirements or
other reporting requirements, then Supplier will, upon Advanta’s request,
provide copies of such documentation relating to such quality certification that
Advanta deems relevant. In the event that a Type II SAS 70 audit is conducted
for Supplier with respect to its overall provision of services to customers,
Supplier will be responsible for all costs. In the event that a Type II SAS 70
audit is conducted for Supplier solely with respect to its provision of the
Services, Advanta will be responsible for all costs.
     23.2 Record Retention. Supplier shall and shall cause all Supplier Agents
to comply with Advanta’s record retention policies (including those specifically
related to the Sarbanes–Oxley Requirements), as such record retention policies
may be updated from time to time. Until the later of (a) seven (7) years after
expiration or termination of this Agreement, or (b) all pending disputes and
other matters relating to this Agreement have been fully resolved Supplier shall
maintain and provide Advanta with access upon request to all records, documents,
and other information required to support Advanta’s audit rights under this
Agreement, including records documenting access to Advanta’s Confidential
Information, Fees, Service Levels, compliance with Laws, and related matters
(the “Records”).
     23.3 Operational Audits. Supplier shall provide the auditors designated by
Advanta in writing, including Governmental Authorities, third-party auditors and
Advanta’s internal audit staff, with access at all times to any facility at
which the Services are being performed, to Supplier and Supplier Agent
personnel, and to the data and records maintained by Supplier with respect to
the Services: (a) for the purpose of performing audits and inspections of
Supplier, the Supplier Agents, and their respective businesses as they relate to
the Services (including any audits necessary to enable verification of
compliance with Regulatory Requirements); (b) for the

41

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



purpose of verifying the integrity of personal information, examining the
systems that process, store, support, and transmit such data, confirming the
security of such personal information, and verifying Supplier’s compliance with
the data protection requirements and other data security requirements; (c) for
the purpose of examining data and records pertaining to Advanta’s or any other
Service Recipient’s compliance with the Sarbanes-Oxley Requirements; (d) for the
purpose of confirming that the Services are being provided efficiently and in
accordance with this Agreement, including the Service Levels; and (e) for any
other reasonable business purpose. To the extent applicable to the Services, the
scope of such audits and inspections may include: (i) Supplier’s practices and
procedures; (ii) the adequacy of general controls (e.g., organizational
controls, input/output controls, system modification controls, processing
controls, system design controls, and access controls) and security practices
and procedures; (iii) the adequacy of disaster recovery and back-up procedures;
and (iv) any analyses necessary to enable compliance with applicable Regulatory
Requirements. If any audit by an auditor designated by Advanta, any other
Service Recipient or a regulatory authority results in Supplier being notified
that Supplier or Supplier Agents are not in compliance with any Regulatory
Requirement or audit requirement (e.g., Sarbanes Oxley Requirements), Supplier
shall, and shall cause Supplier Agents to, promptly take actions to comply with
such Regulatory Requirement or audit requirement. Supplier shall bear the
expense of any such response that is required by a Supplier Regulatory
Requirement or audit requirement relating to Supplier’s business or necessary
due to Supplier’s noncompliance with any Supplier Regulatory Requirement or
audit requirement imposed on Supplier. To the extent the expense is not payable
by Supplier pursuant to the preceding sentence, Advanta shall bear the expense
of any such compliance that is required by any Advanta Regulatory Requirement or
audit requirement relating to Advanta’s business or necessary due to Advanta’s
noncompliance with any Advanta Regulatory Requirement or audit requirement
imposed on Advanta.
     23.4 Financial Audits. Supplier shall provide the auditors designated by
Advanta in writing, including Governmental Authorities, third-party auditors and
Advanta’s internal audit staff, with access at all times to the Records for
purposes of confirming the accuracy and correct calculation of the Fees,
Services Levels, and any other charges, credits, or fees related to this
Agreement, including any adjustment in Fees or any charges for New Services. If
any such audit reveals an overcharge by Supplier, Supplier shall promptly pay to
Advanta the amount of such overcharge, together with interest from the date of
Supplier’s receipt of such overcharge at the rate of one and one half
percent (1.5%) per year. Any such audits shall be conducted at Advanta’s
expense; provided that, if any such audit reveals an overcharge of more than
five percent (5%) of Fees or other charges, Supplier shall promptly reimburse
Advanta for the actual cost of such audit. If the audit reveals an undercharge,
Supplier shall invoice Advanta the amount of such undercharge in its next
monthly invoice and Advanta shall pay Supplier such amount. The audit shall not
be carried out more than once in one (1) year, except if there is a material
dispute.
     23.5 Facilities. Supplier shall provide to Advanta and the other Service
Recipients, on Supplier’s premises (or, if the audit is being performed of a
Supplier Agent, the Supplier Agent’s premises if necessary), space, office
furnishings (including lockable cabinets), telephone and

42

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



facsimile services, utilities and office-related equipment and duplicating
services as Advanta or such other Service Recipients may reasonably require to
perform the audits described herein.
     23.6 Audit Follow-up. Following any audit or examination performed
hereunder, Advanta may conduct (in the case of an internal audit) or request its
external auditors or examiners to conduct an exit conference with Supplier to
obtain factual concurrence with issues identified in the review. Supplier shall
promptly make available to Advanta the results of any review or audit conducted
by Supplier, its Affiliates, or their respective contractors, agents, or
representatives (including internal and external auditors), relating to
Supplier’s operating practices and procedures to the extent relevant to the
Services or to Advanta.
     23.7 General Principles Regarding Audits. Supplier shall make available on
a timely basis any information reasonably required to conduct an audit
hereunder, and shall assist Advanta and its auditors and other designees with
such audits as necessary. Advanta shall require third-party auditors to enter
into confidentiality and non-disclosure agreements and comply with those
reasonable security and confidentiality requirements as Supplier may reasonably
request in connection with such audits. Advanta shall not use competitors of
Supplier to conduct audits. Upon the request of Advanta for a particular audit,
Supplier shall promptly identify its competitors.
     23.8 Regulatory Examination. Without limiting the foregoing provisions of
this Article 23, Supplier shall, and shall ensure that any Supplier Agent shall,
make available its facilities, systems, personnel and records for examination or
audit to authorized representatives of a Governmental Authority or Card
Association entitled to undertake an examination or audit related to the
Services. Supplier shall promptly notify Advanta in writing of any negative
findings resulting from any such audit or inquiry performed by a Governmental
Authority or a Card Association in connection with the Services. By entering
into this Agreement, Supplier agrees that certain federal and state agencies,
including (a) the FDIC, (b) the State of Utah Department of Financial
Institutions, and (c) the governing authorities in any state in which Supplier
is doing business or performing Services will have the authority and
responsibility to examine Supplier Records and Supplier systems and Facilities
used to provide the Services. Supplier further agrees that it is subject to
examination by government examiners, auditors, inspectors and regulators of any
governmental or industry body having jurisdiction over Advanta’s business to the
same extent as such Records, systems and Facilities would be subject to
examination if Advanta were providing such services on its own premises. If a
governmental or industry body exercises its right to examine or audit Supplier
Records, Supplier systems or Supplier Facilities, Supplier shall provide all
reasonable assistance requested by Advanta or the governmental or industry body
in responding to such audits or government requests for information.
24. COMPLIANCE WITH LAWS; CHANGES IN LAW.
     24.1 General.
          a. Compliance by Advanta. With respect to the performance by Advanta
of Advanta’s legal and contractual obligations under this Agreement and each
Statement of Work,

43

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



Advanta shall comply in all material respects with all Laws applicable to
(i) Advanta’s receipt and use of the Services hereunder (other than Supplier
Laws), and (ii) Advanta’s business (collectively, “Advanta Laws”) during the
Term and any Termination Assistance Period.
          b. Compliance by Supplier. With respect to the provision of the
Services and the performance of any of its other legal and contractual
obligations under this Agreement and each Statement of Work, Supplier shall
comply in all material respects with all Laws applicable to (i) Supplier as a
provider of business process services generally, (ii) Supplier’s performance of
the Services hereunder, including the provision of Services from jurisdictions
in which Supplier Facilities are located, and (iii) the employment of Supplier
Personnel (collectively, “Supplier Laws”) during the Term and any
Termination/Expiration Assistance Period.
          c. Notice of Laws.
               i. Supplier shall notify Advanta of any change in Supplier Laws
that would be reasonably likely to (i) negatively impact Supplier’s ability to
perform the Services, or (ii) have any other material adverse impact on
Supplier’s ability to perform the Services.
               ii. Advanta shall notify Supplier of any changes in Advanta Laws
that would be reasonably likely to (i) negatively impact Supplier’s ability to
perform the Services, or (ii) have any other material adverse impact on
Supplier’s ability to perform the Services.
               iii. Each Party will use commercially reasonable efforts to
advise the other of Laws and changes in Laws about which such Party becomes
aware in the other Party’s area of responsibility, but without assuming an
affirmative obligation of inquiry, except as otherwise provided herein, and
without relieving the other Party of its obligations under this Agreement.
               iv. At Advanta’s request, Supplier Personnel will participate in
Advanta-provided compliance training programs.
          d. Interpretation of Laws or Changes in Laws.
               i. It its performance of this Agreement, Advanta shall be
responsible, with Supplier’s cooperation and assistance, for interpreting
Advanta Laws or changes in Advanta Laws and for identifying the impact of
Advanta Laws or changes in Advanta Laws on Advanta’s receipt and use of the
Services.
               ii. In its performance of this Agreement, Supplier shall be
responsible, with Advanta’s cooperation and assistance, for interpreting
Supplier Laws or changes in Supplier Laws and for identifying the impact of such
Supplier Laws or changes in Supplier Laws on Supplier’s performance and
Advanta’s receipt and use of the Services.
          e. Implementation of Changes in Laws. In the event of any change in
Law (including Advanta Laws to the extent Supplier receives notice of such
Advanta Laws from

44

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



Advanta), Supplier shall implement any necessary modifications to the Services
prior to the deadline imposed by the Governmental Authority having jurisdiction
for such requirement or change in accordance with Article 16.
     24.2 Regulatory Compliance. At the request of Advanta, Supplier shall and
shall cause Supplier Agents to use best efforts to cooperate with Advanta in
order for Advanta or its Affiliates to meet the requirements of Regulation AB
(17 C.F.R. § 226.1100-1123) as related to Asset Backed Securities to the extent
disclosed to Supplier. Supplier shall bear the cost of any Losses imposed by a
Governmental Authority or Credit Card Association relating to Supplier’s failure
to comply with the terms of this Agreement, except that if the non-compliance is
solely attributable to (i) express written instructions by Advanta to Supplier,
(ii) Supplier acting in accordance with the applicable Policy and Procedures
Manual approved by Advanta, (iii) Supplier’s use of Advanta’s Systems in
accordance with Advanta’s requirements; or (iv) account documentation prepared
by Advanta, Advanta shall bear the cost of such Losses. In addition Supplier
agrees to provide to Advanta information regarding any suspicious activity that
Supplier is aware of related to such accounts.
     24.3 Notice. Each Party shall notify the other Party of any changes in any
Laws or Card Association Rules of which it becomes aware, including any changes
in the Regulatory Requirements, that may relate to the Services.
     24.4 Permits. Supplier shall pay for and be solely responsible for
obtaining and maintaining such visas and other permits as may be required for
any Supplier Agents to enter and remain in the country in which Services are
rendered in connection with this Agreement.
     24.5 Performance. Without limiting any other provision of this Agreement,
Supplier shall use best efforts to perform the Services regardless of changes in
Laws or Card Association Rules and to the extent permitted thereunder. If any
such change prevents or materially hinders Supplier from performing its
obligations under this Agreement, Supplier shall promptly develop in cooperation
with Advanta and, upon Advanta’s prior written approval, shall implement a
suitable work-around in accordance with Article 16 until such time as Supplier
can perform its obligations under this Agreement without requiring such
work-around. At no additional charge, Supplier shall provide Advanta with any
data and reports in Supplier’s possession that are required for Advanta to
comply with, or otherwise applicable to Advanta’s compliance with, any Laws or
Card Association Rules.
     24.6 Termination. Without limiting any other provision of this Agreement,
in the event that any current or future Law or Card Association Rule makes all
or any part of the implementation of this Agreement or the provision of the
Services impossible or impractical for the Parties, ******. If Advanta elects to
so terminate such affected portion(s) of this Agreement or such Services, the
Fees payable under this Agreement shall be equitably adjusted to reflect such
termination.
25. REPRESENTATIONS, WARRANTIES AND COVENANTS.
     25.1 By Supplier. Supplier represents, warrants and covenants to Advanta
that:

45

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



          a. there are no pending or threatened claims against Supplier that
could have a Material Adverse Effect and Supplier is not aware of any
circumstance that could give rise to such a claim;
          b. (i) the Services shall be rendered with promptness, efficiency, and
diligence, and shall be executed in a workmanlike and cost-effective manner, in
accordance with the high professional practices and standards used in
well-managed suppliers performing services substantially similar to the
Services; (ii) it shall use an adequate number of qualified individuals with
suitable training, education, experience, and skill to perform the Services;
(iii) it shall maintain quality certifications for any Supplier Facilities at or
from which Services are performed or provided, as required from time to time by
Advanta, and (iv) the Services shall strictly comply with all applicable Laws
and the terms of this Agreement to ensure protection of Customer Data and
Advanta Confidential Information.
          c. it shall maintain the Software and the Equipment so that they
operate in accordance with their respective specifications, including by means
of, subject to the terms and conditions of this Agreement: (i) maintaining the
Software and the Equipment in good operating condition; (ii) promptly
undertaking repairs and preventive maintenance on the Equipment, including, at a
minimum, in accordance with applicable manufacturer’s recommendations;
(iii) promptly installing available Bug Fixes and Upgrades to the Software,
subject to the terms and conditions of this Agreement; and (iv) performing all
Software maintenance necessary to ensure that the Software is up-to-date and
functioning in accordance with its specifications.
          d. it shall use any resources and services necessary to provide the
Services efficiently, and that it shall perform the Services in the most
cost-effective manner consistent with the level of quality and performance
required hereunder.
          e. (i) it shall provide the Services using proven, current technology
that shall both enable Advanta to take advantage of technological advances in
its industry, and support Advanta’s efforts to maintain competitiveness in the
markets in which it competes; (ii) in consultation with Advanta, it shall
implement all available upgrades in technology, allowing the Parties to realize
the benefits of any applicable increases in efficiency and productivity;
(iii) it shall proactively seek out new technologies by surveying key suppliers,
in order to identify advances or changes in technology that are or could be
appropriate and beneficial to Advanta, and shall contribute to the ongoing
development of Advanta’s strategies, principles, and standards (including with
respect to technical, data, and applications architectures) at Advanta’s
request; and (iv) it shall use diligence and practices in accordance with
Payment Card Industry Standards to identify and protect against emerging
security risks and threats.
          f. it shall perform its obligations hereunder in a manner that does
not, and that the Supplier-Provided Software and any Deliverables or other
materials prepared by or on behalf of Supplier in the course of performing the
Services do not, and shall not, infringe upon or violate, or constitute a
misappropriation of, any patent, copyright, trademark, trade secret, license, or
other intellectual property rights or other rights of any third party.

46

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



          g. it shall and shall cause the Supplier Agents to comply with all
third party agreements applicable to the provision of the Services, including,
all of the terms and conditions for use of Advanta-Provided Software.
          h. (i) each Supplier Subcontractor has entered into a Subcontractor
Direct Agreement with Advanta dated as of the Effective Date, (ii) it has, and
the Supplier Subcontractors have, entered into an EIPI Agreement with each of
their respective employees providing the Services and (iii) it shall, and shall
cause the Supplier Subcontractors to, enter into an EIPI Agreement with each new
employee providing the Services.
          i. all Deliverables and other materials prepared by or on behalf of
Supplier in the course of performing the Services do and shall: (i) conform to
their respective specifications; (ii) contain no material bugs or defects; and
(iii) work for their intended purposes.
          j. it is either the owner of, or expressly authorized to use for
purposes of providing the Services, all Supplier-Provided Software and any other
software that is provided or used, or shall be provided or used, by Supplier or
any Supplier Agents in connection with this Agreement.
          k. (i) it shall use best efforts to ensure that no Viruses are coded
or introduced into any Software or Equipment used to provide the Services, into
Advanta’s software or systems, or into any Deliverables or other materials
prepared by or on behalf of Supplier in the course of performing the Services;
(ii) if any Virus is discovered in any Software or Equipment used to provide the
Services or any Deliverables or other materials prepared by or on behalf of
Supplier in the course of performing the Services, Supplier shall immediately
assist Advanta in mitigating the adverse the effects of the Virus and, if the
Virus causes a loss of operational efficiency or loss of data, in mitigating
such losses and restoring Advanta to its pre-loss position; and (iii) if any
Virus is discovered in Advanta’s systems and such Virus was introduced in
violation of this Section 25.1(k), Supplier shall indemnify Advanta for all
Losses incurred as a result of such violation.
          l. without the prior written consent of Advanta, no Open Source
Software: (i) has been or shall be coded or otherwise introduced into, or shall
be made part of, incorporated into, combined with, used to create, or
distributed in conjunction with, any Software or Equipment used to provide the
Services, into Advanta’s software or systems, or into any Deliverables or other
materials prepared, maintained, or delivered by or on behalf of Supplier in the
course of performing the Services; (ii) shall be used in any manner that
creates, or purports to create, obligations for Advanta with respect to any
Software or Equipment used to provide the Services, any Advanta software or
systems, or any Deliverables or other materials prepared, maintained or
delivered, by or on behalf of Supplier in the course of performing the Services,
or grants or purports to grant to any third party any rights or immunities under
any such Software, Equipment, Deliverables or materials (including any use,
modification and/or distribution of Open Source Software that requires, as a
condition of such use, modification, and/or distribution, that other software
integrated with, derived from, or distributed with such Open Source Software be
(A) disclosed or distributed in Source Code form or (B) redistributed at no
charge).

47

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



          m. (i) Supplier shall use best efforts to not introduce any Disabling
Code into any Software or Equipment used to provide the Services, into Advanta’s
software or systems, or into any Deliverables or other materials prepared by or
on behalf of Supplier in the course of performing the Services; (ii) with
respect to any Disabling Code that may be part of the Software used to provide
the Services, Supplier shall not invoke, cause to be invoked, or permit the
invocation of such Disabling Code at any time without Advanta’s prior written
consent; and (iii) if any Disabling Code has been found introduced in violation
of this Section 25.1(m), Supplier shall indemnify Advanta for all Losses
incurred as a result of such violation.
          n. with respect to all date-related data and functions, the Software
or Equipment used to provide the Services and any Deliverables or other
materials prepared by or on behalf of Supplier in the course of performing the
Services shall accept input, perform processes, and provide output in a manner
that: (i) is consistent with its intended use and all applicable specifications;
(ii) prevents ambiguous or erroneous results, including date-related errors; and
(iii) does not result in any adverse effect on the Services.
          o. all costs to be charged to Advanta in connection with the
performance of the Services are expressly identified in this Agreement or SOWs,
and that Supplier is unaware of any other costs (whether direct charges,
Pass-Through Expenses, or otherwise) that Advanta shall incur in connection with
Supplier’s performance of the Services.
          p. [intentionally deleted]
          q. it has not violated any Laws or Card Association Rules, or any
Advanta policies of which Supplier has been given notice, regarding the offering
of unlawful inducements in connection with this Agreement. If at any time during
the Term, Advanta determines that the foregoing warranty is inaccurate, then, in
addition to any other rights Advanta may have at law or in equity, Advanta shall
have the right to immediately terminate this Agreement for cause upon notice to
Supplier, without penalty and without affording Supplier an opportunity to cure.
          r. it shall perform the Services in accordance with this Agreement,
all Laws including Laws for protection of Customer Data and Advanta Confidential
Information and Card Association Rules applicable to the Services. Supplier and
each Supplier Agent shall operate its business in accordance with all Laws
including all Laws for protection of Customer Data and Advanta Confidential
Information and Card Association Rules applicable to its business, including all
Laws and Card Association Rules pertaining to licensing and registration, wages
and hours of employment, equal employment opportunity, non-discrimination,
unemployment, social security, workers compensation and withholding of taxes.
Supplier represents and warrants to Advanta that it is an equal opportunity
employer. Supplier represents and warrants to Advanta that it does not
discriminate on the basis of race, color, religion, age, sex, national origin,
marital status, sexual orientation, veterans status, medical condition,
disability, or any other legally protected classification, except as permitted
by Law.
          s. it shall not permit an individual, whether as an employee, agent,
contractor or subcontractor, to perform Services under this Agreement if such
individual has been convicted of a crime involving dishonesty, breach of trust
or money laundering.

48

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



          t. it makes the additional service-specific representations,
warranties and covenants, if any, set forth in the applicable SOW.
          u. the information provided by Supplier to Advanta in response to
Advanta’s request for proposal was true and correct in all material respects as
of the date of such response and since the date of such response, there has been
no event, that, singly or in the aggregate, could reasonably be expected to have
a Material Adverse Effect.
          v. any information provided by Supplier to Advanta pursuant to
Section 30.17 shall be true and correct in all material respects as of the date
such information is provided to Advanta.
          w. it shall immediately notify Advanta of any event that it is aware
of, that, singly or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
     25.1.A By Advanta. Advanta represents, warrants and covenants to Supplier
that:
          a. it shall perform its obligations hereunder in a manner that does
not, and shall not, infringe upon or violate, or constitute a misappropriation
of, any patent, copyright, trademark, trade secret, license, or other
intellectual property rights or other rights of any third party.
          b. Advanta shall and shall cause the Service Recipients to comply with
all third party agreements applicable to the receipt of the Services, including,
all of the terms and conditions for use of Supplier-Provided Software and Third
Party Software provided by the Supplier.
          c. Advanta is either the owner of, or expressly authorized to use for
purposes of this Agreement, all Advanta-Provided Software and any other software
that is provided or used, or shall be provided or used, by Advanta in connection
with this Agreement.
          d. Advanta has or will have obtained all necessary consents from its
vendors of Advanta-Provided Third-Party Software, and no proprietary
Advanta-Provided Software (i.e., software in which Advanta owns the intellectual
property rights) that is provided by or on behalf of Advanta during the Term
shall, to Advanta’s actual knowledge, infringe upon or violate, or constitute a
misappropriation of, any patent, copyright, trademark, trade secret, license, or
other intellectual property rights or other rights of any third party.
     25.2 Mutual Representations and Warranties.
          a. Authorization. Each Party represents and warrants to the other
Party that: (i) it has the requisite power and authority to enter into this
Agreement and to carry out the transactions and perform its obligations as
contemplated by this Agreement; and (ii) the execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated by this
Agreement have been duly authorized by any requisite action on the part of such
Party.

49

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



          b. No Violation. Each Party represents and warrants to the other Party
that its execution, delivery, and performance of this Agreement does not and
shall not constitute: (i) a violation of any judgment, order, or decree; (ii) a
material default under any material contract by which it or any of its material
assets are bound; or (iii) an event that would, with notice or lapse of time, or
both, constitute such a default as described in Section 25.2(b)(ii).
26. TERMINATION AND TERMINATION/EXPIRATION ASSISTANCE.
     26.1 Termination for Cause by Advanta. If Supplier: (i) commits a material
breach of this Agreement, which breach is either (A) not cured within thirty
(30) days from the date Supplier receives written notice of such breach (or such
longer cure period as specified by Advanta in such notice) or (B) not capable of
being cured within thirty (30) days from the date that Supplier receives written
notice of such breach (or such longer cure period as specified by Advanta in
such notice); (ii) without limiting the foregoing, commits multiple breaches of
its representations, warranties or covenants, or obligations hereunder which
collectively materially impact Advanta’s business or the Services or constitute
a material breach of this Agreement; (iii) fails to successfully implement the
Disaster Recovery Plan in accordance with the timeframe set forth therein after
a Force Majeure Event; or (iv) fails to adjust pricing within ninety (90) days
after completion of benchmarking; then Advanta may, by means of written notice
to Supplier, immediately terminate this Agreement or any SOW in whole or in part
as of the date specified in the notice of termination. If Advanta elects to so
terminate this Agreement or such SOW in part, the Fees payable under this
Agreement shall be equitably adjusted to reflect those Services that have been
terminated.
     26.2 Regulatory Termination. Advanta may, by means of written notice to
Supplier, terminate this Agreement or any SOW in its discretion, in whole or in
part as of the date specified in the notice of termination by paying the
applicable Early Termination Fee, if its regulators object to any terms or
conditions or if Advanta reasonably believes that Supplier’s performance under
the Agreement would cause Advanta to fall out of compliance with the Advanta
Regulatory Requirements and Supplier cannot reasonably cure the performance
problem.
     26.3 Supplier Right to Terminate. Supplier shall have the right to
terminate this Agreement solely in the event of a failure by Advanta to make
timely payment of any Fees that are due and payable under this Agreement and
that are not subject to good faith dispute by Advanta, which failure is not
cured within sixty (60) days from the date Advanta receives written notice of
such failure. Due to the impact any termination of this Agreement would have on
Advanta’s business, Advanta’s failure to perform its responsibilities set forth
in this Agreement (other than as provided in this Section 26.3) shall not be
grounds for termination by Supplier. SUPPLIER ACKNOWLEDGES THAT ADVANTA WOULD
NOT BE WILLING TO ENTER INTO THIS AGREEMENT WITHOUT ASSURANCES THAT THIS
AGREEMENT MAY NOT BE TERMINATED BY SUPPLIER AND THAT SUPPLIER MAY NOT SUSPEND
PERFORMANCE, EXCEPT, AND ONLY TO THE EXTENT, SUPPLIER TERMINATES PURSUANT TO
THIS SECTION 26.3.

50

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



     26.4 Advanta Termination for Convenience; Termination During Pilot;
Termination of SOW(s).
          a. Advanta may, in its sole discretion, terminate this Agreement in
whole or in part at any time while any Pilot Period is still in effect, or by
written notice given within fifteen (15) days after expiration of the Pilot
Period, by paying the applicable Early Termination Fee.
          b. Advanta may, at any time, in its discretion, terminate this
Agreement or any SOW, in whole or in part, for convenience, without cause and
without further obligation to Supplier, by giving Supplier at least
one-hundred-twenty (120) days prior written notice designating the date upon
which such termination for convenience will become effective. In the event that
Advanta exercises such right to terminate before the expiration of the Initial
Term, Advanta shall pay to Supplier the applicable Early Termination Fee.
          c. Either Party may terminate this Agreement effective upon notice to
the other Party if no SOW is still in effect.
     26.5 Termination for Change in Control. In the event: (a) of a change in
Control of Supplier, where such Control is acquired, directly or indirectly, in
a single transaction or series of related transactions by (i) a competitor of
Advanta or (ii) an entity whose acquisition of Control would, in Advanta’s
opinion, adversely affect Advanta’s business or the Services; (b) that all or
substantially all of the assets of Supplier are acquired by any entity; or
(c) that Supplier is merged with or into another entity to form a new entity,
then at any time after the first to occur of such events, Advanta may terminate
this Agreement or any SOW in its discretion, in whole or in part, by giving
Supplier at least ninety (90) days prior written notice designating the date
upon which termination will become effective. It is hereby clarified that a
public issue or offer for sale of shares or secondary securities of the Supplier
or its affiliates shall not constitute a change in Control of Supplier. In the
event that Advanta terminates this Agreement or any SOW upon a change in Control
of Supplier, it shall pay the applicable Early Termination Fee.
     26.6 Termination for Bankruptcy or Material Adverse Change. In the event:
(a) Supplier files any petition in bankruptcy; (b) Supplier has an involuntary
petition in bankruptcy filed against it that is not both challenged within
thirty (30) days and dismissed within sixty (60) days after filing, or avails
itself of or becomes subject to any petition or proceeding under any statute of
any state or country relating to insolvency or the protection of the rights of
creditors, or any other insolvency or bankruptcy proceeding or other similar
proceeding for the settlement of its debt is instituted; (c) Supplier becomes
insolvent; (d) Supplier makes a general assignment for the benefit of creditors;
(e) Supplier admits in writing its inability to pay its debts as they mature;
(f) Supplier has a receiver appointed for its assets; (g) Supplier ceases
conducting business in the normal course; (h) Supplier has any significant
portion of its assets attached; or (i) Supplier undergoes, or publicly admits to
undergoing, a change that, singly or in the aggregate, could reasonably be
expected to have a Material Adverse Effect on Supplier, then Advanta may
terminate this Agreement or any SOW

51

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



in its discretion, in whole or in part, immediately by written notice
designating the date upon which termination will become effective.
     26.7 Termination for Repeated Failure to Meet Service Levels.
          a. Supplier shall be deemed to have committed a material breach of
this Agreement that is not capable of being cured and Advanta shall have the
right to terminate:
               i. any SOW, beginning three (3) months after the Launch Date for
such SOW, in the event that Supplier either (i) fails to meet ****** the same
Key Service Level identified in such SOW or (ii) pays or credits to Advanta in
any rolling ******, net ******, that exceed by ****** under the applicable SOW
during such twelve (12) month period; and
               ii. this Agreement, beginning three (3) months after the Launch
Date for the first SOW in the event that aggregate ******, net ******, paid by
Supplier under all SOWs in any rolling ****** exceed by ****** under all SOWs
during such ****** (excluding miscellaneous Fees such as transition services
Fees or consulting Fees).
          b. For purposes of this Section 26.7, “At Risk Fees” shall mean an
amount equal to (x) ****** times (y) aggregate ****** during any rolling ******
under an SOW, if termination is pursuant to Section 26.7(a)(i), or under all
SOWs, if termination is pursuant to Section 26.7(a)(ii).
          c. The Parties agree that Supplier’s performance for the ******
evaluation period of new Service Levels established by Advanta pursuant to
Section 5.1 or by the Operating Committee pursuant to Section 5.3(b) shall not
be subject to ****** and shall ****** for determination of ****** pursuant to
this Section 26.7.
     26.8 Termination for Force Majeure Event. If Supplier’s performance of its
obligations hereunder or the provision of the Services is delayed or interrupted
because of a Force Majeure Event for more than twenty (20) days, and Supplier
cannot provide a temporary alternative acceptable to Advanta in Advanta’s sole
discretion, Advanta may, at its option, either: (a) terminate the affected SOW
or portion of the Services in its discretion and without liability, by written
notice to Supplier designating the date upon which termination will become
effective; or (b) contract with a third party for substitute services and, by
written notice to Supplier, suspend Supplier’s performance of such portion of
the Services for the duration of such contract (or for such other period of time
as Advanta desires). In either case, Supplier shall promptly provide Advanta
with an equitable adjustment in Fees hereunder to reflect the termination or
suspension of such Services.
     26.9 Adjustment. Without limiting any other provision of this Agreement, in
the event of any termination-in-part by Advanta hereunder the Fees payable under
this Agreement for Services shall be equitably adjusted to reflect those
Services that have been terminated.

52

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



     26.10 Termination/Expiration Assistance. As part of the Services, Supplier
shall provide Termination/Expiration Assistance corresponding to each SOW, in
accordance with the following terms and conditions:
          a. Generally. For a period of up to eighteen (18) months following
termination or expiration of this Agreement and all SOWs or any individual SOW,
as determined by Advanta in its discretion, Supplier shall provide to Advanta
and Advanta’s designee(s), at Advanta’s request and at Advanta’s cost, the
reasonable termination/expiration assistance requested by Advanta to allow the
Services provided pursuant to this Agreement and such SOW(s) to continue without
interruption or adverse effect and to facilitate the orderly transfer of such
Services to Advanta or its designee(s) (such assistance, “Termination/Expiration
Assistance” for such SOW). Supplier shall provide such Termination/Expiration
Assistance in accordance with this Section 26.10, even if Supplier has
terminated this Agreement for cause.
          b. Charges. Advanta will pay Supplier for Termination/Expiration
Assistance in accordance with the Fee structure that would have been applicable
for the period during which the Termination/Expiration Assistance will be
provided had the termination/expiration of the relevant SOW not occurred, unless
agreed otherwise between the Parties.
          c. Termination/Expiration Assistance Services. All
Termination/Expiration Assistance shall be provided in accordance with the terms
and conditions generally governing Supplier’s provision of the Services
hereunder. Supplier shall perform Services during the Termination/Expiration
Assistance Period with at least the same degree of accuracy, quality,
completeness, timeliness, responsiveness, and resource efficiency as it provided
and was required to provide the same or similar Services throughout the Term,
and shall ensure that the quality and level of the Services is not degraded
during any Termination/Expiration Assistance Period. After the expiration of the
Termination/Expiration Assistance Period for a given SOW, Supplier shall answer
questions from and reasonably cooperate with Advanta regarding the Services
provided pursuant to such SOW on an “as needed” basis, at Supplier’s
then-standard commercial billing rates. Termination/Expiration Assistance for a
given SOW shall include the following:
               i. Within thirty (30) days after the commencement of
Termination/Expiration Assistance for a given SOW, Supplier shall provide
Advanta at Advanta’s cost with a complete plan for operational turnover that
enables a smooth transition of the functions performed by Supplier under such
SOW to Advanta and its designee(s) (such plan, the “Turnover Plan” for such
SOW). Each Turnover Plan shall be deemed Advanta’s Confidential Information.
Upon Advanta’s approval of the Turnover Plan for a given SOW, Supplier shall
provide all further Termination/Expiration Assistance for such SOW in accordance
with such Turnover Plan. No provision of Termination/Expiration Assistance shall
be deemed complete hereunder until the Advanta General Program Manager confirms
in writing that all tasks and Deliverables set forth in the applicable Turnover
Plan have been completed and delivered.

53

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



               ii. Supplier shall provide sufficient personnel with current
knowledge of the Services to work with the appropriate staff of Advanta and, if
applicable, Advanta’s designee(s), to provide any Termination/Expiration
Assistance and to define the specifications for turnover in a manner consistent
with the applicable Turnover Plan. Supplier shall cooperate with Advanta and its
designees in transitioning any functions performed by Supplier or Supplier
Agents under this Agreement in the same manner as described in Section 3.2(b)
for third parties performing any of the Services. Supplier will charge Advanta
at commercially reasonable rates for any additional personnel who are necessary
to perform Termination Assistance Services, who are not part of the team
performing Services in the normal course of events and who are approved by
Advanta.
               iii. Supplier shall promptly cooperate with Advanta and provide
Advanta and its designees with any information necessary to effectuate a smooth
transfer of the functions performed by Supplier under the applicable SOW to
Advanta and its designee(s).
               iv. Within thirty (30) days after the commencement of any
Termination/Expiration Assistance, Supplier shall provide Advanta with a
detailed written description of all Services provided pursuant to the applicable
SOW, including: (A) a description of staffing levels and Supplier’s
structure/organization used to provide such Services; (B) a detailed list of all
software and tools used in performing such Services, and (C) full job
descriptions and experience levels.
               v. Supplier shall identify suitable functionally-equivalent
replacements for any shared hardware or software being used by Supplier in
providing the Services as of the commencement of Termination/Expiration
Assistance.
     26.11 Post-Termination Obligations. Commencing on the latter of the
expiration or termination of this Agreement and the last day of the
latest-to-expire Termination/Expiration Assistance Period:
          a. Supplier shall: (i) deliver to Advanta, at no cost to Advanta, a
current copy of all of any Advanta-Provided Software in the form in use as of
that time; (ii) destroy or erase, and cause all Supplier Agents to destroy or
erase, all copies of any Advanta-Provided Software in Supplier’s (or Supplier
Agents’, as applicable) care, custody, or control; and (iii) provide Advanta
with a certification, by an officer of Supplier, of such destruction or erasure.
          b. Upon Advanta’s request, Supplier shall return to Advanta, if not
previously returned or disposed of in accordance with this Agreement, all
Advanta-Provided Equipment in condition at least as good as the condition
thereof on the Effective Date, ordinary wear and tear excepted.
     26.12 Early Termination Fee.

54

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



          a. Advanta shall pay Supplier within thirty (30) days after
termination of this Agreement, Pilot SOW or SOW, as the case may be, the
applicable Early Termination Fee as follows:
               i. for termination of this Agreement for Advanta’s convenience
pursuant to Section 26.4, a Fee equal to (x) 60% times the Fees, set forth in
the Fee schedules of any Pilot SOW or SOW in existence at the time of
termination, for the full time employees (“FTEs”) of Supplier performing the
Services under such Pilot SOW or SOW in the calendar month immediately preceding
the date of termination multiplied by six, plus (y) applicable Stranded Costs.
               ii. for termination of a Pilot SOW or SOW for Advanta’s
convenience pursuant to Section 26.4 without termination of this Agreement, a
Fee equal to (x) 60% times the Fees, set forth in the Fee schedules of such SOW,
for the FTEs of Supplier performing the Services under such SOW in the calendar
month immediately preceding the date of termination multiplied by six, plus
(y) applicable Stranded Costs.
               iii. ******
          b. The Parties acknowledge and agree that the Early Termination Fee:
(i) shall be Supplier’s sole and exclusive remedy with respect to damages that
would be sustained by Supplier as a result of Advanta’s termination of this
Agreement pursuant to Sections 24.6, 26.2, 26.4 and 26.5, (ii) is reasonable
under the circumstances existing on the Effective Date and reasonably
approximates the amount of damage that would be sustained by Supplier as a
result of Advanta’s termination of this Agreement as set forth in this Agreement
and that it is impracticable or extremely difficult to determine the actual
damages that would be sustained by Supplier as a result of early termination and
(iii) that the Early Termination Fee is not a penalty.
27. INDEMNIFICATION.
     27.1 Indemnity.
          a. By Supplier. Supplier shall indemnify, defend, and hold harmless
Advanta, its Affiliates and the Service Recipients and each of their respective
officers, directors, employees, agents, licensors, successors, and assigns, from
and against any and all Losses and threatened Losses arising from, in connection
with, or based on (a) Supplier’s and each Supplier Agent’s performance of or
failure to perform the Services or any of its obligations under this Agreement;
or (b) breach by Supplier or Supplier Agent of any representation or warranty
set forth in this Agreement or in any SOW.
          b. By Advanta. Advanta shall indemnify, defend, and hold harmless
Supplier, its Affiliates and each of their respective officers, directors,
employees, agents, licensors, successors, and assigns, from and against any and
all Losses and threatened Losses arising from, in connection with, or based on
(a) Advanta’s performance or failure to perform its obligations under this
Agreement; or (b) breach by Advanta of any representation or warranty set forth
in this Agreement or in any SOW.

55

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



     27.2 Infringement. If any Services, any materials made available hereunder
by Supplier or Supplier Agents to provide the Services, or any Deliverables or
other materials prepared by or on behalf of Supplier in the course of performing
the Services, becomes (or in Supplier’s reasonable opinion is likely to become)
the subject of an infringement or misappropriation claim or proceeding, Supplier
shall, in addition to fulfilling its indemnification obligations in accordance
with this Article 27 and in addition to any other rights or remedies available
to Advanta under this Agreement, promptly take the following actions at no
additional charge to Advanta: (a) secure the right to continue using the
Service, material or Deliverable; or (b) if unable to do so, replace or modify
the Service, material or Deliverable to make it non-infringing; provided that
any such replacement or modification shall not degrade the performance or
quality of the Service, material or Deliverable, the Services as a whole, or
Supplier’s performance under this Agreement; or (c) solely for materials made
available hereunder by Supplier or Supplier Agents to provide the Services and
solely if neither of the remedies provided for in Section 27.2(a) or (b) are
available to Supplier, remove the affected material from the Services in such a
manner that shall not degrade the performance or quality of the Services. In the
event that Supplier elects the option set forth in Section 27.2(c), the Fees
shall promptly be equitably reduced to reflect the removal of such material, and
if in Advanta’s reasonable opinion such removal is material to all or any
portion of the remaining Services, Advanta may terminate such portion of the
affected Services or the entire Agreement, as the case may be, immediately upon
notice to Supplier and without penalty. Supplier shall have no liability for any
claim of infringement under Section 27.2 or 27.3 arising as a result of
modifications by persons other than Supplier or the Supplier Agents to the
Supplier Provided Materials, Embedded Software, Deliverable, Inventions or any
other material provided by the Supplier (“Supplier Indemnified Materials”); the
use of the Supplier Indemnified Materials for applications not covered or
understood by the parties under this Agreement or the relevant SOW; and the
combination, operation or use of the Supplier Indemnified Materials with
software, equipment or other materials not approved by Supplier or any
infringement resulting from any instruction, information or specification
furnished by Advanta which Advanta knew would result in infringement.
     27.3 Indemnification Procedures. With respect to Losses that are subject to
indemnification hereunder, the following procedures shall apply:
          a. Notice. After receipt by a Party (the “Indemnified Party”) of
notice of the commencement or threatened commencement of any civil, criminal,
administrative, or investigative action or proceeding involving a claim in
respect of which the Indemnified Party will seek indemnification pursuant to
this Article 27, the Indemnified Party shall promptly notify the other Party
(the “Indemnifying Party”) of such claim in writing. No failure to so notify the
Indemnifying Party shall relieve the Indemnifying Party of its obligations under
this Agreement except to the extent that it can demonstrate that it was
materially prejudiced by such failure. Within fifteen (15) days following
receipt of written notice from the Indemnified Party relating to any such claim,
but no later than thirty (30) days before the date on which any response to a
complaint or summons is due, the Indemnifying Party shall notify the Indemnified
Party, in writing, whether or not the Indemnifying Party elects to assume
control of the defense and settlement of that claim (a “Notice of Election”).

56

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



          b. Procedure Following Notice of Election. If the Indemnifying Party
delivers a Notice of Election relating to any claim pursuant to this Article 27
within the required notice period and such Notice of Election indicates that the
Indemnifying Party elects to assume control of the defense and settlement of
such claim, the Indemnifying Party shall be entitled to have sole control over
the defense and settlement of such claim with counsel selected by the
Indemnifying Party unless such claim seeks an injunction or other equitable
relief against the Indemnified Party; provided, however, that the Indemnifying
Party shall not have the right to defend or direct the defense of any such claim
if it does not acknowledge fully its obligations to the Indemnified Party or
contests, in whole or in part, its indemnification obligations therefore, or if
counsel for the Indemnified Party reasonably advises the Indemnified Party that
there are issues which raise legal conflicts of interest between the
Indemnifying Party and the Indemnified Party, then in each case the Indemnified
Party may retain counsel reasonably satisfactory to it, assume control of the
defense and/or settle the claim in such manner as it may deem appropriate. The
Indemnified Party shall have the right to participate in the defense of any
claim with counsel selected by it subject to the Indemnifying Party’s right to
direct the defense. The fees and disbursements of such counsel shall be at the
expense of the Indemnified Party; provided, however, that the fees and
disbursements of such counsel shall be at the expense of the Indemnifying Party
(i) in the case of any claim which seeks injunctive or other equitable relief
against the Indemnified Party, (ii) where the Indemnifying Party does not
acknowledge fully its obligations to the Indemnified Party or contests, in whole
or in part, its indemnification obligations therefore, or (iii) if counsel for
the Indemnified Party reasonably advises the Indemnified Party that there are
issues which raise legal conflicts of interest between the Indemnifying Party
and the Indemnifying Party. The Indemnifying Party agrees not to settle any such
claim for which it is indemnifying the Indemnified Party without first obtaining
the Indemnified Party’s consent thereto (which consent shall not be unreasonably
withheld or delayed).
          c. Procedure Where No Notice of Election Is Delivered. If the
Indemnifying Party does not deliver a Notice of Election relating to a claim
subject to indemnification under this Article 27 within the required notice
period, the Indemnified Party shall have the right to defend and/or settle the
claim in such manner as it may deem appropriate, at the sole cost and expense of
the Indemnifying Party. The Indemnifying Party shall cooperate in any such
defense and/or settlement, and shall promptly reimburse the Indemnified Party
for all such costs and expenses.

57

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



27A. LIMITATION OF LIABILITY
     27A.1 Direct Damages.
     a. Notwithstanding anything to the contrary herein, out of the aggregate
liability cap set forth in Section 27A.1(a) above, the liability of each Party
to the other Party for any Losses, including Losses arising from third party
claims, whether based upon claim in contract, tort (including negligence),
misrepresentation, equity or otherwise, including indemnification for third
party claims, shall not exceed ****** (or if such event occurs ******, the
amount equal to the greater of (i) ****** under this Agreement from the
Effective Date to the date of the claim or (b) $******.)
     b. Notwithstanding anything to the contrary herein, the liability of each
Party to the other Party for any Losses, excluding indemnification for third
party claims, whether based upon claim in contract, tort (including negligence),
misrepresentation, equity or otherwise, shall not exceed ****** (or if such
event occurs ******, the amount equal to the greater of (i) ****** under this
Agreement from the Effective Date to the date of the claim or (ii) $******.)
     c. Notwithstanding anything to the contrary herein, neither Party shall be
liable to the other for any indirect, incidental, punitive, exemplary, special
or consequential damages of any kind or nature whatsoever.
PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATIONS ON SUPPLIER’S LIABILITY IN
SECTIONS 27A.1(a), (b) AND (c) SHALL NOT APPLY TO ******.
28. DISPUTE RESOLUTION.
     Any dispute between the Parties arising out of or relating to this
Agreement, including with respect to the interpretation of any provision of this
Agreement and with respect to the performance by Supplier, Supplier Agents or
Advanta (each, a “Dispute”), shall be resolved in accordance with this
Article 28.
     28.1 Informal Proceedings. Subject to Section 28.1(d), prior to the
initiation of formal dispute resolution procedures as permitted under this
Agreement, the Parties shall first attempt to resolve their Dispute informally,
as follows:
          a. Program Managers. All Disputes shall initially be referred to each
Party’s General Program Manager. The General Program Managers shall meet as
often as they reasonably deem necessary in order to each gather and furnish to
the other any information with respect to the matter in issue which the Parties
believe to be appropriate and germane to its resolution. The General Program
Managers shall discuss the problem in good faith and attempt to resolve the
Dispute. If the General Program Managers are unable to resolve the Dispute
within thirty (30) days after referral of the Dispute, the Parties shall
promptly submit the Dispute to the Steering Committee for resolution in
accordance with Section 28.1(a).

58

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



          b. Steering Committee. The Steering Committee shall consider and
discuss each Dispute in good faith and shall attempt to resolve each Dispute
without the necessity of any formal proceeding. Any decision by the Steering
Committee in resolution of a Dispute shall require a majority vote of the
Steering Committee.
          c. Formal Proceedings. Formal proceedings for the resolution of a
Dispute shall not be commenced until the earlier of: (i) the conclusion by the
Steering Committee in good faith that amicable resolution through continued
negotiation of the matter does not appear likely; or (ii) thirty (30) days after
referral of the Dispute to the Steering Committee in accordance with
Section 28.1(a).
          d. Exclusions. The provisions of Article 28 shall not affect
termination rights set forth in this Agreement and shall not be construed to
prevent either Party from instituting, and each Party is authorized to
institute, formal proceedings earlier to avoid the expiration of any applicable
limitations period, or to preserve a superior position with respect to
creditors, or as otherwise expressly provided herein.
     28.2 Arbitration.
          a. If the Parties are unable to resolve a Dispute under Section 28.1,
then such Dispute shall be finally settled under the Rules of Arbitration (the
“Rules”) of the International Chamber of Commerce (the “ICC”) at the election of
either Party (the “Disputing Party”). Arbitration shall be conducted in
accordance with the then-current rules of the International Chamber of Commerce
(the “ICC Rules”). Arbitration shall be conducted by a single arbitrator who
shall be appointed in accordance with the Rules. The arbitrator shall have no
power or authority to amend or disregard any provision of this Section 28.2 or
any other provision of this Agreement. The arbitration hearing shall be held in
New York, in the English language, shall be commenced promptly, and shall be
conducted on an expedited basis and in confidence. The award rendered by the
arbitrator shall be final and binding upon the Parties, and judgment may be
entered upon it in accordance with law in any court having jurisdiction thereof;
provided, however, that the arbitrator shall be required to decide the
arbitration in accordance with the terms and conditions of this Agreement,
including its governing law provisions. The Parties hereby waive, to the extent
permitted by Law, and agree not to invoke or exercise, any and all rights to
appeal, review or impugn such decision or award by any court or tribunal. The
Parties agree that the arbitral decision or award may be enforced against the
Parties to the arbitration proceeding or their assets wherever they may be
found, and that a judgment upon the arbitral decision or award may be entered in
any court having jurisdiction thereof and the Parties agree to take such action
as may be necessary to permit the enforcement of an arbitral decision or award
pursuant to the terms hereof.
          b. The Parties acknowledge and agree that performance of the
obligations under this Agreement necessitates the use of instrumentalities of
interstate commerce and, notwithstanding other general choice of law provisions
in this Agreement, the Parties agree that the United States Arbitration Act
(Title 9 of the U.S. Code) shall govern the interpretation, enforcement and
proceedings with respect to this Section 28.2.

59

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



     28.3 Equitable Relief. Notwithstanding the provisions of Sections 28.1 and
28.2, in the event a Party makes a good faith determination that a breach of the
terms of this Agreement by the other Party is such that it will cause such harm
and a temporary restraining order or other injunctive relief is the only
appropriate and adequate remedy, including a breach of Articles 18
(Solicitation), 20 (Confidentiality) and 21 (Customer Data; Data Security) or a
breach of any provision respecting intellectual property rights, the
non-breaching Party shall be entitled to seek immediate injunctive and other
equitable relief, without bond and without the necessity of showing actual money
damages.
     28.4 Jurisdiction. Each Party hereby irrevocably consents to venue in New
Castle County, Delaware and to the non-exclusive jurisdiction of competent
Delaware state courts or federal courts in the District of Delaware for all
litigation which may be brought, subject to the requirement for arbitration
hereunder, with respect to the terms of, and the transactions and relationships
contemplated by, this Agreement. Advanta shall not be subject to suit in any
jurisdiction outside of the State of Delaware.
     28.5 Governing Law. This Agreement shall in all respects be construed and
enforced in accordance with and governed by the internal laws of the State of
Delaware without giving effect to any choice of law rule that would cause the
application of the laws of any jurisdiction other than the internal laws of the
State of Delaware to the rights and duties of the Parties. The Parties hereto
consent to the non-exclusive jurisdiction of any State or Federal court sitting
in the State of Delaware and any appellate court from any thereof in any action
or proceeding arising out of or relating to this Agreement.
     28.6 Certain Written and Oral Statements. Supplier and Advanta agree that
written or oral statements or offers of settlement made in the course of the
dispute resolution process set forth in Sections 28.1 or 28.2: (i) will be
deemed Confidential Information hereunder; (ii) will not be offered into
evidence, disclosed, or used for any purpose in any formal proceeding; and
(iii) will not constitute an admission or waiver of rights. Each Party shall
promptly return to the other Party, upon request, any such written statements or
offers of settlement made by such other Party, including all copies thereof.
     28.7 Continuity of Services. Supplier acknowledges that the performance of
its obligations hereunder is critical to the business and operations of Advanta,
and accordingly, in the event of a dispute or proceeding between Advanta and
Supplier, Supplier shall continue to perform its obligations under this
Agreement in good faith throughout the course of such dispute as if such dispute
had not arisen, unless and until this Agreement is terminated in accordance with
its terms.
29. INSURANCE.
     29.1 Coverage. Supplier shall during the Term and at its expense have and
maintain in force at least the following insurance coverages with reputable
insurers, and with respect to all insurance purchased in the US, the insurers
issuing such coverage shall have an A.M. Best’s Insurance Rating of A-:VII or
better.

60

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



          a. Employer’s Liability Insurance, including coverage for occupational
injury, illness and disease, and other similar social insurance with minimum
limits per employee and per event of ****** and a minimum aggregate limit of
****** or the minimum limits required by Law, whichever limits are greater.
          b. Worker’s Compensation Insurance, including coverage for
occupational injury, illness, and disease, and other similar social insurance in
accordance with the laws of the country, state, or territory exercising
jurisdiction over the employee.
          c. Comprehensive Commercial General Liability Insurance, including
Products, Completed Operations, Premises Operations, Contractual and Broad
Form Property Damage liability coverages, on an occurrence basis, with a minimum
combined single limit per occurrence of at least ****** and an annual aggregate
limit of ******. This coverage shall be endorsed to name Advanta as an
additional insured. This coverage may be provided with a combination of primary
and umbrella/excess insurance policies.
          d. Property Insurance for all risks of physical loss of or damage to
owned buildings, business personal property, or other property that is in the
possession, care, custody, or control of Supplier pursuant to this Agreement,
with a minimum limit adequate to cover risks on a replacement costs basis.
          e. Automotive Liability Insurance covering use of all owned,
non-owned, and hired automobiles for bodily injury, property damage with a
minimum combined single limit per accident of at least ******. If the Services
are performed outside the U.S., Supplier shall maintain the required compulsory
insurance.
          f. Commercial Crime Insurance, including coverage for Employee
Dishonesty and Computer Fraud, for loss or damage arising out of or in
connection with any fraudulent or dishonest acts committed by the employees of
Supplier, acting alone or in collusion with others, including third party
coverage, with a minimum limit per event of ****** and in annual aggregate.
          g. Errors and Omissions Liability Insurance covering liability for
loss or damage due to an act, error, omission, or negligence, with a minimum
limit per event of ****** with an annual aggregate limit of ******.
          h. Umbrella Liability Insurance with a minimum limit of ****** in
annual aggregate in excess of the insurance coverage described in
Sections 29.1(a), 29.1(c), and 29.1(e).
     29.2 Insurance Terms.
          a. The insurance coverages under Sections 29.1(a) through 29.1(h)
shall be primary, and all coverage shall be non-contributing with respect to any
other insurance or self insurance that may be maintained by Advanta. To the
extent any coverage is written on a claims-made basis, rather than occurrence
basis, then Supplier shall continue to maintain such insurance for one (1) year
following termination or expiry of this Agreement.

61

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



          b. Supplier shall cause its insurers to name Advanta Bank Corp. and
Advanta Corp. as an additional insureds on the Comprehensive General Liability
Insurance policy and to issue certificates of insurance evidencing that the
coverages required under this Agreement are maintained in force and that not
less than thirty (30) days’ written notice shall be given to Advanta prior to
any modification, cancellation, or non-renewal of the policies. The insurers
selected by Supplier shall be of good standing and authorized to conduct
business in the jurisdictions in which Services are to be performed. When the
policy is issued each such insurer shall have at least an A.M. Best rating of
A-VII and replacement coverage shall be sought if the insurer’s rating goes
below such rating. Supplier shall ensure that the Supplier Subcontractors, if
any: (i) maintain (A) such insurance provided in Section 29.1(a), with minimum
limits of ******; (B) such insurance provided in Section 29.1(c), with minimum
limits of ******, which coverage shall be endorsed to name Supplier as
additional insured; and (C) such insurance provided in Section 29.1(e), with
minimum limits of ****** per person and ****** per occurrence. Provided that if
any Supplier’s Agent’s insurance coverage limits are less than the applicable
requirement, Supplier shall obtain Advanta’s written approval for any exceptions
to or reductions below this requirement.
          c. If any loss or damage or other event requires notice or other
action under the terms of any insurance coverage specified in this Article 29,
Supplier shall be solely responsible for taking such action. Supplier shall
provide Advanta with contemporaneous notice and with other information that
Advanta may request regarding the event pertaining to this Agreement. Advanta
shall provide Supplier reasonable assistance and cooperation with respect to any
insurance claim.
          d. Supplier’s obligation to maintain insurance coverage hereunder
shall be in addition to, and not in substitution for, Supplier’s other
obligations hereunder, and Supplier’s liability to Advanta shall not be limited
to the amount of coverage required hereunder.
30. MISCELLANEOUS.
     30.1 Assignment. This Agreement may not be assigned by Supplier, in whole
or in part, without the prior written consent of Advanta, and any such attempted
assignment shall be deemed null and void. This Agreement may not be assigned by
Advanta, in whole or in part, without the prior written consent of Supplier, and
any such attempted assignment shall be deemed null and void, provided, however,
that Advanta shall have the right to assign this Agreement, or any portion
hereof, to any Affiliate, without Supplier’s consent. Subject to the foregoing,
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the successors and permitted assigns of the Parties.
     30.2 Labor Harmony Obligation. Supplier shall conduct its activities in
such a manner as to seek to avoid any labor-related disruption of work in the
provision of any Services. If Supplier personnel holding Key Supplier Positions
have knowledge of any labor dispute involving Supplier Agents or other entities,
which dispute may materially affect the provision of Services, Supplier shall so
inform Advanta and the Parties shall cooperate to minimize the effect

62

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



of such dispute on the provision of Services, whether or not such labor dispute
occurs at a Supplier Facility or elsewhere.
     30.3 Notices. All notices, requests, claims, demands, and other
communications (collectively, “Notices”) under this Agreement shall be in
writing and shall be given or made by delivery in person, by courier service, or
by certified mail (postage prepaid, return receipt requested), to the respective
Party at the following address set forth below or at such other address as such
Party may hereafter notify the other Party in accordance with this Section 30.3.
Each such Notice shall be effective when actually received at the respective
addresses specified below:
     If to Advanta:
Advanta Bank Corp.
Welsh and McKean Roads
Spring House, PA 19477-0844
USA
Attn: Mukesh Mehta
with a copy to:
Advanta Bank Corp.
Welsh and McKean Roads
Spring House, PA 19477-0844
USA
Attn: General Counsel, Advanta Bank Corp.
     If to Supplier:
Genpact International LLC
Duna Plaza Offices
4th floor
H-1138
Budapest Váci út 178
Hungary
Attn: Manager
with a copy to:
Genpact International LLC
1251 Avenue of the Americas
41st Floor
New York, NY 10020
Attn: General Counsel

63

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



and with a copy to:
Genpact India
Sector 53, Sector Road
DLF Phase V
Gurgaon — 122002, Haryana, India
Attn: General Counsel
     30.4 Counterparts. This Agreement may be executed in counterparts, all of
which taken together shall constitute one single agreement between the Parties.
     30.5 Force Majeure.
          a. Neither Party shall be responsible for any failure to perform its
obligations due to causes beyond its reasonable control (each a “Force Majeure
Event”), including acts of God, war, riot, embargoes, acts of civil or military
authorities, fire, floods, earthquakes, or lightning (but excluding, for
Supplier, any events described in the applicable Disaster Recovery Plan);
provided however: (i) that the non-performing Party gives immediate written
notice thereof to the other Party; (ii) such failure to perform could not have
been prevented by commercially reasonable precautions; (iii) the suspension of
performance is of no greater scope and of no longer duration than is required by
the Force Majeure Event; (iv) the non-performing Party uses best efforts to
remedy the inability to perform; and (v) the Force Majeure Event was not caused
by the fault, negligence or willful misconduct of the Party seeking to be
excused or by failure by such Party to comply with any Law or Card Association
Rule or by any breach or default of this Agreement by such Party. The time for
performance shall be extended for a period equal to the duration of the Force
Majeure Event but in no event longer than twenty (20) consecutive days, after
which the other Party affected by the Force Majeure Event will have the right to
terminate the Agreement without penalty pursuant to Section 26.8, provided that
such termination by Supplier shall not affect its obligations pursuant to
Section 26.10.
          b. Notwithstanding Section 30.5(a), no delay or other failure to
perform shall be excused pursuant to this Section 30.5 by the acts or omissions
of Supplier Agents or any Supplier or Supplier Agent subcontractors,
materialmen, suppliers, or other third parties providing products or services to
any of the foregoing, unless: (i) such acts or omissions are themselves the
product of a Force Majeure Event; and (ii) such delay or failure and the
consequences thereof are beyond the control and without the fault, negligence or
willful misconduct of Supplier or the Supplier Agent(s), as applicable. Nothing
in this Section 30.5 shall limit the right of a Party to make any claim against
third parties for any damages caused by a Force Majeure Event.
     30.6 Relationship of the Parties. The Parties intend to create an
independent contractor relationship, and nothing contained in this Agreement
shall be construed to make either Advanta or Supplier partners, joint venturers,
principals, agents, or employees of the other. No Supplier Agent, officer,
director, employee, agent, Affiliate, or contractor retained by Supplier to
perform work on Advanta’s behalf under this Agreement shall be deemed to be an

64

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



employee, agent, or contractor of Advanta. Neither Party shall have any right,
power or authority, express or implied, to assume or create any obligation of
any kind on behalf of the other Party, to make any representation or warranty on
behalf of the other Party, or to bind the other Party in any respect whatsoever.
     30.7 Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be contrary to law, then the remaining provisions of
this Agreement, if capable of substantial performance, shall remain in full
force and effect.
     30.8 Cumulative Remedies; Waiver. Except as otherwise expressly provided
herein, all remedies provided for in this Agreement shall be cumulative and in
addition to and not in lieu of any other remedies available to either Party,
whether at law, in equity, or otherwise. No delay or omission by either Party to
exercise any right or power it has under this Agreement shall impair or be
construed as a waiver of such right or power. A waiver by any Party of any
breach or covenant hereunder shall not be construed to be a waiver of any
succeeding breach or any other covenant hereunder. All waivers shall be in
writing and signed by the Party waiving its rights.
     30.9 Consents and Approval. An approval or consent given by a Party under
this Agreement shall not relieve the other Party from responsibility for
complying with the requirements of this Agreement, nor shall it be construed as
a waiver of any rights under this Agreement, except as and to the extent
otherwise expressly provided in such approval or consent.
     30.10 No Publicity. Neither Party shall, and shall cause their respective
Agents not to, refer to the existence of this Agreement or use the name(s) or
trademark(s) of the other Party or any of that Party’s Affiliates in any press
release, advertising, publicity, or any materials distributed to prospective
customers, current customers, or any other third party, without the prior
written consent of that Party in each instance.
     30.11 Entire Agreement. This Agreement, including all Attachments, SOWs,
appendices, and other annexes attached hereto, and the Memorandum of Services,
represents the entire agreement between the Parties with respect to its subject
matter, and supersedes any prior or contemporaneous representations, proposals,
understandings, agreements, or discussions, whether oral or written, between the
Parties relative to such subject matter.
     30.12 Amendments. No amendment to, or change, waiver, or discharge of, any
provision of this Agreement shall be valid unless in writing and signed by an
Authorized Representative of each Party.
     30.13 Headings. The headings of the articles and sections used in this
Agreement are included for reference only and are not to be used in construing
or interpreting this Agreement.
     30.14 Order of Precedence. In the event of a conflict between the
provisions of this Agreement and any Attachments, SOWs, appendices, and other
annexes attached hereto, the provisions of this Agreement shall control;
provided that in the event of a conflict between the provisions of this
Agreement and a SOW, then, unless such SOW otherwise expressly provides

65

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



that it is intended to modify the terms of this Agreement, the terms of this
Agreement shall control. In the event of a conflict between any SOW and any
annexes attached to such SOW, the terms of such SOW shall control. In the event
of a conflict between the provisions of this Agreement including any
Attachments, SOWs, appendices, and other annexes attached hereto and the
provisions of the Memorandum of Services, the provisions of this Agreement shall
control.
     30.15 Survival. The following Articles and Sections of this Agreement shall
survive termination or expiration of this Agreement for any reason: Article 1
(Definitions and Construction), Section 3.2(c) (Services), Section 3.5
(Information Technology Architecture-No Shared Environment), Section 8.4 (Safety
and Security), Section 12.3 (Payment), Section 12.4 (Credits, Refundable Items,
Reimbursable Items, and Set-Off), Section 12.7 (Disputed Payments),
Section 17.3(a) (Supplier Subcontractors), Section 17.5 (Responsibility/Actions
of Supplier Agents), Article 18 (Mutual Non-Solicitation), Article 19
(Intellectual Property), Article 20 (Confidentiality), Section 21.1 (Customer
Data), Section 21.2 (Data Security), Section 21.3 (Data Security Procedures),
Article 22 (Disaster Recovery) Section 23.2 (Record Retention), Section 24.1(a)
and (b) (Compliance with Laws — General), Sections 25.1 (b)(iv), (c), (f), (g),
(i), (k), (l), (m), (n) and (r), and 25.1A(a), (b) and (d) (Representations,
Warranties and Covenants), Section 26.10 (Termination/Expiration Assistance),
Section 26.11 (Post-Termination Obligations), Section 26.12 (Early Termination
Fee), Article 27 (Indemnification), Article 27A (Limitation of Liability),
Sections 28.4, 28.5 (Dispute Resolution), Article 29 (Insurance), and
Sections 30.3, 30.7, 30.8, 30.10, 30.11, 30.13, 30.14, 30.15, 30.18, and 30.21
(Miscellaneous).
     30.16 Covenant of Further Assurances. Each Party covenants and agrees that,
subsequent to the execution and delivery of this Agreement and without any
additional consideration, such Party shall each execute and deliver any further
legal instruments and perform any acts which are or may become necessary to
effectuate the purposes of this Agreement. Supplier acknowledges that Advanta is
regulated by certain Governmental Authorities and the Card Associations.
Accordingly, additional requirements and limitations on the rights and
obligations of the Parties under this Agreement may be imposed by such
Governmental Authorities, Card Associations or other entities regulating Advanta
including with respect to the following: (a) expenses, budgets and audits;
(b) negative covenants; (c) Confidential Information and data security; and
(d) duties and responsibilities of Advanta or Supplier.
     30.17 Covenant to Provide Certain Supplier Information. As soon as
available and in any event within 90 days after the end of each fiscal year
Supplier shall provide to Advanta: (a) complete copies of Supplier’s and
Parent’s audited financial statements for the preceding fiscal year, and notes
thereto, accompanied by a certificate of a financial officer of Supplier and
Parent stating that such financial statements fairly present, in all material
respects, the financial condition, results of operations and cash flows of
Supplier and Parent (as the case may be) as of the dates and for the periods
specified, prepared: (i) by a reputable independent accounting firm acceptable
to Advanta; and (ii) in accordance with GAAP consistently applied; and
(b) updates to the information provided by Supplier and Parent to Advanta in
response to Advanta’s request for proposal.

66

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



     30.18 Negotiated Terms. The Parties agree that the terms and conditions of
this Agreement are the result of negotiations between the Parties and that this
Agreement shall not be construed in favor of or against any Party by reason of
the extent to which any Party or its professional advisors participated in the
preparation of this Agreement.
     30.19 Covenant Against Pledging. Supplier agrees that it shall not assign,
transfer, or otherwise encumber its rights to receive payments from Advanta
under this Agreement for any reason whatsoever without the prior written consent
of Advanta.
     30.20 Third Party Beneficiaries. Except as expressly provided herein, this
Agreement is entered into solely between, and may be enforced only by, Advanta
and Supplier. This Agreement shall not be deemed to create any rights or causes
of action in or on behalf of any third parties, including employees, suppliers
and customers of a Party, or to create any obligations of a Party to any such
third parties.
     30.21 Covenant of Good Faith. Each Party agrees that it will act in good
faith in its respective dealings with the other Party under or in connection
with this Agreement.
     30.22 Condition Precedent to Agreement Effectiveness; Guaranty of Genpact
Global Holdings SICAR S.a.r.l. As a condition precedent to the effectiveness of
this Agreement, Genpact Global Holdings SICAR S.a.r.l., a Grand Duchy of
Luxembourg investment company in risk capital in the form of a private limited
liability company (société d’investissement en capital à risque sous forme de
société à responsabilité limitée), registered with the Luxembourg Trade and
Companies Register under the number B 104 548 (“Parent”) shall execute the
Parent Guaranty in the form set forth in Attachment 15.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

67

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Advanta and Supplier have each caused this Agreement to
be signed and delivered by its duly Authorized Representative.

                  Advanta Bank Corp.       Genpact International, LLC, Hungarian
Branch
 
               
By:
  /s/ Mukesh Mehta       By:   /s/ Raghuram Raju
 
               
 
               
Name:
  Mukesh Mehta       Name:   Raghuram Raju
 
               
 
               
Title:
  Senior Vice President       Title:   Senior Vice President
 
               

68

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



Attachment 1
Definitions
“Account” or “account” shall mean a credit card, stored value card, debit card,
business credit card, commercial card, deposit account or other payment account,
and shall include any note program accounts and account managed or otherwise
maintained by Advanta at any time before or during the Term.
“Advanta Authorized Representative” shall mean that individual or those
individuals identified in writing by Advanta as Advanta’s authorized
representative(s), who may be changed from time to time upon notice by Advanta.
“Advanta Data Security Standards” shall have the meaning set forth in
Section 21.2.
“Advanta Facilities” shall mean the Facilities specified as “Advanta Facilities”
in the applicable SOW.
“Advanta General Program Manager” shall have the meaning set forth in
Section 3.3(a).
“Advanta Laws” shall have the meaning set forth in Section 24.1(a).
“Advanta Materials” shall have the meaning set forth in Section 19.7.
“Advanta-Provided Equipment” shall mean that equipment specified in the
applicable SOW that is owned or leased by Advanta.
“Advanta-Provided Software” shall mean that software owned by Advanta or another
Service Recipient or licensed by a third party to Advanta or another Service
Recipient, which software is designated in Attachment 9 or an applicable SOW as
“Advanta-Provided Software.”
“Advanta-Provided Third Party Software” shall mean that Advanta-Provided
Software that is licensed by a third party to Advanta or another Service
Recipient, which software is designated Attachment 7 or an applicable SOW as
“Advanta-Provided Third Party Software”.
“Advanta Regulatory Requirements” shall mean any Advanta Laws to which Advanta
is required to adhere or submit or voluntarily adheres or submits.
“Affiliates” shall mean any entity Controlling, Controlled by, or under common
Control with a Party. Advanta’s Affiliates shall be deemed to include the
entities listed on Attachment 13 (Affiliates) as Advanta Affiliates and
Supplier’s Affiliates shall be deemed to include the entities listed on
Attachment 13 (Affiliates) as Supplier Affiliates.
“Agreement” shall mean, collectively, this Master Services Agreement and any
SOWs, Addenda, and other attachments and annexes hereto or thereto.
“Approved Subcontractor” shall have the meaning set forth in Section 17.3(a).

69

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



“Asset Backed Securities” shall mean a type of bond or note that is based on
pools of assets, or collateralized by the cash flows from a specified pool of
underlying assets; see Section 24.1.
“At Risk Fees” shall have the meaning set forth in Section 26.7(b).
“Authorized Representatives” shall mean, collectively, the Advanta Authorized
Representative and the Supplier Authorized Representative.
“Basic Services” shall mean, collectively: (A) the services, functions, and
responsibilities described in this Agreement (including the services, functions,
and responsibilities described in any SOW or attachments to such SOWs and
including and services changed pursuant to Article 17 but excluding Supplemental
Services); (B) any services, functions, and responsibilities, whether or not
specifically described in this Agreement, that are required for, incidental to,
implied by, or inherent in the proper performance and delivery of the services
described in preceding subclause (A) or in the proper performance and delivery
of any Basic Services; and (C) any Information Technology functions and
responsibilities related to the services described in the preceding subclauses
(A) or (B).
“Benchmark Analysis” shall have the meaning set forth in Section 15.1.
“Benchmarked Services” shall have the meaning set forth in Section 15.1.
“Benchmarker” shall have the meaning set forth in Section 15.1.
“Bug Fix” shall mean any update, upgrade, patch, new version or other
modification to a software program that corrects an error or failure and/or
improves the performance of such software program, but which does not add
substantial new functionality.
“Card Association” shall mean MasterCard International Incorporated, Visa
U.S.A., Inc., or any other credit card association or credit card sponsoring
entity whose credit cards are included in the Services.
“Card Association Rules” shall mean the bylaws, rules and regulations of any
applicable Card Association, including the Payment Card Industry Data Security
Standards.
“Change Assessment” shall have the meaning set forth in Section 16.2(c).
“Change Control Procedures” shall have the meaning set forth in Section 16.2(a).
“Change-in-Scope Proposal” shall have the meaning set forth in Section 4.2(a).
“Change Order” shall have the meaning set forth in Section 16.2(d).
“Change Order Proposal” shall have the meaning set forth in Section 16.2(b).
“Code” shall mean computer programming code (including microcode, as
applicable).
“Confidential Information” shall have the meaning set forth in Section 20.1.

70

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



“Control” and its derivatives shall mean possessing, directly or indirectly, the
power to direct or cause the direction of the management, policies, and
operations of an entity, whether through ownership of voting securities, by
contract, or otherwise.
“Core Software” shall mean Supplier’s proprietary software product(s) identified
in Attachment 14 (Core Software), together with all end user manuals, reference
manuals, installation guides, and other Documentation therefor, and any Bug
Fixes and upgrades thereto.
“CPI” or “Consumer Price Index” shall mean the index compiled by the Unites
States Department of Labor’s Bureau of Labor Statistics, Consumer Price Index
for All Urban Consumers (CPI-U) having a base of 100 in 1982-84, using that
portion of the index which appears under the caption “All Items”.
“Customer Data” shall mean information regarding Advanta’s customers,
applicants, prospective customers and any other individuals or entities doing
business with Advanta, including any Nonpublic Personal Information, any data or
information created, generated, collected or processed for Advanta by Supplier
in the performance of the Services.
“Dedicated Equipment and Software” shall have the meaning set forth in
Section 9.1.
“Deliverables” shall mean, collectively: (a) all works of authorship or other
material(s) created specifically for Advanta or by using Advanta Materials, by
or on behalf of Supplier and/or any Supplier Agent, whether solely or jointly
with other(s), in the course of performing the Services or otherwise in
connection with this Agreement or an SOW; and (b) any material(s) that are
described as “deliverables” in this Agreement or that are delivered or required
to be delivered by Supplier or any Supplier Agent(s) to Advanta or any other
Service Recipient hereunder. For purposes of this Agreement, “Deliverables”
hereunder shall include the “Deliverables” as set forth in the Memorandum of
Services.
“Disabling Code” shall mean any code that would or could disable or shut down,
in whole or in part, any Services or software, including any device, method, or
token that permits any person to circumvent the normal security of the Software
or the system containing the code.
“Disaster Recovery Plan” shall have the meaning set forth in Section 22.1.
“Dispute” shall have the meaning set forth in Article 28.
“Disputing Party” shall have the meaning set forth in Section 28.2(a).
“Documentation” shall mean the user manuals, information bulletins, technical
documentation and other materials, regardless of media or form, that describe
the functions, features, and operation of the Services and Deliverables.
“Early Termination Fee” shall have the meaning set forth in Section 26.12.
“******” shall have the meaning set forth in Section 5.4(a).

71

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



“Effective Date” shall have the meaning set forth in the preamble.
“EIPI Agreement” shall mean the Employee Innovation and Proprietary Information
Agreement attached hereto as Attachment 15.
“Embedded Software” shall have the meaning set forth in Section 19.1(e)(i).
“Equipment” shall mean any equipment used for the provision of the Services
hereunder.
“Facilities” shall mean, generally, space, equipment (excluding any Equipment),
furnishings, and fixtures.
“FDIC” shall mean the Federal Deposit Insurance Corporation.
“Fees” shall have the meaning set forth in Section 12.1.
“Force Majeure Event” shall have the meaning set forth in Section 30.5.
“FTE” shall means full time employees as set forth in Section 26.12(a)(i)
“GAAP” shall mean generally accepted accounting principles in the United States
consistently applied.
“General Industry Standards” shall have the meaning set forth in Section 3.2(a).
“General Program Manager” shall have the meaning set forth in Section 7.3(a).
“GLBA” shall mean Title V of the Gramm-Leach-Bliley Financial Modernization Act
of 1999 (15 U.S.C. 6801 et seq.).
“Governmental Authority” shall mean any applicable federation, nation, state,
sovereign, or government, any federal, supranational, regional, state, local or
municipal political subdivision, any governmental or administrative body,
instrumentality, department, or agency, or any court, administrative hearing
body, arbitrator, commission, or other similar dispute resolving panel or body,
and any other entity exercising executive, legislative, judicial, regulatory,
taxing, or administrative functions of a government with jurisdiction over the
applicable matter.
“Guaranteed Productivity Improvement” shall have the meaning set forth in
Section 5.3(c).
“ICC” shall have the meaning set forth in Section 28.2(a).
“ICC Rules” shall have the meaning set forth in Section 28.2(a).
“Improved Technology” shall mean any new Information Technology developments,
including new software and hardware developments, that could reasonably be
expected to have a positive impact on Advanta’s, Advanta’s Affiliates’, or a
Service Recipient’s business, as such new developments relate to providing the
Services hereunder.

72

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



“Indemnified Party” shall have the meaning set forth in Section 27.3(a).
“Indemnifying Party” shall have the meaning set forth in Section 27.3(a).
“Information Technology” shall mean any and all hardware, software, systems,
telecommunications and other networks, and other technology and services used to
create, collect, store, retrieve, manage, process, distribute, transmit,
exchange, and otherwise use or manipulate information or data.
“Initial Term” shall have the meaning set forth in Section 2.1.
“Inventions” shall mean any inventions or improvements made, conceived,
developed, or reduced to practice by or on behalf of Supplier and/or any
Supplier Agent(s), whether solely or jointly with other(s), created specifically
for Advanta or that arise or result from access to or use of any Confidential
Information or other information or materials directly or indirectly supplied to
Supplier by Advanta or any other Service Recipient.]
“Key Service Levels” shall mean each ****** and ****** Service Level set forth
in an SOW.
“Key Supplier Positions” shall mean those positions specified as “Key Supplier
Positions” in the applicable SOW.
“Launch Date” shall mean the date that the Services under an SOW are in
production and actually provided to Advanta by Supplier.
“Laws” shall mean, to the extent applicable or to the extent Advanta’s policies
and procedures conform to the Advanta Regulatory Requirements, Card Association
Rules, (and as informed by Advanta to Supplier in writing), any laws, treaties,
statutes, ordinances, codes, rules, regulations, published standards, permits,
judgments, decrees, writs, injunctions, rulings, orders, administrative
guidance, regulatory guidance or determination of (or agreement with) an
arbitrator or Governmental Authority (including usury laws, the Federal Truth in
Lending Act, Regulation AB, Regulation B and Regulation Z of the Board of
Governors of the Federal Reserve System, the Equal Credit Opportunity
Act/Regulation B, the GLBA, the Federal Fair Debt Collection Practices Act, the
Fair Credit Reporting Act, the Truth in Lending Act/Regulation Z, the Fair
Credit Billing Act, the Fair Credit and Charge Card Disclosure Act (1988), the
Electronic Funds Transfer Act, the Right to Financial Privacy Act, the USA
PATRIOT Act, the Bank Secrecy Act and other laws or regulations related to
anti-money laundering compliance and state laws, rules and regulations relating
to consumer protection, installment sales, telemarketing, unfair and deceptive
trade practices and collections).
“Losses” shall mean all losses, liabilities, damages, and claims, and all
related costs and expenses (including reasonable legal fees and disbursements
and costs and expenses of investigation and litigation, and costs of settlement,
judgment, interest, and penalties).
“Major Release” shall mean a release of software that includes major feature
enhancements. These releases are usually identified by full integer changes in
the numbering, such as from 7.0 to 8.0, but may be identified by the industry as
a major release without the accompanying integer change.

73

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



“Material Adverse Effect” shall mean any change in circumstances that
(a) materially impairs the business, property, operations, condition (financial
or otherwise), or material agreements of Supplier or (b) materially impairs the
ability of the Supplier to fully and timely perform all of its obligations under
this Agreement.
“Minor Release” shall mean a release of software consisting of relatively minor
enhancements or corrections to known errors or faults. These releases are
usually identified by a change in the decimal numbering of a release, such as
7.12 to 7.13.
“Memorandum of Services” shall mean that certain Memorandum of Services
effective as of December 11, 2006 by and between Advanta Bank Corp. and
Supplier.
“Monthly Performance Report” shall have the meaning set forth in Section 11.1.
“Nonpublic Personal Information” shall have the meaning given to such term in
Title V of the GLBA and its implementing regulations.
“Notice” shall have the meaning set forth in Section 30.3.
“Notice of Election” shall have the meaning set forth in Section 27.3(a).
“Object Code” shall mean Code substantially in binary form. Object Code is
directly executable by a computer after processing, but without compilation or
assembly.
“Open Source Software” shall mean any “free software,” “open source software,”
or other Code or software that is licensed under or otherwise subject to any
similar licensing or distribution model, including any Code licensed pursuant to
the GNU Public License (GPL).
“Operating Committee” shall have the meaning set forth in Section 7.1.
“Parent” shall have the meaning set forth in Section 30.22.
“Parent Guaranty” shall mean that certain Parent guaranty of even date herewith
in the form attached hereto as Attachment 15.
“Pass-Through Expenses” shall have the meaning set forth in Section 12.6(a).
“Patents” shall mean United States and foreign patents and patent applications,
together with all reissues, divisions, re-examinations, renewals, extensions,
provisionals, continuations and continuations-in-part thereof, and equivalent or
similar rights anywhere in the world.
“Payment Card Industry Data Security Standards” shall mean the security
guidelines developed by the payment card industry to ensure the proper handling
and protection of cardholder account and transaction information as such
guidelines are published by a Card Association and as officially amended and so
published from time to time.

74

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



“Payment Card Industry Standards” shall mean payment card industry standards for
the ten (10) largest payment card issuers in the United States. References to
performance “in accordance with Payment Card Industry Standards” in
Section 25.1(e) shall mean that where the Service Levels set forth in Attachment
4 and in the SOWs, and the Policies and Procedures Manuals do not establish
standards, Supplier shall perform the relevant obligation in accordance with
Payment Card Industry Standards.
“Pilot” shall have the meaning set forth in Section 3.1(b).
“Pilot Period” shall have the meaning set forth in Section 3.1(b).
“Pilot SOW” shall mean the Statement of Work prepared for each Pilot.
“Policy and Procedures Manual” shall mean the policy and procedures manual for
each SOW as set forth in Section 3.7(b).
“Records” shall have the meaning set forth in Section 23.2.
“Regulatory Requirements” shall mean, collectively, the Advanta Regulatory
Requirements and the Supplier Regulatory Requirements.
“Renewal Term” shall have the meaning set forth in Section 2.1.
“Representative Sample” shall have the meaning set forth in Section 15.3.
“Required Consents” shall mean all consents, licenses, permits, authorizations,
and approvals necessary or required to allow Supplier and Supplier Agents to
perform the Services (including any necessary security clearances) and/or to use
any of the following to provide the Services: (a) any Third party Software used
by or made available to Supplier or Supplier Agents hereunder; (b) services
provided for the benefit of Advanta, Advanta’s Affiliates, the Service
Recipients, or their respective end users under Advanta’s, Advanta’s
Affiliates’, or the Service Recipients’ service contracts, as applicable; and
(c) Supplier’s and Supplier Agents’ owned and leased assets, including any
Supplier-Provided Software and Supplier-Provided Equipment.
“Retained Agreements” shall mean those contracts that are designated as
“Retained” in the applicable SOW.
“Rules” shall have the meaning set forth in Section 28.2(a).
“Sarbanes-Oxley Requirements” shall mean reporting and other requirements under,
collectively, (a) the Sarbanes-Oxley Act of 2002, as amended from time to time,
including rules and regulations promulgated thereunder, (b) the rules of the
Public Accounting Oversight Board (PAOB), (c) the rules of the Securities and
Exchange Commission relating to disclosure controls and procedures, and
(d) other similar Laws.
“Security Audit” shall have the meaning set forth in Section 21.4.
“******” shall have the meaning set forth in Section 5.4(a).

75

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



“Service Levels” shall have the meaning set forth in Section 5.1.
“Service Recipients” shall mean, collectively: (a) Advanta; (b) any Affiliate of
Advanta; (c) those individuals and entities identified in any SOW as “Service
Recipients”; (d) any entity that purchases after the Effective Date from
Advanta, any Affiliate of Advanta, or any entity identified in any SOW as a
“Service Recipient”, all or substantially all of the assets of Advanta, such
Affiliate, or such entity identified in any SOW as a “Service Recipient”, or of
any division, marketing unit, or business unit thereof, provided that such
entity agrees in writing to be bound by the terms and conditions of this
Agreement; (e) any entity that after the Effective Date is created using assets
of Advanta, any Affiliate of Advanta, or any entity identified in any SOW as a
“Service Recipient”, provided that such created entity agrees in writing to be
bound by the terms and conditions of this Agreement; (f) any entity into which
Advanta, any Affiliate of Advanta, or any entity identified in any SOW as a
“Service Recipient”, merges or consolidates, provided that such entity agrees in
writing to be bound by the terms and conditions of this Agreement; and (g) any
entity that merges into or consolidates with Advanta, any Affiliate of Advanta,
or any entity identified in any SOW as a “Service Recipient”.
“Services” shall mean, collectively, the Basic Services and the Supplemental
Services. For purposes of this Agreement, “Services” hereunder shall include the
“Interim Services” as set forth in the Memorandum of Services.
“Software” shall mean, collectively, (a) the Advanta-Provided Software; and
(b) the Supplier-Provided Software and any other software that constitutes
Supplier-Provided Materials.
“Source Code” shall mean Code other than Object Code, and includes Code that may
be displayed in a form readable and understandable by a programmer of ordinary
skill, as well as any enhancements, corrections and documentation related
thereto. Source Code includes related Source Code-level system documentation,
comments and procedural Code, such as job control language.
“SOW Effective Date” shall mean the date set forth in a SOW as such SOW’s SOW
Effective Date.
“SOW Expiration Date” shall mean the date set forth in a SOW as such SOW’s SOW
Expiration Date.
“SOW Initial Term” shall have the meaning set forth in Section 2.2.
“SOW Renewal Term” shall have the meaning set forth in Section 2.2.
“SOW” or “Statement of Work” shall mean the attachment(s) to this Agreement that
set forth in detail the Services, resources, deliverables and other details and
information with respect to the Services to be provided by Supplier hereunder,
each substantially in the form attached hereto as Attachment 2 (Sample Statement
of Work (SOW)) and each sequentially numbered in the order of execution (e.g.,
SOW001, SOW002, etc.).
“SOW Term” shall have the meaning set forth in Section 2.2.

76

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



“Steering Committee” shall have the meaning set forth in Section 7.2.
“Stranded Costs” shall mean unamortized costs of machinery, capital equipment
and other capital costs listed on Attachment 12 that have not been redeployed or
otherwise used in providing Services to Advanta.
“Subcontractor Direct Agreement” shall mean the Subcontractor Direct Agreement
in the form attached hereto as Attachment 10.
“Supplemental Services” shall mean, collectively: (A) any services requested by
Advanta that meet all of the following criteria: (i) such supplemental or
related services are not Basic Services; (ii) such services are supplemental or
related to the Services described in any SOW then in effect; and (iii) there is
no charging mechanism set forth in the Fee section of any SOW for such
supplemental or related services (other than any charging mechanism for
Supplemental Services expressly set forth in the applicable Fee section of any
SOW); (B) any services, functions, and responsibilities, whether or not
specifically described in this Agreement, that are required for, incidental to,
implied by, or inherent in the proper performance and delivery of the services
described in preceding subclause (A) or in the proper performance and delivery
of any Supplemental Services; and (C) any Information Technology functions and
responsibilities related to the services described in the preceding subclauses
(A) or (B).
“Supplier Agents” shall mean, collectively, those Supplier employees and
Supplier Subcontractors, and the employees of any such Supplier Subcontractors,
who provide or are retained by Supplier to provide any Services hereunder.
“Supplier Authorized Representative” shall mean that individual or those
individuals identified in writing by Supplier as Supplier’s authorized
representative(s), who may be changed from time to time upon notice by Supplier.
“Supplier Facilities” shall mean for the Pilots, West Wing, Cyber Gateway,
Corporate Park, HITEC City, Madhapur, Hyderabad- 500081, India and for all other
SOWs and Services, the Facilities specified as “Supplier Facilities” in the
applicable SOW, and any other Facilities (other than Advanta Facilities) that
the Parties agree in writing are required for Supplier’s performance of the
Services.
“Supplier Laws” shall have the meaning set forth in Section 24.1(b)
“Supplier General Program Manager” shall have the meaning set forth in
Section 7.3(a).
“Supplier Indemnified Materials” shall have the meaning set forth in
Section 27.2.
“Supplier-Provided Equipment” shall have the meaning set forth in Section 9.2.
“Supplier-Provided Materials” shall mean, collectively, (a) the
Supplier-Provided Software and (b) any software, works of authorship or other
information or materials that (i) are not Deliverables and (ii) are used or
required to be used by Supplier or any Supplier Agent in performing or otherwise
in connection with the Services, including databases, designs,

77

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



specifications, flowcharts, procedures, processes, methodologies, templates,
reports, and manuals. Notwithstanding the foregoing, “Supplier-Provided
Materials” will be deemed to exclude any Advanta-Provided Software.
“Supplier-Provided Software” shall mean, that software owned by Supplier, a
Supplier Agent, or a third party, which software is designated in the applicable
SOW as “Supplier-Provided Software.”
“Supplier Regulatory Requirements” shall mean all Laws and Card Association
Rules to which Supplier is required to adhere or submit or voluntarily adheres
or submits.
“Supplier Subcontractor” shall have the meaning set forth in Section 17.3(a).
For the avoidance of doubt, Supplier Subcontractors shall include Approved
Subcontractors.
“System Change” shall have the meaning set forth in Section 16.3.
“Systems” shall mean, collectively, the Software and the Equipment, and shall
include any associated attachments, features, accessories, peripherals, and
cabling, and all additions, modifications, substitutions, upgrades, or
enhancements to such Systems.
“Term” shall mean collectively, the Initial Term and any Renewal Terms.
“Termination/Expiration Assistance” shall have the meaning set forth in
Section 26.10(a).
“Termination/Expiration Assistance Period” shall mean, for a given SOW, a period
of time designated by Advanta but not to exceed eighteen (18) months after any
expiration or termination of such SOW.
“Third Party Agreements” shall mean, collectively, the Assigned Agreements and
the Retained Agreements.
“Third Party Software” shall mean the Software used in providing the Services,
which Software is provided under license to Supplier, a Supplier Agent, or
Advanta by a third party, and includes any related software and ongoing services
(e.g., maintenance and support services, upgrades, patches, and subscription
services) provided by such third parties.
“Transition Fees” shall have the meaning set forth in Article 6.
“Transition Services” shall have the meaning set forth in Article 6.
“Turnover Plan” shall have the meaning set forth in Section 26.10(c)(i).
“Turnover Rate” shall have the meaning set forth in Section 17.1(b).
“Upgrade” shall mean any update, upgrade, patch, new version, or other
modification to a software program that adds substantial new functionality to
such software program.
“U.S.” means the United States of America.

78

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



“Virus” shall mean: (a) Code intentionally constructed to, or that has the
ability to, damage, interfere with or otherwise adversely affect other Code,
computer programs, data files, or operations; and/or (b) any other Code
typically designated to be a virus, including any Trojan horse, worm, or harmful
or disruptive component.

79

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



Attachment 2
Sample SOW

1

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



(ADVANTA BANK CORP. LOGO) [w64952w6495200.gif]
ADVANTA BANK CORP.
 
Statement of Work — #
Pursuant to the
Master Service Agreement
Dated March 15, 2007
Last updated                    : Version 1.0

 

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



(ADVANTA BANK CORP. LOGO) [w64952w6495200.gif]
Table of Contents

                 
A. Overview
               
B. SOW KEY Terms
               
C. Scope of Services
               
Key SUPPLIER POSITIONS
               
Hiring and Recruiting Requirements
             
Background Checks
               
Policy & Procedure Manual
               
Forecasting
               
Training Requirements
               
Testing Requirements
               
Quality Assurance
               
Reporting
               
Invoicing Requirements
               
D. sow specific representations and warranties
               
E. Change Management
               
F. Escalation Plan
               
G. Service Levels – KEY PERFORMANCE METRICS
               
H. Disaster Recovery
               
I. Compliance
               
J. Security Requirements
               
K. APPROVED Subcontractors
               
L. ADDITIONAL REQUIRED CONSENTS
               

Exhibits
Exhibit A — Job Descriptions
Exhibit B — Genpact Participants Training Guide
Exhibit C — Training Overview
Exhibit D — Policy & Procedure Manual
Exhibit E — Advanta Quality Form
Exhibit F — Quality Definitions
Exhibit G — Change Management Form
Exhibit H — Escalation Procedures
Exhibit I — Escalation Contact List
Exhibit J — Pilot Step-Up Targets (if applicable)
Exhibit K — Service Level Agreement
Exhibit L — Service Level Reconciliation Report
Exhibit M — Midterm Assessment
Exhibit N — Final Assessment
Exhibit O — IT Architecture Design Document
Exhibit P — Additional Security Standards
Exhibit Q — SOW SPECIFIC Pricing Schedule
Exhibit R — User Acceptance Test Plan

 

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



(ADVANTA BANK CORP. LOGO) [w64952w6495200.gif]
Document Change History

                          Date of   Document               Change   Version    
Page     Description of Change    
 
                       

 

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



Statement of Work for                                         
A. OVERVIEW
his Statement of Work (“SOW”) is entered into pursuant to that certain Master
Services Agreement by and between Advanta Bank Corp. (“Advanta”) and Genpact
International, LLC, through its Hungarian branch (“Supplier” or “Genpact”) dated
March 15, 2007 with an effective date of February 11, 2007 (the “MSA” or
“Agreement”). Unless defined herein, all capitalized terms shall have the
meaning ascribed to them in the MSA. The provisions of this SOW may be amended
or waived pursuant to Section 30.12 of the MSA or pursuant to the Change Control
Procedures set forth in Section 16 of the MSA.
B. SOW Key Terms

1.   The Initial Term of this SOW shall be                     days, commencing
on                     (SOW Commencement Date)and ending on
                    , unless the SOW is extended as set forth below or
terminated earlier in accordance with the Agreement.

2.   The Launch Date for the Services under this SOW shall
be:                    .

3..   Genpact Service Location: Genpact’s Hyderabad site in India, located at
Cyber Gateway, Corporate Park, HITEC City, Madhapur, Hyderabad.

4..   Additional Termination Provisions and Termination Fees:   5.   Hours of
Operation (also referred to as Service Window):   6.   SOW Specific Pricing and
Fees:   7.   SOW Specific Transition Services & Fees:

C. Scope of Services
The Services that Genpact will perform under this SOW is
The Services shall be provided by Genpact using___Full-Time Employees,___Team
Leads, and ___ Trainers at theHyderabad site referenced above. Services shall be
provided during
Confidential

Page 4

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



the Hours of Operation specified above. [Used for Pilot SOWs: The Initial Term
of this SOW is subject to change based on Advanta’s evaluation of Genpacts
performance of the Services or as otherwise mutually agreed to in writing by the
parties. The evaluation of Genpact’s performance will be based on Genpact’s
ability to attain key performance metrics or maintain the service levels set
forth in this SOW].
Services shall be provided only by those individuals listed on the Genpact
Employee Roster, which Genpact shall continually update and provide to Advanta.
Key Supplier Positions
[NOTE: TO BE FILLED IN ]

                          LOCATION #   POSITION   POSITION HOLDER  
(Onsite/Offsite)  
1
  ******   VP Operations   Hyderabad
2
           
3
           

Hiring and Recruiting Requirements
Each Genpact representative performing the Services herein shall have the
following skill sets:
Background Checks
Each individual performing Services hereunder must pass a thorough background
check. Advanta and Genpact agree that Genpact’s current background check process
that includes employer references, educational and residence verification and
Genpact utilizing commercially reasonable efforts and all available resources to
identify any criminal background of prospective hires will satisfy this
background check requirement. Genpact will utilize membership in NASCOM to
access a database of fingerprints and criminal profiling once such database
becomes operational.
Genpact shall retain records of each background check performed and upon
Advanta’s request, Genpact shall provide proof that the background checks were
completed and provide Advanta with copies of such records.
Policy and Procedure Manual
The Services will be performed in accordance with the Policy and Procedure
Manual to be attached hereto as Exhibit D. The Policy and Procedure Manual shall
be developed in accordance with the Agreement and shall include, without
limitation workflows for all processes and tasks required to perform the
Services along with control point matrices for
Confidential

Page 5

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



each. The control point matrices will serve as risk mitigation documents for
each process or task.
Forecasting
Specify Baseline Metrics (including Baseline Transaction Volumes, Baseline Units
and Baseline FTEs).
Technology Set-Up
All IT voice and data infrastructure necessary to perform the Services hereunder
shall be in accordance with Exhibit O Advanta IT Architecture Design Document
attached hereto.
Training Requirements
[If applicable: Due to the regulatory requirements associated with issuing
credit, all Genpact representatives performing Services hereunder shall be
thoroughly trained regarding the credit card terms, conditions, product features
and benefits. Training will include the manual/modules set forth in the Genpact
Participants Guide attached as Exhibit B.] [For pilots: Advanta will conduct
initial training with the Genpact pilot team (___representatives, ___Trainers,
and ___Team Leads) onsite at Advanta’s Dresher, PA, USA site. The training
curriculum will cover the items set forth in Exhibit C Training Overview,
attached hereto.]
[If applicable: All Genpact representatives providing the Services hereunder
shall also complete Advanta Compliance training during their onsite visit.
Genpact representatives will be given a formal written assessment evaluation
mid-way through the training and then again at the completion of training as set
forth on Exhibits M & N attached hereto and all representatives must pass both
assessment evaluations. ]
Testing Requirements
User Acceptance Testing
User acceptance testing as detailed in the UAT Test Plan, attached hereto as
Exhibit R, will be completed approximately two weeks prior to SOW Commencement
Date but in any event prior to the performance of the Services by Genpact. This
includes testing voice and data transfer to the Genpact Facility where the
Services are being performed. Advanta will also conduct stress testing to see if
there are any system impacts if volumes are increased. Advanta may require that
additional testing if there are critical errors identified during the user
acceptance testing
Confidential

Page 6

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



Quality Assurance Requirements
[Add provisions for IT or F&A functions]
[Adapt following for Call Center and Collections Services: Genpact shall monitor
calls for quality assurance at least                     times
a                    for each Genpact representative via the Verint System.
Advanta may monitor calls on a daily basis via the Verint System for quality
assurance. As scheduled by Advanta, Genpact will participate in scheduled
calibration sessions in which the Genpact and Advanta Quality teams will log
into the Verint System and listen to calls and provide feedback and/or
recommendations. The evaluation of                     Services is based on a
scoring of multiple behaviors and expectations, including without limitation,
the overall customer experience and specific business expectations such as
disclosures and accuracy of the information entered. Advanta and Genpact will
use the following scoring measurement range to score each call:
 
Calls will be scored on the areas and in accordance with the scoring set forth
in the Advanta Quality Form attached hereto as Exhibit E,
including:                     Genpact shall complete at
least                     evaluations per agent..
Quality reports will be sent by Advanta to Genpact on a
                    basis for review and feedback. Genpact will be responsible
for sending                    quality reports for Advanta’s review and feedback
in accordance with and in the format of the Advanta Quality Form attached as
Exhibit E and                     QA Definitions set forth in Exhibit F attached
hereto.
[Use for Pilots: During the initial 12 weeks of this SOW, Genpact will achieve
the Pilot Step-up Targets set forth on Exhibit J attached hereto. Thereafter]
Genpact shall achieve the standards set forth in the Service Level Agreements
attached hereto as Exhibit K.
Reporting Requirements
In addition to the reporting requirements set forth in the Agreement the
following reports will be provided by the parties:
Genpact Reports:
Advanta Reports:
Invoicing Requirements
Confidential

Page 7

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



Invoices for Fees for the Services performed hereunder shall be in the format
and in accordance with the provisions regarding invoices the Agreement and shall
be sent to Advanta to the attention of:
 
Advanta Bank. Corp
Welsh & McKean Roads
Springhouse, PA 19477
D. SOW Specific Representations & Warranties:
E. Change Management Procedures
Changes to the requirements for the Services provided under this SOW will be
submitted to Genpact in writing to Advanta and will be governed by the change
control procedures set forth in the Agreement. Genpact will not proceed with any
requested changes until Advanta has had sufficient opportunity to review and
discuss the change request and has provided written approval to Genpact of the
same as evidenced by Advanta’s execution of the Change Managemen Form attached
hereto as Exhibit G or as otherwise set forth in the Agreement.
F. Escalation Plan
Genpact shall follow the escalation procedures set forth in Exhibit H attached
hereto and shall contact Advanta as required using the Escalation Contact List
attached hereto as Exhibit I.
G. Service Level Agreements and Key Performance Metrics
[For Pilots only:During the initial 12 weeks of this SOW, Genpact will perform
the Services in accordance with and will meet or exceed the specified key
performance metrics set forth in the Pilot Step-Up Targets attached hereto as
Exhibit J. Advanta will assess Genpact’s performance at the 4th, 8th, and 12th
week intervals. After the initial 12 week period,] Genpact will perform the
Services in accordance with and will meet or exceed the service levels set forth
in the Service Level Agreement attached hereto as Exhibit K. Advanta will also
measure Genpact’s performance based on a customer satisfaction survey developed
by Advanta.
Advanta will hold _weekly_conference calls with the Genpact Operational Team to
review performance, issues, recommendations, etc. At such calls, Genpact shall
review performance metrics and provide feedback on any issues or trends. Genpact
shall be proactive in providing any representative feedback and/or suggested
program enhancements. In addition, Advanta and Genpact Operational Team shall
hold monthly
Confidential

Page 8

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



conference calls to review the prior month’s performance and to discuss
corrective action where necessary.
By not later than the 10th business day of each month, Genpact shall provide
Advanta with a monthly report setting forth its actual performance during the
just concluded calendar month as compared to the measurements in [the Pilot Step
Up Targets (for the initial 12 weeks) or] the Service Level Agreements (after
the initial 12 weeks) in the format and including the substance set forth in the
SLA Reconciliation Report attached hereto as Exhibit L.
At least once annually, Genpact and Advanta will review the established
performance standards in the Service Level Agreement and, if agreed, will update
and revise the key measurements to reflect any change in Advanta’s business
needs or technology and/or process improvements by Genpact.
H. Disaster Recovery
I. Compliance
[Update for particular service/process as applicable] Advanta requires that all
Genpact representatives performing Services hereunder complete Advanta’s
Compliance training, as may be amended by Advanta from time to time. This
includes, without limitation, compliance by Genpact with the following laws to
the extent they apply to the Services provided hereunder:

  •   Equal Credit Opportunity Act/ ECOA and Regulation B     •   Bank Secrecy
Act/ BSA     •   Office of Foreign Asset Control/ OFAC     •   Community
Reinvestment Act/ CRA     •   Fair Debt Collections Act

Confidential

Page 9

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



J. SOW Specific Security Requirements
In addition to the Advanta Security Standards set forth in the Agreement,
Genpact will adhere to the Additional Security Requirements set forth in
Exhibit P attached hereto, if any.
K. Approved Subcontractors

      Name of Subcontractor   Services Performed
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   

L. Additional Required Consents
Confidential

Page 10

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this SOW to be duly executed as
of the date indicated.


              Genpact International, LLC, acting   Advanta Bank Corp. Through
its Hungary branch          
By:
      By:    
 
           
Name:
      Name:    
 
           
Title:
      Title:    
 
           
Date:
      Date:    
 
           

Confidential

Page 11

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



Exhibit A
                                         Job Description
Exhibit B
Genpact Participant’s Guide 2007
Exhibit C
                                        Training Agenda
Exhibit D
Policies & Procedures Manual
Exhibit E
Advanta Quality Form
Exhibit F
QA Definitions
Confidential

Page 12

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



Exhibit G -Change Management Form
(FORM) [w64952w6495202.gif]
Confidential

Page 13

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



Exhibit H
Escalation Procedures List
Exhibit I
Escalation Contact List
Exhibit J
Pilot Step-Up Targets
Exhibit K
Service Level Agreement
Exhibit L
SLA Reconciliation Report
Exhibit M
Advanta Mid-Term Training Assessment
Exhibit N
Advanta Final Training Assessment
Exhibit O
Advanta IT Architecture Design Document
Exhibit P
Additional Security Standards
Exhibit Q
SOW Specific Pricing Schedule
Exhibit R
User Acceptance Test Plan
Confidential

Page 14

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



Attachment 3
Information Technology Architecture
* Superseded and replaced in its entirety by Exhibit A to the First Amendment to
Master Services Agreement dated April 15, 2008 between Advanta Bank Corp. and
Genpact International, Inc.

1

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



Attachment 4
Service Level Standards and ******
A. General
Each SOW will set forth categories of performance metrics and specific targets
for individual performance metrics applicable to the Services Supplier will
provide under the SOW. This Attachment 4 sets forth basic principles of Service
Level performance measurement and calculation of ****** applicable to all SOWs.
B. Service Level Definitions
1. Service Level performance standards are divided into the following three
Exception Levels:
     Exception Level One (E1): ******.
     Exception Level Two (E2): An exception that ******.
     Exception Level Three (E3): An exception that ******.
2. Each Service Level metric shall consist of a single performance target.
3. Each SOW shall contain no more than ****** and may contain ******.
C. ******
****** will be calculated on a monthly basis in accordance with the following
rules as may be further modified or supplemented in each SOW:

1.   Each Service Level will specify an ****** payable as a ****** in the event
Supplier fails to meet the performance metric for that Service Level.

2.   Advanta will designate an ****** for each key Service Level category: E1
(designated at ******), and E2 (designated at ******). E3 Service Levels ******.

3. The maximum ****** that Supplier must pay in any month is ******.

4.   Supplier shall pay Advanta by crediting on each monthly invoice, or as
directed by Advanta but not more than monthly, an amount equal to ****** payable
by Advanta.

5.   Supplier may ****** from Advanta ****** for ****** paid to Advanta under an
SOW if Supplier achieves the following: for any Service Level that Supplier
fails to meet ******, Supplier ******.

Examples:

1

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



(FINANCIAL TABLE) [w64952w6495201.gif]

2

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



Attachment 5
Transition Services and Fees
Transition Services:
Supplier will provide resources to conduct the Solution Identification
(Solutions ID Services) for validation of assumptions and data gathering for
each function for those Services specified in the applicable SOW.
The Solutions ID Services include, but are not limited to employing and
providing adequate staffing for the Solutions ID Services, documenting process
flows, and standard operating procedures. Supplier will work with Advanta to
develop and will deliver to Advanta, for Advanta’s review and approval,
documentation for each of the Services specified in the SOW detailing each of
the process flows, transition plans, service level standards and description of
services. Advanta will provide Supplier with access to facilities, systems,
data, documentation, subject matter experts or other Advanta personnel as is
necessary for Supplier to perform the Transition Services.
The Transition Services shall also include pre-knowledge transfer preparation,
training of personnel and testing of all deliverables and systems as detailed in
the SOW and RFP and all other activities necessary to provide the Services in
the proposed SOW in compliance with all applicable laws and regulations. This
shall include travel to Advanta’s US locations for knowledge transfer by the
personnel mutually agreed by the Parties.
Key participants traveling to Advanta’s US facilities to provide Solution
Identification and Transition Services shall be ****** and ****** (each a Vice
President of Supplier). Additionally, the Parties shall mutually agree upon a
subject matter expert for the Services in the applicable SOW who will be key
participants also.
Transaction Fees:
The Transaction Fees for Solution Identification outlined above shall consist of
(a) labor costs on a daily basis as set forth below plus (b) actual costs for
travel (including transportation) and living expenses (lodging and meals) for
the Supplier key participants and Supplier personnel traveling to the US to
provide the Transition Services. The Parties agree that travel will be on
commercial airlines in coach class for individuals with titles below VP level
and business class for individuals with titles of VP and above. A per diem for
lodging and meals will not exceed (i) $175 a day for individuals with titles
below VP level and (ii) $235 a day for individuals with titles of VP and above
[(i) and (ii) included within (b) above]. Exceptions to this travel policy will
be approved in writing by Advanta in advance. Advanta will not be billed for
non-business or nonworking hours for labor.
The Transaction Fees for other Transition Services outlined above shall consist
of (a) labor costs on a daily basis for hours worked or in training
(approximately 8:30 am – 5:30 pm ET) as set

1

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



forth below plus (b) actual costs for travel (including transportation) and
living expenses (lodging and meals). The Parties agree that travel will be on
commercial airlines in coach class for individuals with titles below VP level
and business class for individuals with titles of VP and above. A per diem for
lodging and meals will not exceed (i) $175 a day for individuals with titles
below VP level and (ii) $235 a day for individuals with titles of VP and above
[(i) and (ii) included within (b) above]. Exceptions to this travel policy will
be approved in writing by Advanta in advance.
Labor Rates for each working or business day actually worked shall be as
follows:

          Title/Level   Rate per day  
Agent
  $ * *****
Manager
  $ * *****
Senior Manager or AVP
  $ * *****
Vice President or above
  $ * *****

In addition to the above resources, required for Solution Identification and
Transition Services, if requested by Advanta, Supplier will provide IT
Application Developers, as and when required, at following rate:

     
Title/Level
            Rate per hour
 
   
Application Developer
       $******
 
  (all inclusive except for airfare and one time
 
  visa cost)

2

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



Attachment 6
Supplier Purchased Dedicated Equipment and Software
******

1

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



Attachment 7
Advanta – Provided Third Party Software
******

1

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



Attachment 8
Fee Schedule
******

1

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



Attachment 9
Approved Subcontractors
Genpact India
Genpact Services LLC, solely for the purpose of holding collection licenses in
the U.S. necessary to perform the Services.

 

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



Attachment 10
Form of Subcontractor Direct Agreement

 

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



SUBCONTRACTOR DIRECT AGREEMENT
This Subcontractor Direct Agreement (the “Agreement”) is made on this
the                     day of March  , 2007 by and between [Genpact India], a
company incorporated under                                          
(“Subcontractor”); and Advanta Bank Corp., a Utah industrial bank with its
principal place of business located at Welsh and McKean Roads, P.O. Box 844
Spring House, PA 19477 (“Advanta”). Subcontractor and Advanta are sometimes
collectively referred to as the “Parties” and individually referred to as
“Party”.
RECITALS:
     WHEREAS, pursuant to (a) the Master Services Agreement effective as of
February 11, 2007 (“MSA”) entered into between Genpact International LLC, a
Delaware Limited Liability Company (“Supplier”) and Advanta, and (b) the
[Subcontracting Agreement] dated [ insert date ] (the “Subcontracting
Agreement”) between Supplier and Subcontractor, Subcontractor is engaged by
Supplier to provide certain services, resources, and deliverables on behalf of
Advanta (as specified in the statements of work (each an “SOW”) that are
incorporated into the MSA, the “Services”).
     WHEREAS, pursuant to the Subcontracting Agreement, Supplier from time to
time will provide Subcontractor with project assignments on behalf of Supplier’s
clients (e.g., Advanta). Each project assignment is subject to the terms and
conditions of the Subcontracting Agreement.
     WHEREAS, pursuant to the MSA, Advanta will, from time to time, provide
Supplier with project assignments in the form of SOWs. Each SOW is subject to
the terms and conditions of the MSA, which include, without limitation: (i) that
all Deliverables are the sole and exclusive property and Confidential
Information of Advanta; and (ii) certain restrictions and requirements with
respect to Confidential Information and data security.
     WHEREAS, Supplier and Advanta have required that Subcontractor execute this
Agreement for the ultimate purpose of ensuring that certain intellectual
property rights and enforcement rights in connection with the Services
subcontracted to Subcontractor rest with Advanta.
     NOW, THEREFORE, in consideration of the foregoing, of Advanta approving
Supplier’s use of Subcontractor to provide Services under the MSA and of the
mutual promises herein contained, and of other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties
hereto, intending legally to be bound, hereby agree as follows:
1. DEFINITIONS; TERM
     1.1 Definitions. All capitalized terms not defined in this Agreement shall
have the meaning set forth in the MSA; provided that the definitions shall
apply, mutatis mutandis, to this Agreement.
     1.2 Application. Subcontractor is a “Supplier Agent” and “Supplier
Subcontractor” under the MSA. This Agreement does not modify or amend the
obligations of Supplier under the MSA.
     1.3 Term and Termination. This Agreement shall be coterminous with the MSA
and Subcontractor shall not terminate this Agreement while the MSA is in full
force and effect.

 

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



2. SUBCONTRACTOR COVENANTS.
     2.1 INTELLECTUAL PROPERTY.
          (a) Subcontractor Assignment to Supplier. Subcontractor hereby
represents, warrants and covenants to Advanta that pursuant to the
Subcontracting Agreement: (i) Supplier shall own and have all right, title and
interest in the Intellectual Property (as such term is defined in the
Subcontracting Agreement) comprised in and to the Developed Work Product (as
such term is defined in the Subcontracting Agreement), including any improvement
or modification thereto or any derivative work thereof; (ii) Subcontractor
acknowledges (and shall cause its agents and the employees of Subcontractor and
its agents, to acknowledge) that Supplier shall have the right to obtain and
hold in its own name all and any forms of Intellectual Property protection or
registration in and to the Developed Work Product; (iii) Subcontractor agrees to
execute (and shall cause its agents and the employees of Subcontractor and its
agents to execute) any documents or take any other actions as may be necessary,
or as Supplier may request, to perfect the ownership of Supplier in the
Developed Work Product; and (iv) notwithstanding anything to the contrary
contained hereinabove, with respect to the project statements of work under the
Subcontracting Agreement, all “work for hire” shall belong to Supplier and both
Subcontractor and Supplier must mutually agree as to what constitutes such “work
for hire”, in the relevant statement of work.
          (b) Subcontractor Acknowledgement of Advanta Rights. Subcontractor
acknowledges that pursuant to the MSA: (i) Advanta shall own all worldwide
right, title, and interest, including ownership of all worldwide rights of
patent, copyright, trademark, trade secret, and other proprietary rights in, to,
and under the Deliverables and all copies and derivative works made from or of
the Deliverables; and (ii) Supplier has, to the extent necessary, irrevocably
and perpetually assigned, transferred, and conveyed on a worldwide basis, all of
Supplier’s right, title, and interest in, to, and under the Deliverables,
including all rights of patent, copyright, trademark, trade secret, and other
proprietary rights in the Deliverables and all rights to causes of action and
remedies related to any of the foregoing, effective immediately upon the
inception, conception, creation, fixture, development, or reduction to practice
thereof.
          (c) Enforcement of Advanta Rights. Subcontractor acknowledges and
agrees that Subcontractor’s breach of Section 2.1 or Subcontractor’s
unauthorized use or disclosure of Advanta’s intellectual property rights
described in Section 2.1 would cause Advanta irreparable harm that could not be
compensated by monetary damages. Accordingly, Subcontractor agrees that in the
event of a breach or threatened breach of Section 2.1, Advanta shall be entitled
to seek, equitable relief in accordance with Section 2.
     2.2 CONFIDENTIALITY.
          (a) Confidential Information. Subcontractor acknowledge that it may be
furnished with, receive, or otherwise have access to information of or
concerning Advanta which Advanta considers to be confidential, proprietary, a
trade secret, or otherwise restricted. As used in this Agreement, “Confidential
Information” shall mean all information, in any form, furnished or made
available, directly or indirectly, by Supplier or Advanta to Subcontractor which
is marked confidential, restricted, proprietary, or with a similar designation,
or which a reasonably prudent business person would deem to be as confidential
information considering the nature of the information and the circumstances of
its disclosure. Without limiting the foregoing: (a) the terms and conditions of
this Agreement shall be deemed the Confidential Information; and (b) Advanta’s
Confidential Information shall be deemed to include (whether or not marked
confidential, restricted,

 

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



proprietary, or with a similar designation) (i) all specifications, designs,
documents, correspondence, software, documentation, data and other materials;
all materials prepared by Advanta or the Service Recipients; and all
Deliverables (including all information embodied therein) and other materials
prepared by Subcontractor (whether alone or in conjunction with Advanta or any
Service Recipient) in the course of performing the Services; (ii) all
information concerning the operations, affairs, customers, end-users, employees
and businesses, including financial affairs, of Advanta and any of its
Affiliates, and the respective relations with their customers, employees,
agents, and service providers (including customer lists, customer information,
and information regarding consumer markets); (iii) the Customer Data; (iv) the
Advanta Provided Software; and (v) all other information, data, and materials
obtained, received, transmitted, processed, stored, archived, or maintained by
Supplier or Subcontractor in the course of performing the Services.
          (b) Exclusions. Restrictions placed on use of Confidential Information
in this Agreement shall not preclude use of any particular information that
Subcontractor can demonstrate and document: (a) was obtained from the public
domain without any breach by recipient of any obligation of confidentiality to
Advanta of Confidential Information; (b) was rightfully in the possession of the
Subcontractor at the time of disclosure of Confidential Information to it
without any obligation to restrict its further use or disclosure; (c) was
received, after disclosure to it of Confidential Information by Advanta, from a
third party who had a lawful right to disclose such information to it without
any obligation to restrict its further use or disclosure and without any breach
by such third party of any obligation of confidentiality to Advanta; or (d) was
independently developed by Subcontractor without reference to any Confidential
Information of Advanta. Restrictions placed on use of Confidential Information
in this Agreement shall not preclude Advanta’s use of any information that
Advanta has the right to exploit in accordance with the terms of this Agreement
including Subcontractor Materials. In addition, Subcontractor shall not be
considered to have breached its obligations under this Section 2.2 by disclosing
Confidential Information of Advanta if and to the extent required to respond to
the request of a Governmental Authority to satisfy a legal or regulatory
requirement, provided that, upon receiving any such request and to the extent
that it may do so without violating any Law or Card Association Rules ,
Subcontractor immediately and prior to such disclosure advises Advanta of such
request in order that Advanta may, with Subcontractor’s cooperation, interpose
an objection to such disclosure, take action to assure confidential treatment of
the Confidential Information, or take such other action as it deems appropriate
to protect the Confidential Information.
          (c) Obligations.
               (i) Advanta’s Confidential Information shall remain the property
of Advanta, except as otherwise expressly provided herein. Subcontractor shall
each use at least the same degree of care, but in any event no less than a
reasonable degree of care, to prevent disclosing to third parties the
Confidential Information of Advanta as Subcontractor employs to avoid
unauthorized disclosure, publication, or dissemination of its own information of
a similar nature and similar importance; provided that Subcontractor may
disclose such information: (i) to entities or persons performing Services
required under the MSA solely where (A) use of such entity or person is
expressly authorized under the MSA, (B) such disclosure is necessary to the
performance of such Services, and (C) the entity or persons to which the
information is disclosed agrees in writing (1) to assume the nondisclosure,
nonuse, and other obligations of the same scope and at least as stringent as
those described in this Section 2.2, and (2) not to solicit Advanta’s customers
in any manner; (ii) to directors, agents, attorneys, accountants and advisors of
Subcontractor who need to know such information, provided they are required to
treat such information as confidential; and (iii) to potential purchasers of
Subcontractor, provided they are required to treat such information as
confidential.

 

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



               (ii) Notwithstanding the provisions of Section 2.2(c)(i) or any
other provision of this Agreement: (a) Subcontractor shall not release any
Customer Data or any other Confidential Information of Advanta to any third
party without the express prior written consent of Advanta; (b) Advanta’s
Confidential Information shall not be utilized or disclosed by Subcontractor for
any purpose other than that of rendering the Services; (c) Subcontractor shall
not be deemed to possess, and shall not assert, any ownership interest, lien, or
other right or interest against or to Advanta Confidential Information; and
(d) Subcontractor shall ensure that no Advanta Confidential Information is sold,
rented, assigned, leased, or otherwise disposed of to third parties by
Subcontractor, or commercially exploited by Subcontractor.
               (iii) As requested by Advanta during the Term, and upon
expiration or any termination of this Agreement (in whole or in part) and/or the
completion of Subcontractor ‘s obligations under this Agreement, unless the
Agreement allows for retention after the term or such retention is required by
Laws, Subcontractor shall return to Advanta or destroy, as Advanta may direct,
all materials (including all copies and parts thereof) in any medium that
comprise, contain, refer to, or relate to Advanta’s Confidential Information,
and Subcontractor shall provide Advanta with a certification by an officer of
Subcontractor certifying such return or destruction (as applicable) and shall
retain no copies thereof. Subcontractor shall be entitled to retain one copy of
the Confidential Information (except for Customer Data) of Advanta solely to
defend itself in any legal proceeding instituted against it by a third party.
               (iv) Subcontractor shall take reasonable steps to ensure that its
employees comply with the provisions of this Section 2.2.
          (d) Disclosure or Loss of Confidential Information. In the event of
any disclosure or loss of, or inability to account for, any Confidential
Information of Advanta, upon becoming aware of such event Subcontractor shall
promptly and at its own expense: (a) notify Advanta in writing; and (b) take
such actions as may be necessary or reasonably requested by Advanta, and
otherwise cooperate with Advanta, to minimize the adverse effects to Advanta of
such event and any damage resulting from such event.
          (e) No Implied Rights. Nothing contained in this Section 2.2 shall be
construed as obligating Advanta to disclose its Confidential Information to
Subcontractor, or as granting to or conferring on Subcontractor, whether
expressly or by implication, any ownership interest in or any right or license
to Confidential Information of Advanta.
          (f) Injunctive Relief. Subcontractor acknowledges that Advanta’s
Confidential Information, including the Customer Data, is unique property of
extremely high value to Advanta, and that the unauthorized use or disclosure
thereof would cause Advanta irreparable harm that could not be compensated by
monetary damages. Accordingly, Subcontractor agrees that in the event of a
breach or threatened breach of Section 2.2, Advanta shall be entitled to seek
equitable relief in accordance with Section 4.2.
     2.3 CUSTOMER DATA; DATA SECURITY.

 

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



     Customer Data. Without limiting any other provision of this Agreement, the
following terms and conditions shall apply to Customer Data:
          (a) GLBA Compliance. Subcontractor recognizes and acknowledges that
Title V of the GLBA governs the disclosure of Nonpublic Personal Information
about consumers, including Advanta’s deposit customers and that although GLBA is
not applicable to Advanta’s business card customers, Subcontractor agrees to
comply with Advanta’s GLBA requirements regarding re-use, sharing and protection
of personal information with respect to Advanta’s business card customers that
would be considered Nonpublic Personal Information if such business card
customer were a consumer. Subcontractor shall comply with the terms and
provisions of the GLBA, other Laws and Card Association Rules, including the
provisions of the GLBA regarding the re-use, sharing and re-disclosure of
Nonpublic Personal Information and the rules implementing section 501(b) of the
GLBA. Subcontractor represents that it has implemented a comprehensive written
information security program that includes administrative, technical and
physical safeguards designed to ensure the security and confidentiality of
customer, consumer and employee information related to the Services.
Subcontractor’s security measures shall equal or exceed the Payment Card
Industry Data Security Standards. Advanta shall have the right to request
information regarding Subcontractor’s security program related to the Services.
Subcontractor shall use best efforts to notify Advanta of a material
modification to any of its security procedures relating to the Services. To the
extent GLBA, other Laws or Card Association Rules require additional or modified
security, privacy or confidentiality contractual arrangements between the
Parties, the Parties shall in good faith identify and execute such additional or
modified agreements as are so required.
          (b) Non-Disclosure of Customer Data. Except as permitted under this
Agreement, Subcontractor agrees that it shall not disclose or use Customer Data
obtained pursuant to this Agreement or any other agreement (including mailing
lists) except to the extent necessary to perform, effect, administer or enforce
any transactions or Services and in a manner that is consistent with Laws
(including the GLBA and the federal Fair Credit Reporting Act) and Card
Association Rules. Further, Subcontractor shall disclose and use Customer Data
only to the extent permitted by Laws, Card Association Rules and pursuant to the
terms and conditions of this Agreement.
          (c) Access to Customer Data. Subcontractor shall: (i) adequately mark
or otherwise identify Customer Data as Advanta’s Confidential Information and
property (or, if already so marked when provided to Subcontractor, ensure that
all such marks are retained); (ii) store Customer Data separately (both
logically and physically) from other Subcontractor Materials and data and/or any
other materials or data of any third party; and (iii) promptly remove any
Customer Data from storage at Advanta’s request. Subcontractor shall use best
efforts to safeguard all Customer Data and shall store Customer Data
electronically or otherwise in a safe and secure manner. Advanta shall have
unrestricted access to, and the right to review and retain the entirety of, all
computer or other files containing Customer Data. At no time shall any of such
files or other materials or information be stored or held in a form or manner
not immediately accessible to Advanta. Subcontractor shall provide to Advanta
all passwords to and the locations of any such files and other materials
promptly upon the request of Advanta, including Equipment and Software keys and
such information as to format, encryption (if any) and any other specification
or information necessary for Advanta to retrieve, read, revise and/or maintain
such files and information. Upon request of Advanta, Subcontractor shall confirm
that all files and other information provided to Advanta are complete and that
no material element or other portion of such files or other information to which
Advanta may request access or review has been deleted, withheld, disguised or
encoded in a manner inconsistent with the purpose and intent of providing full
and complete access to Advanta as contemplated by the MSA.

 

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



          (d) Regeneration of Lost or Damaged Customer Data. As part of the
Services, Subcontractor shall, at its own expense, promptly replace or
regenerate from Subcontractor’s media any Customer Data that Subcontractor has
otherwise lost or damaged, or shall obtain at Subcontractor’s expense a new copy
of such lost or damaged Customer Data. In the event that Subcontractor cannot
fulfill the foregoing obligation, Advanta may, without limiting any other
remedies it may have hereunder or otherwise, replace, regenerate, or obtain a
new copy of any such Customer Data, and Subcontractor shall promptly reimburse
Advanta for all costs, direct or indirect, related to such replacement,
regeneration, or acquisition.
          (e) Data Security. Subcontractor shall establish and maintain
environmental, safety and facility procedures, data security procedures and
other safeguards against the unauthorized access, destruction, loss, use or
alteration of Customer Data in the possession of Subcontractor which are (a) no
less rigorous than the Advanta Data Security Standards set forth on Attachment
11 of the MSA, as may be amended from time to time; (b) no less rigorous than
those maintained by Subcontractor for its own information of a similar nature or
that of other Subcontractor customers; but, in any event, (c) no less rigorous
than those mandated by Laws or Card Association Rules. Such procedures and other
safeguards shall include the installation of Software that, at minimum:
(i) requires all users to enter a user identification number and password prior
to gaining access to the information systems; (ii) controls and tracks the
addition and deletion of users and access to all materials; and (iii) controls
user access to areas and features of the systems. Advanta shall have the right
to establish backup security for Customer Data and to keep all backup Customer
Data and Customer Data files in its possession if it so elects, and
Subcontractor shall comply with any backup security and other similar procedures
established by Advanta in relation to the Customer Data. Subcontractor shall
also establish and maintain such environmental, safety and facility procedures,
data security procedures and other safeguards against (a) theft including theft
of Customer Data, (b) dishonest misappropriation of Customer Data,
(c) fraudulent and dishonest disposal of Customer Data, (d) fraudulent or
dishonest inducement for delivery or retention of Customer Data, (e) dishonest
or fraudulent removal or concealment of Customer Data, (f) damages to any
computer, computer system or computer network, computer data base containing
Customer Data, and (g) hacking with computer systems containing Customer Data.
          (f) Data Security Procedures. Subcontractor shall maintain appropriate
policies and procedures to respond to incidents of unauthorized or suspected
unauthorized access to or disclosure of Customer Data. Such policies and
procedures shall equal or exceed the Advanta Data Security Standards and Payment
Card Industry Standards. Subcontractor shall reasonably monitor, evaluate and
adjust its information security system and procedures in response to relevant
changes in technology, changes in the sensitivity of Customer Data and internal
and external threats to information security and shall adopt such changes to its
information security system and procedures as reasonably requested by Advanta.
Subcontractor agrees to take appropriate actions to address any security breach
involving such information. Subcontractor shall notify the Advanta General
Program Manager promptly, and in any event as soon as reasonably possible after
Subcontractor reasonably suspects or has concluded that any security incident or
breach (which shall include any such breach caused by any employee of
Subcontractor) has occurred or is about to occur that, in Subcontractor’s
reasonable judgment, is likely to put any data, including any Customer Data, or
network of Advanta at risk. Upon the occurrence of any such security incident or
breach, (a) Subcontractor shall, as soon as practicable and at its sole expense,
implement an action plan to correct the incident or breach and prevent the
continuation of such security incident or breach, and shall promptly notify
Advanta of the corrective action and measures taken and (b) Advanta may audit to
determine whether the corrective action has been implemented and is effective.
If there is any such security breach relating to Customer Data under
Subcontractor’s

 

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



control or the control of an entity with which Subcontractor has contracted,
then Subcontractor shall pay the out of pocket expenses incurred by Advanta in
responding to the security breach, including paying the cost of notifying
customers that information about them was subject to a security breach. Any
notice sent concerning a security breach shall be subject to the prior written
approval of Advanta.
          (g) Injunctive Relief. Subcontractor acknowledges that Advanta’s
Customer Data is unique property of extremely high value to Advanta, and that
the unauthorized use or disclosure thereof would cause Advanta irreparable harm
that could not be compensated by monetary damages. Accordingly, Subcontractor
agrees that in the event of a breach or threatened breach of Section 2.3,
Advanta shall be entitled to seek equitable relief in accordance with
Section 4.2
     2.4 RECORD RETENTION.
          (a) Internal Controls. Subcontractor shall, at its cost and expense,
develop and implement quality assurance and internal controls, documentation and
procedures (“Subcontractor Controls”), including tools and methodologies, to
ensure that the Services are performed in an accurate and timely manner in
accordance with the MSA and the Sarbanes-Oxley Requirements Without limiting,
and in furtherance of, the foregoing, Subcontractor shall, at its cost and
expense: (a) maintain strong Subcontractor Controls in day-to-day operations;
(b) develop and execute a process to ensure that annual internal control
self-assessments are performed with respect to all Services and that such
Subcontractor Controls are updated on a regular basis; (c) maintain an internal
audit function sufficient to monitor the processes and systems used to provide
the Services (i.e., perform audits, track control measures, communicate status
to management, drive corrective action, etc.); (d) conduct BS7799 audits and
maintain BS7799 certification and Sarbanes-Oxley Requirements compliance
certification by an independent registered public accounting firm reasonably
acceptable to Advanta; (e) provide to Advanta, every calendar quarter, a summary
of BS 7799 or SAS 70 audit activities performed, associated significant
findings, status of follow-up activity, summary of control incidents (i.e.,
frauds, conflict of interest situations, etc.) and related corrective action
taken; and (f) cooperate with Advanta’s internal and external auditors in
connection with (i) any testing required to determine Subcontractor’s compliance
with the Sarbanes-Oxley Requirements, including as they apply to Advanta and the
provision of the Services, and (iii) the design, documentation and
implementation of any corrective measures to correct any Subcontractor Control
deficiencies. Advanta shall have the right to review and approve remediation
plans or corrective measures in the event any audit or testing reveals any
deficiency. In the event Advanta requests any change to any previously-approved
Subcontractor Controls and such change would materially increase the costs of
the Subcontractor to deliver the Services, Advanta shall be responsible for such
additional cost.
          (b) Record Retention. Subcontractor shall comply with Advanta’s record
retention policies (including those specifically related to the Sarbanes–Oxley
Requirements), as such record retention policies may be updated from time to
time. Until the later of (a) seven (7) years after expiration or termination of
the MSA, or (b) all pending disputes and other matters relating to this
Agreement or the MSA have been fully resolved Subcontractor shall maintain and
provide Advanta with access upon request to all records, documents, and other
information required to support Advanta’s audit rights under the MSA, including
records documenting access to Advanta’s Confidential Information, compliance
with Laws, and related matters (the “Records”).
     (c) Regulatory Examination. Without limiting the foregoing provisions of
this Section 2.4, Subcontractor shall make available its facilities, systems,
personnel and records for

 

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



examination or audit to authorized representatives of a Governmental Authority
or Card Association entitled to undertake an examination or audit related to the
Services. Subcontractor shall promptly notify Advanta in writing of any negative
findings resulting from any such audit or inquiry performed by a Governmental
Authority or a Card Association in connection with the Services. By entering
into this Agreement, Subcontractor agrees that certain federal and state
agencies, including (a) the FDIC, (b) the State of Utah Department of Financial
Institutions, and (c) the governing authorities in any state in which
Subcontractor is doing business or performing Services will have the authority
and responsibility to examine Subcontractor Records and Subcontractor systems
and Facilities used to provide the Services. Subcontractor further agrees that
it is subject to examination by government examiners, auditors, inspectors and
regulators of any governmental or industry body having jurisdiction over
Advanta’s business to the same extent as such Records, systems and Facilities
would be subject to examination if Advanta were providing such services on its
own premises. If a governmental or industry body exercises its right to examine
or audit Subcontractor Records, Subcontractor systems or Subcontractor
Facilities, Subcontractor shall provide all reasonable assistance requested by
Advanta or the governmental or industry body in responding to such audits or
government requests for information.
3. REPRESENTATIONS, WARRANTIES AND ADDITIONAL COVENANTS.
Subcontractor represents, warrants and covenants to Advanta that:
          a. there are no pending or threatened claims against Subcontractor
that could have a Material Adverse Effect and Subcontractor is not aware of any
circumstance that could give rise to such a claim;
          b. (i) the Services shall be rendered with promptness, efficiency, and
diligence, and shall be executed in a workmanlike and cost-effective manner, in
accordance with the high professional practices and standards used in
well-managed suppliers performing services substantially similar to the
Services; (ii) it shall use an adequate number of qualified individuals with
suitable training, education, experience, and skill to perform the Services; and
(iii) the quality certifications for any Subcontractor Facilities at or from
which Services are performed or provided, and, to the extent applicable., and
(iv) the Services shall strictly comply with all applicable laws and the terms
of this Agreement and the MSA to ensure protection of Customer Data and Advanta
Confidential Information.
          c. it shall maintain the Software and the Equipment so that they
operate in accordance with their respective specifications, including by means
of, subject to the terms and conditions of this Agreement and the MSA:
(i) maintaining the Software and the Equipment in good operating condition;
(ii) promptly undertaking repairs and preventive maintenance on the Equipment,
including, at a minimum, in accordance with applicable manufacturer’s
recommendations; (iii) promptly installing available Bug Fixes and Upgrades to
the Software, subject to the terms and conditions of this Agreement and the MSA;
and (iv) performing all Software maintenance necessary to ensure that the
Software is up-to-date and functioning in accordance with its specifications.
          d. it shall use any resources and services necessary to provide the
Services efficiently, and that it shall perform the Services in the most
cost-effective manner consistent with the level of quality and performance
required under the MSA.

 

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



          e. (i) it shall provide the Services using proven, current technology
that shall both enable Advanta to take advantage of technological advances in
its industry, and support Advanta’s efforts to maintain competitiveness in the
markets in which it competes; (ii) in consultation with Advanta, it shall
implement all available upgrades in technology, allowing the Parties to realize
the benefits of any applicable increases in efficiency and productivity;
(iii) it shall proactively seek out new technologies by surveying key suppliers,
in order to identify advances or changes in technology that are or could be
appropriate and beneficial to Advanta, and shall contribute to the ongoing
development of Advanta’s strategies, principles, and standards (including with
respect to technical, data, and applications architectures) at Advanta’s
request; and (iv) it shall use diligence and practices in accordance with
Payment Card Industry Standards to identify and protect against emerging
security risks and threats.
          f. it shall perform its obligations hereunder in a manner that does
not, and that the Supplier-Provided Software and any Deliverables or other
materials prepared by or on behalf of Subcontractor in the course of performing
the Services do not, and shall not, infringe upon or violate, or constitute a
misappropriation of, any patent, copyright, trademark, trade secret, license, or
other intellectual property rights or other rights of any third party.
          g. it shall comply with all third party agreements applicable to the
provision of the Services, including, all of the terms and conditions for use of
Advanta-Provided Software.
          h. it has entered into an EIPI Agreement with each of their respective
employees providing the Services and (ii) it shall enter into an EIPI Agreement
with each new employee providing the Services.
          i. all Deliverables and other materials prepared by or on behalf of
Subcontractor in the course of performing the Services do and shall: (i) conform
to their respective specifications; (ii) contain no material bugs or defects;
and (iii) work for their intended purposes.
          j. it is either the owner of, or expressly authorized to use for
purposes of providing the Services, all Supplier-Provided Software and any other
software that is provided or used, or shall be provided or used, by
Subcontractor in connection with this Agreement or the Subcontracting Agreement.
          k. it shall use best efforts to ensure that no Viruses are coded or
introduced into any Software or Equipment used to provide the Services, into
Advanta’s software or systems, or into any Deliverables or other materials
prepared by or on behalf of Subcontractor in the course of performing the
Services; (ii) if any Virus is discovered in any Software or Equipment used to
provide the Services or any Deliverables or other materials prepared by or on
behalf of Subcontractor in the course of performing the Services, Subcontractor
shall immediately assist Advanta in mitigating the adverse the effects of the
Virus and, if the Virus causes a loss of operational efficiency or loss of data,
in mitigating such losses and restoring Advanta to its pre-loss position; and
(iii) if any Virus is discovered in Advanta’s systems and such Virus was
introduced in violation of this Section 3.f, Subcontractor shall indemnify
Advanta for all Losses incurred as a result of such violation.
          l. without the prior written consent of Advanta, no Open Source
Software: (i) has been or shall be coded or otherwise introduced into, or shall
be made part of, incorporated into, combined with, used to create, or
distributed in conjunction with, any Software or Equipment

 

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



used to provide the Services, into Advanta’s software or systems, or into any
Deliverables or other materials prepared, maintained, or delivered by or on
behalf of Subcontractor in the course of performing the Services; (ii) shall be
used in any manner that creates, or purports to create, obligations for Advanta
with respect to any Software or Equipment used to provide the Services, any
Advanta software or systems, or any Deliverables or other materials prepared,
maintained or delivered, by or on behalf of Subcontractor in the course of
performing the Services, or grants or purports to grant to any third party any
rights or immunities under any such Software, Equipment, Deliverables or
materials (including any use, modification and/or distribution of Open Source
Software that requires, as a condition of such use, modification, and/or
distribution, that other software integrated with, derived from, or distributed
with such Open Source Software be (A) disclosed or distributed in Source Code
form or (B) redistributed at no charge).
          m. Subcontractor shall use best efforts to not introduce any Disabling
Code into any Software or Equipment used to provide the Services, into Advanta’s
software or systems, or into any Deliverables or other materials prepared by or
on behalf of Subcontractor in the course of performing the Services; (ii) with
respect to any Disabling Code that may be part of the Software used to provide
the Services, Subcontractor shall not invoke, cause to be invoked, or permit the
invocation of such Disabling Code at any time without Advanta’s prior written
consent; and (iii) if any Disabling Code has been found introduced in violation
of this Section 3.m, Subcontractor shall indemnify Advanta for all Losses
incurred as a result of such violation.
          n. with respect to all date-related data and functions, the Software
or Equipment used to provide the Services and any Deliverables or other
materials prepared by Subcontractor in the course of performing the Services
shall accept input, perform processes, and provide output in a manner that:
(i) is consistent with its intended use and all applicable specifications;
(ii) prevents ambiguous or erroneous results, including date-related errors; and
(iii) does not result in any adverse effect on the Services.
          o. it shall perform the Services in accordance with this Agreement,
the MSA and all Laws including Laws for protection of Customer Data and Advanta
Confidential Information and Card Association Rules applicable to the Services.
Subcontractor hall operate its business in accordance with all Laws including
all Laws for protection of Customer Data and Advanta Confidential Information
and Card Association Rules applicable to its business, including all Laws and
Card Association Rules pertaining to licensing and registration, wages and hours
of employment, equal employment opportunity, non-discrimination, unemployment,
social security, workers compensation and withholding of taxes. Subcontractor
represents and warrants to Advanta that it is an equal opportunity employer.
Subcontractor represents and warrants to Advanta that it does not discriminate
on the basis of race, color, religion, age, sex, national origin, marital
status, sexual orientation, veterans status, medical condition, disability, or
any other legally protected classification, except as permitted by Law.
          p. it shall not permit an individual, whether as an employee, agent,
contractor or subcontractor, to perform Services under this Agreement or the
Subcontracting Agreement if such individual has been convicted of a crime
involving dishonesty, breach of trust or money laundering.
          q. it makes the additional service-specific representations,
warranties and covenants, if any, set forth in the applicable SOW.

 

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



               r. it shall immediately notify Advanta of any event that it is
aware of, that, singly or in the aggregate, could reasonably be expected to have
a Material Adverse Effect.
4. MISCELLANEOUS.
          4.1 Assignment. This Agreement may not be assigned by Subcontractor,
in whole or in part, without the prior written consent of Advanta, and any such
attempted assignment shall be deemed null and void. This Agreement may not be
assigned by Advanta, in whole or in part, without the prior written consent of
Subcontractor, and any such attempted assignment shall be deemed null and void,
provided, however, that Advanta shall have the right to assign this Agreement,
or any portion hereof, to any Affiliate, without Subcontractor’s consent.
Subject to the foregoing, this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the successors and permitted assigns of the
Parties.
          4.2 Equitable Relief. Notwithstanding anything to the contrary herein,
in the event Advanta determines that a breach or threatened breach of the terms
of this Agreement by Subcontractor is such that it will cause irreparable harm
that could not be compensated by monetary damages and a temporary restraining
order or other immediate injunctive relief is the only appropriate and adequate
remedy, Advanta shall be entitled to seek immediate injunctive and any other
equitable relief, from any court of competent jurisdiction, without bond and
without the necessity of showing actual money damages.
          4.3 Jurisdiction. Each Party hereby irrevocably consents to venue in
New Castle County, Delaware and to the non-exclusive jurisdiction of competent
Delaware state courts or federal courts in the District of Delaware for all
litigation which may be brought with respect to the terms of, and the
transactions and relationships contemplated by, this Agreement. Advanta shall
not be subject to suit in any jurisdiction outside of the State of Delaware.
          4.4 Governing Law. This Agreement shall in all respects be construed
and enforced in accordance with and governed by the internal laws of the State
of Delaware without giving effect to any choice of law rule that would cause the
application of the laws of any jurisdiction other than the internal laws of the
State of Delaware to the rights and duties of the Parties. The Parties hereto
consent to the non-exclusive jurisdiction of any State or Federal court sitting
in the State of Delaware and any appellate court from any thereof in any action
or proceeding arising out of or relating to this Agreement.
          4.5 Notices. All notices, requests, claims, demands, and other
communications (collectively, “Notices”) under this Agreement shall be in
writing and shall be given or made by delivery in person, by courier service, or
by certified mail (postage prepaid, return receipt requested), to the respective
Party at the following address set forth below or at such other address as such
Party may hereafter notify the other Parties in accordance with this
Section 4.4. Each such Notice shall be effective when actually received at the
respective addresses specified below:
If to Advanta:
Advanta Bank Corp.
Welsh and McKean Roads
Spring House, PA 19477-0844
USA
Attn: Mukesh Mehta

 

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



with a copy to:
Advanta Bank Corp.
Welsh and McKean Roads
Spring House, PA 19477-0844
USA
Attn: General Counsel, Advanta Bank Corp.
If to Subcontractor:

                       
 
                     
 
                     
 
  Attn:        
 
     
 
   
 
                with a copy to:    
 
                     
 
                     
 
                     
 
           
 
  Attn:        
 
     
 
   

     4.6 Counterparts. This Agreement may be executed in counterparts, all of
which taken together shall constitute one single agreement between the Parties.
     4.7 Relationship of the Parties. The Parties intend to create an
independent contractor relationship, and nothing contained in this Agreement
shall be construed to make Advanta or Subcontractor partners, joint venturers,
principals, agents, or employees of the other. No Subcontractor officer,
director, employee, agent, Affiliate, or contractor retained by Subcontractor to
perform work on Advanta’s behalf under this Agreement shall be deemed to be an
employee, agent, or contractor of Advanta. No Party shall have any right, power
or authority, express or implied, to assume or create any obligation of any kind
on behalf of any other Party, to make any representation or warranty on behalf
of any other Party, or to bind any other Party in any respect whatsoever.
     4.8 Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be contrary to law, then the remaining provisions of
this Agreement, if capable of substantial performance, shall remain in full
force and effect.
     4.9 Cumulative Remedies; Waiver. Except as otherwise expressly provided
herein, all remedies provided for in this Agreement shall be cumulative and in
addition to and not in lieu of any other remedies available to a Party, whether
at law, in equity, or otherwise. No delay or omission by a Party to exercise any
right or power it has under this Agreement shall impair or be construed as a
waiver of such right or power. A waiver by a Party of any breach or covenant
hereunder shall not be construed to be a waiver of any succeeding breach or any
other covenant hereunder. All waivers shall be in writing and signed by the
Party waiving its rights.
     4.10 Entire Agreement. This Agreement, represents the entire agreement
between the

 

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



Parties with respect to its subject matter, and supersedes any prior or
contemporaneous representations, proposals, understandings, agreements, or
discussions, whether oral or written, between the Parties relative to such
subject matter.
     4.11 Amendments. No amendment to, or change, waiver, or discharge of, any
provision of this Agreement shall be valid unless in writing and signed by an
Authorized Representative of each Party.
     4.12 Survival. The following Articles and Sections of this Agreement shall
survive termination or expiration of this Agreement for any reason: Article 2;
Sections 3 (b), (c), (d), (f), (g), (h), (i), (k), (l), and (r); and Article 4.
     4.13 Covenant of Further Assurances. The Parties covenant and agree that,
subsequent to the execution and delivery of this Agreement and without any
additional consideration, each such Party shall each execute and deliver any
further legal instruments and perform any acts which are or may become necessary
to effectuate the purposes of this Agreement. Subcontractor acknowledges that
Advanta is regulated by certain Governmental Authorities and the Card
Associations. Accordingly, additional requirements and limitations on the rights
and obligations of the Parties under this Agreement may be imposed by such
Governmental Authorities, Card Associations or other entities regulating Advanta
including with respect to the following: (a) negative covenants; (c)
Confidential Information and data security; and (d) duties and responsibilities
of Advanta or Subcontractor.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Advanta and Subcontractor have each caused this
Agreement to be signed and delivered by its duly Authorized Representative.

              Advanta Bank Corp.   Genpact India
 
           
By:
      By:    
 
           
 
           
Name:
      Name:    
 
           
 
           
Title:
      Title:    
 
           

 

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



Attachment 11
Advanta Data Security Standards
******

 

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



Attachment 12
Capital Costs for Calculation of Early Termination Fee

 

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



CONFIDENTIAL AND PRIVILEGED: ATTORNEY WORK PRODUCT AND ATTORNEY-CLIENT
COMMUNICATION
Attachment 12
Stranded Capital Costs for Calculation of Early Termination Fee

         
Core IT Infrastructure
  $ * *****
Software Development, T&L and Testing
  $ * *****
Software Infrastructure
  $ * *****
Software License
  $ * *****
Project Management
  $ * *****  
Total
  $ * *****

 

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



Attachment 13
Affiliates
Advanta Affiliates:
     Advanta Corp.
Supplier Affiliates:
     Genpact India
     Genpact Services LLC, solely for the purpose of holding collection licenses
in the U.S. necessary to perform the Services.

 

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



Attachment 14
Form of Employee Innovation and Proprietary Information Agreement

 

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



EMPLOYEE INNOVATION AND PROPRIETARY INFORMATION AGREEMENT
To Genpact India
In consideration of my employment by Genpact India or any of its affiliates and
subsidiaries (“the Company”) and the salary or wages paid, to me, I agree,
accept and acknowledge:

a.   to disclose and hereby assign to the Company for its exclusive ownership,
on a royalty-free, worldwide, perpetual basis all my rights, title and interest
including Intellectual Property Rights arising in any work developed or
conceived by me solely or jointly with others, in any medium or format now known
or later developed during the period and in the course of my employment (1) that
are along the lines of the businesses, work or investigations of the Company or
its affiliates or its customers, to which my employment relates or as to which I
may receive or have access to information due to my employment, or (2) that
result from, are correlated to or are suggested by any work which I may do for
the Company or its customers, or (3) that are otherwise made through the use of
Company time, facilities, tools, processes, information or materials.

“Intellectual Property Rights” means all right, title and interest to
intellectual and industrial property rights recognized in any jurisdiction
including any inventions, technical or business innovations, business methods or
processes, (whether or not patentable), copyrights, neighbouring rights, mask
work rights, moral rights, trademarks, trade names, service marks, domain names,
industrial designs, trade secrets including any processes, techniques,
technology, algorithms, software, know-how, methodology, toolkit, tools, module,
manual, documentation, data or database and including any enhancement,
improvement, modification, adaptation or derivative work thereof, whether
registered or unregistered (including applications for, and registrations,
extensions, renewals, and re-issuances of, the foregoing).

b.   I agree not to assert at any time, and otherwise waive and hereby assign to
the Company (on the above terms), any “moral rights” that I may have in
copyrightable works developed by me solely or jointly with others during the
period and in the course of my employment with the Company. I further waive all
and any rights that I may have under the laws of publicity, personality, privacy
and defamation related to or in any aspect of the Intellectual Property. I
hereby confirm that non-exercise by the Company of any right assigned or waived
hereunder, for any period of time, shall not result in a lapse of the said
assignment or waiver.

c.   to execute all necessary papers and otherwise provide proper assistance (at
the Company’s expense) during and subsequent to my employment, to enable the
company to obtain for itself or its affiliates and nominees, patents,
copyrights, trade marks, domain names or other legal protection or recognition
for such Intellectual Property in any and all countries.   d.   to make or
maintain for the Company adequate and current written records of all such
Intellectual Property. Nothing in this Agreement shall be construed as a license
or right to use any Intellectual Property or Confidential information given to
me by the Company, except for the express purpose of the employment.   e.   at
the Company’s request, or upon any termination of my employment to deliver to
the Company promptly all tangible or intangible items which belong to the
Company or which by their nature are for use of Company employees only,
including, without limitation, all written and other materials including
information which are of a Confidential* nature relating to the business of the
Company or its affiliates or its customers.

e.   that all Confidential Information: (a) shall remain the property of Genpact
or its customers; (b) shall be treated as strictly confidential by me, (c) shall
be used solely for purposes of my employment, and for no other purpose; and
(d) shall not be used, copied, published or disclosed/made accessible to any
party, without the Company’s prior written consent. I acknowledge expressly,
that the confidentiality and secrecy obligations survive for an unlimited period
of time after the termination of my services/activity for the Company; and

f.   not to disclose or utilize in my work with the Company any proprietary or
Confidential Information of any third party (including of any prior employers or
associates), any open

 

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



source code, shareware, malicious code or disabling devices such as virus, worm,
spyware, adware, etc., or any inventions or innovations of my own which are not
included within the scope of this agreement, without the prior written consent
of the Company.

g.   not to challenge at any time the title, ownership and rights of the Company
to such Intellectual Property or Confidential Information. I agree that if the
Company does not exercise any rights assigned to it for any period of time, it
shall not amount to a lapse of such rights.

This agreement supersedes and replaces any existing agreement between the
Company and me relating generally to the same subject matter. It may not be
modified or terminated, in whole or in part, except in writing signed by an
authorized representative of the Company. Discharge of my undertakings in this
agreement shall be an obligation of my executors, administrators or other legal
representatives or assigns.
I represent that, except as stated below, I have no agreements with or
obligations to others in conflict with the foregoing.
*The term Confidential Information is used in the ordinary sense and does not
refer to official security classifications of any government. The Company
generally considers “secret” and “confidential” information or data which is
non-public, confidential, sensitive, is disclosed under circumstances that one
would reasonably expect it to be confidential and/or proprietary in nature,
regardless of whether such information or data is in (i) oral, written, machine
readable, recorded, or maintained on other forms of electronic media or
(ii) marked as such or (iii) owned, maintained and controlled by the Company or
by any client, customer or third party towards whom the Company has an
obligation of confidentiality. When in doubt, you should assume that information
or data is secret or confidential unless or until determined otherwise. Without
limitation, examples of information which may be of a secret or confidential
nature are: financial information; business information, plans and operations;
processes; specific transactions; all materials and information relating to
clients, customers, consultants, contractors or employees; marketing and
technical plans; strategies; analyses; forecasts; Intellectual Property; HR and
payroll records; information systems; personally identifiable data and/or
information concerning a party’s existing and future products and services. For
further information, you should consult your components assigned legal counsel.
Because of the sensitive nature of the information that I may become aware of as
a result of my employment, the intent of the parties is that these provisions be
interpreted as broadly as possible to protect Confidential Information.
(TYPE OR PRINT IN INK, USING FIRM PRESSURE)
Full name                     
Component                                Location                     
Permanent Address and phone No.                     
Employee Code                                         
Passport No.                                         

     
 
   
Witness (The Employee’s immediate manager or other appropriate representative of
the Company)
  (Employee’s signatures to include Employee’s first name in full)
 
   
Position
   

Date                                         
Countersigned – Authorised Company Representative
(Required only when this agreement supersedes prior Agreement)

 

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



The following are the only agreements to which I am a party, which may be in
conflict with the obligation undertaken above:

     
 
(Employee’s signatures to include Employee’s first name in full)
   

Note for the Employee: In case you are leaving this column blank, then please
strike out the space and sign at the indicated place.

 

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



Attachment 15
Form of Parent Guaranty

 

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



GUARANTY
     THIS GUARANTY (“Guaranty”), dated as of March ___, 2007, is made by Genpact
Global Holdings SICAR S.a.r.l., a Grand Duchy of Luxembourg investment company
in risk capital in the form of a private limited liability company (société
d’investissement en capital à risque sous forme de société à responsabilité
limitée), registered with the Luxembourg Trade and Companies Register under the
number B 104 548 (“Guarantor”), in favor of Advanta Bank Corp., a Utah
industrial bank (“Advanta”).
     Pursuant to the Master Services Agreement, by and between Advanta and
Genpact International LLC, Hungarian Branch, a Delaware Limited Liability
Company (“Supplier”), dated as of the date hereof (“Master Services Agreement’),
Supplier has agreed to provide to Advanta and its affiliates certain services
(collectively, “Services”) from time to time. Section 30.22 of the Master
Services Agreement requires Guarantor to execute a guaranty agreement in favor
of Advanta as a condition precedent to the effectiveness of the Master Services
Agreement. Accordingly, the parties hereto desire that Guarantor guarantee all
payment obligations of Supplier to Advanta, its affiliates and their respective
officers, directors, employees, agents, licensors, successors, and assigns
(together “Advanta Parties”) under the Master Services Agreement as set forth
herein. Guarantor, as the ultimate corporate parent of Supplier, will derive
substantial direct and indirect benefits from the Supplier’s provision of
Services to Advanta (which benefits are hereby acknowledged by Guarantor).
     Accordingly, in satisfaction of the condition set forth in Section 30.22 of
the Master Services Agreement, and for and in consideration of the agreements
therein and herein, Guarantor hereby agrees as follows:
     1. Guaranty. Guarantor hereby unconditionally and irrevocably guarantees to
Advanta the full and prompt payment when due (whether at stated maturity,
declaration, acceleration, demand or otherwise) of all the indebtedness,
indemnities, liabilities and other payment obligations of Supplier to the
Advanta Parties in respect of the provision of Services by Supplier to Advanta,
including, without limitation, any amounts due and payable by Supplier to any
Advanta Party arising under, out of or in connection with the Master Services
Agreement or any other agreements or contracts governing the provision of the
Services or made, delivered or given in connection therewith (each a “Contract”
and, collectively, “Contracts”), and any and all interest, taxes, fees, charges,
costs, expenses and other amounts chargeable to Supplier under any Contract, and
including interest that accrues after the commencement by or against Supplier of
any action, case or proceeding involving insolvency, bankruptcy, reorganization,
arrangement, adjustment, composition, assignment for the benefit of creditors,
liquidation, winding up or dissolution under any applicable laws with respect
thereto (an “Insolvency Proceeding”). The terms “indebtedness,” “indemnities,’
“liabilities” and “obligations” are used herein in their most comprehensive
sense and include any and all advances, debts, obligations and liabilities, now
existing or hereafter arising, regardless of by what instrument, agreement,
contract or entry in any Advanta Party’s accounts they may be evidenced, or
whether evidenced by any instrument, agreement, contract or entry in any Advanta
Party’s accounts, whether voluntary or involuntary and whether due or not due,
absolute or contingent, liquidated or unliquidated, determined or undetermined,
and whether recovery upon such indebtedness, liabilities and obligations may be
or hereafter become unenforceable under the Bankruptcy Reform Act of 1978 (the
“Bankruptcy

 

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



Code”) or other applicable law and exclude, for the avoidance of doubt, the
provision of any Services. The foregoing indebtedness, indemnities, liabilities
and other obligations of Supplier, and all other indebtedness, indemnities,
liabilities and obligations to be paid by Guarantor in connection with this
Guaranty (including any and all amounts due under Section 11 hereof), shall
hereinafter be collectively referred to as the “Obligations.”
     2. Liability of Guarantor. The liability of Guarantor under this Guaranty
shall be irrevocable, absolute, independent and unconditional, and shall not be
affected by any circumstance which might constitute a discharge of a surety or
guarantor other than the indefeasible payment and performance in full of all
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, Guarantor agrees as follows: (i) Guarantor’s liability hereunder shall
be the immediate, direct, and primary obligation of Guarantor and shall not be
contingent upon any Advanta Party’s exercise or enforcement of any remedy it may
have against Supplier or any other Person, or against any collateral for any
Obligations; (ii) this Guaranty is a guaranty of payment when due and not of
collectibility; (iii) Advanta may enforce this Guaranty upon the occurrence of a
default notwithstanding any dispute between Advanta and Supplier with respect to
the existence of such default; (iv) Guarantor’s payment of a portion, but not
all, of the Obligations shall in no way limit, affect, modify or abridge
Guarantor’s liability for any portion of the Obligations remaining unsatisfied;
and (v) Guarantor’s liability with respect to the Obligations shall remain in
full force and effect without regard to, and shall not be impaired or affected
by, nor shall Guarantor be exonerated or discharged by, (A) any Insolvency
Proceeding with respect to Supplier, Guarantor, any other guarantor or any other
Person; (B) any limitation, discharge, or cessation of the liability of
Supplier, any other guarantor or any other Person for any Obligations due to any
statute, regulation or rule of law, or any invalidity or unenforceability in
whole or in part of any of the Obligations; (C) any merger, acquisition,
consolidation or change in structure of Supplier, Guarantor or any other
guarantor or Person, or any sale, lease, transfer or other disposition of any or
all of the assets or shares of Supplier, Guarantor, any other guarantor or other
Person; (D) any assignment or other transfer, in whole or in part, of Advanta’s
interests in and rights under this Guaranty, including Advanta’s right to
receive payment of the Obligations, or any assignment or other transfer, in
whole or in part, of Advanta’s interests in and to any collateral securing the
Obligations; (E) any claim, defense, counterclaim or setoff, other than that of
prior performance, that Supplier, Guarantor, any other guarantor or other Person
may have or assert, including any defense of incapacity or lack of corporate or
other authority to execute or deliver any Contract or this Guaranty or any other
document related thereto; (F) any direction of application of payment to
Supplier, Guarantor, any other guarantor or other Person; and (G) Advanta’s
vote, claim, distribution, election, acceptance, action or inaction in any
bankruptcy case related to the Obligations.
     3. Consents. Guarantor hereby consents and agrees that, without notice to
or further assent from Guarantor: (i) the time, manner, place or terms of any
payment under any Contract may be extended or changed, including by an increase
or decrease in the interest rate on any Obligation or any fee or other amount
payable under such Contract, by a modification or renewal of any Contract or
otherwise; (ii) the time for Supplier’s performance of or compliance with any
term, covenant or agreement on its part to be performed or observed under any
Contract may be extended, or such performance or compliance waived, or failure
in or departure from such performance or compliance consented to, all in such
manner and upon such terms as Advanta may deem proper; (iii) Advanta may
discharge or release, in whole or in part, any other

2.

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



guarantor or any other Person liable for the payment and performance of all or
any part of the Obligations, and may permit or consent to any such action or any
result of such action, and Advanta shall not be liable to Guarantor for any
failure to collect or enforce payment of the Obligations; (iv) Advanta may take
and hold security of any kind, at any time, as collateral for the Obligations,
and may, from time to time, in whole or in part, exchange, sell, surrender,
release, subordinate, modify, waive, rescind, compromise or extend such security
and may permit or consent to any such action or the result of any such action,
and may apply such security and direct the order or manner of sale thereof;
(v) Advanta may request and accept other guaranties of the Obligations and may,
from time to time, in whole or in part, surrender, release, subordinate, modify,
waive, rescind, compromise or extend any such guaranty and may permit or consent
to any such action or the result of any such action; and (vi) Advanta may
exercise, or waive or otherwise refrain from exercising, any other right,
remedy, power or privilege granted by any Contract, or otherwise available to
Advanta, with respect to the Obligations and any collateral therefor, even if
the exercise of such right, remedy, power or privilege affects or eliminates any
right of subrogation or any other right of Guarantor against Supplier; all as
Advanta may deem advisable, and all without impairing, abridging, releasing or
affecting this Guaranty.
     4. Waivers. (a) Guarantor waives and agrees not to assert: (i) any right to
require Advanta to proceed against Supplier, any other guarantor or any other
Person, to proceed against or exhaust any collateral or other security held for
the Obligations (except to the extent required by applicable law), to give
notice of or institute any public or private sale, foreclosure, or other
disposition of any collateral or security for the Obligations, including,
without limitation, to comply with applicable provisions of the Delaware Uniform
Commercial Code (“UCC”) or any equivalent provision of any other applicable law
in connection with the sale, foreclosure, or other disposition of any collateral
or to pursue any other right, remedy, power or privilege of Advanta whatsoever;
(ii) the defense of the statute of limitations in any action hereunder or for
the collection or performance of the Obligations; (iii) any defense arising by
reason of any lack of corporate or other authority or any other defense of
Supplier, Guarantor or any other Person; (iv) any defense based upon Advanta’s
errors or omissions in the administration of the Obligations; (v) any rights to
set-offs and counterclaims; (vi) any other defenses available to Supplier under
applicable law governing the provision of any Services to Advanta; and
(viii) without limiting the generality of the foregoing, to the fullest extent
permitted by law, any other defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties, or which may conflict with the terms of this Guaranty.
(b) Guarantor waives any and all notice of the acceptance of this Guaranty, and
any and all notice of the creation, renewal, modification, extension or accrual
of the Obligations, or the reliance by Advanta upon this Guaranty, or the
exercise of any right, power or privilege hereunder. The Obligations shall
conclusively be deemed to have been created, contracted, incurred and permitted
to exist in reliance upon this Guaranty. Guarantor waives promptness, diligence,
presentment, protest, demand for payment, notice of default, dishonor or
nonpayment and all other notices to or upon Supplier, Guarantor or any other
Person with respect to the Obligations. (c) The obligations of Guarantor
hereunder are independent of and separate from the obligations of Supplier and
any other guarantor and upon the occurrence and during the continuance of any
default, a separate action or actions may be brought against Guarantor, whether
or not Supplier or any such other guarantor is joined therein or a separate
action or actions are brought against Supplier or any such other guarantor.
(d) Guarantor shall not have

3.

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



any right to require Advanta to obtain or disclose any information with respect
to (i) the financial condition or character of Supplier or the ability of
Supplier to pay and perform the Obligations; (ii) the Obligations; (iii) any
collateral or other security for any or all of the Obligations; (iv) the
existence or nonexistence of any other guarantees of all or any part of the
Obligations; (v) any action or inaction on the part of Advanta or any other
Person; or (vi) any other matter, fact or occurrence whatsoever.
     5. Subrogation. Until the Obligations shall be satisfied in full, Guarantor
shall not have, and shall not directly or indirectly exercise, (i) any rights
that it may acquire by way of subrogation under this Guaranty, by any payment
hereunder or otherwise, (ii) any rights of contribution, indemnification,
reimbursement or similar suretyship claims arising out of this Guaranty, or
(iii) any other right which it might otherwise have or acquire (in any way
whatsoever) which could entitle it at any time to share or participate in any
right, remedy or security of Advanta as against Supplier or other guarantors,
whether in connection with this Guaranty or otherwise. If any amount shall be
paid to Guarantor on account of the foregoing rights at any time when any
Obligations are outstanding, such amount shall be held in trust for the benefit
of Advanta and shall forthwith be paid to Advanta to be credited and applied to
the Obligations.
     6. Continuing Guaranty. Guarantor agrees that this Guaranty is a continuing
guaranty relating to any Obligations, including Obligations which may exist
continuously or which may arise from time to time under successive transactions,
and Guarantor expressly acknowledges that this Guaranty shall remain in full
force and effect notwithstanding that there may be periods in which no
Obligations exist. This Guaranty shall continue in effect and be binding upon
Guarantor until all Obligations under the Contracts have been duly paid in full
or otherwise discharged, and any dispute in relation to a claim hereunder has
been resolved by the final judgment of a court of competent jurisdiction and any
amounts due to be paid under this Guaranty as a consequence of such judgment
have been paid in full. This Guaranty shall continue to be effective or shall be
reinstated and revived, as the case may be, if, for any reason, any payment of
the Obligations by or on behalf of Supplier shall be rescinded or must otherwise
be restored by Advanta, whether as a result of any Insolvency Proceeding or
otherwise. To the extent any payment is rescinded or restored, the Obligations
shall be revived in full force and effect without reduction or discharge for
such payment.
     7. Payments. Guarantor hereby agrees, in furtherance of the foregoing
provisions of this Guaranty and not in limitation of any other right which
Advanta or any other Person may have against Guarantor by virtue hereof, that
upon the failure of Supplier to pay any of the Obligations when and as the same
shall become due (including amounts that would become due but for the operation
of the automatic stay under §362(a) of the Bankruptcy Code), Guarantor shall
forthwith pay, or cause to be paid, in cash, to Advanta, an amount equal to the
amount of the Obligations then due to Advanta and unpaid (including interest
which, but for the filing of a petition in any Insolvency Proceeding with
respect to Advanta, would have accrued on such Obligations, whether or not a
claim is allowed against Advanta for such interest in any such Insolvency
Proceeding). All payments made by Guarantor hereunder may be applied in such
order as Advanta shall elect. Guarantor shall make each payment hereunder,
without deduction (whether for taxes or otherwise), set-off or counterclaim, on
the day when due in same day or immediately available funds, and in U.S.
dollars.

4.

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



     8. Representations; Covenants. (a) Guarantor represents and warrants to
Advanta that (i) Guarantor is a corporation duly organized and validly existing
under the law of the jurisdiction of its incorporation, and has all requisite
power and authority to own its assets and carry on its business and to execute,
deliver and perform its obligations under this Guaranty; (ii) the execution,
delivery and performance by Guarantor of this Guaranty have been duly authorized
by all necessary corporate action of Guarantor, and do not and will not result
in a breach of or constitute a default under any material agreement, lease or
instrument to which Guarantor is a party or by which it or its properties may be
bound or affected, or violate any provision of any law, rule, regulation, order,
writ, judgment, injunction, decree or the like binding on or affecting
Guarantor; (iii) this Guaranty constitutes the legal, valid and binding
obligation of Guarantor, enforceable against Guarantor in accordance with its
terms; (iv) no authorization, consent, approval, license, exemption of, or
filing or registration with, any governmental agency or authority is required
for the due execution, delivery or performance by Guarantor of this Guaranty;
and (vi) Supplier will perform all of its obligations under the Contracts and
under Division 2 of the UCC. (b) So long as this Guaranty shall be in effect,
Guarantor (i) will not liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), merge with or consolidate into, any Person, or
sell, transfer, lease or otherwise dispose of (whether in one transaction or in
a series of transactions) all or substantially all of its assets, except that
Guarantor may merge with or consolidate into any other Person or sell, transfer,
lease or otherwise dispose of all or substantially all of its assets to another
Person, provided that the surviving entity or such Person shall expressly assume
by an amendment hereto all of the obligations of Guarantor hereunder and no
default exists; and (ii) will furnish to Advanta from time to time such
information respecting Guarantor’s financial condition as Advanta may from time
to time reasonably request and will execute, acknowledge, deliver, file,
notarize and register at its own expense all such further agreements,
instruments, certificates, documents and assurances and perform such acts as
Advanta shall deem necessary or appropriate to effectuate the purposes of this
Guaranty and shall reasonably request.
     9. Notices. All notices and other communications provided for hereunder
shall, unless otherwise stated herein, be in writing (including by facsimile or
email) and shall be mailed (by certified or registered mail), sent or delivered
(i) if to Advanta, to:
Advanta Bank Corp.
Welsh and McKean Roads
Spring House, PA 19477-0844
USA
Attn: Mukesh Mehta
with a copy to:
Advanta Bank Corp.
Welsh and McKean Roads
Spring House, PA 19477-0844
USA
Attn: General Counsel

5.

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



and (ii) if to Guarantor, at or to its address or facsimile number, or email
address, set forth below its name on the signature page hereof, or at or to such
other address or facsimile number, or email address, as such party shall have
designated in a written notice to the other party. All such notices and
communications shall be effective (i) if delivered by hand, sent by certified or
registered mail or sent by an overnight courier service, when received; and
(ii) if sent by facsimile transmission or electronic mail, when sent.
     10. No Waiver. No failure on the part of Advanta to exercise, and no delay
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
remedy, power or privilege preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights and remedies
under this Guaranty are cumulative and not exclusive of any rights, remedies,
powers and privileges that may otherwise be available to Advanta.
     11. Costs and Expenses. Guarantor agrees to pay on demand all reasonable
costs and expenses of the Advanta Parties and reasonable fees and disbursements
of counsel in connection with the enforcement, or preservation of any rights
under, this Guaranty.
     12. Binding Effect; Entire Agreement; Amendments. This Guaranty shall be
binding upon Guarantor and its successors and assigns, and inure to the benefit
of and be enforceable by the Advanta Parties and their respective successors,
endorsees, transferees and assigns; provided that Guarantor shall not have the
right to assign or transfer its rights and obligations hereunder without the
prior written consent of Advanta. This Guaranty constitutes the entire agreement
of Guarantor with respect to the matters set forth herein and supersedes any
prior agreements, commitments, discussions and understandings, oral or written,
with respect thereto. There are no conditions to the full effectiveness of this
Guaranty. This Guaranty may not be amended except by a writing signed by
Guarantor and Advanta. No waiver of any rights of Advanta under any provision of
this Guaranty or consent to any departure by Guarantor therefrom shall be
effective unless in writing and signed by Advanta. Any such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
     13. Knowing and Explicit Waivers. Guarantor acknowledges that it has either
obtained the advice of legal counsel or has had the opportunity to obtain such
advice in connection with the terms and provisions of this Guaranty. Guarantor
acknowledges and agrees that each of the waivers and consents set forth herein,
including, without limitation, those contained in Sections 2 through 4, are made
with full knowledge of their significance and consequences. Additionally,
Guarantor acknowledges and agrees that by executing this Guaranty, it is waiving
certain rights, benefits, protections and defenses to which it may otherwise be
entitled under applicable law, and that all such waivers herein are explicit,
knowing waivers. Guarantor further acknowledges and agrees that Advanta is
relying on such waivers in creating the Obligations, and that such waivers are a
material part of the consideration which Advanta is receiving for creating the
Obligations.
     14. Severability. Whenever possible, each provision of the Guaranty shall
be interpreted in such manner as to be effective and valid under all applicable
laws and regulations. If, however, any provision of this Guaranty shall be
prohibited by or invalid under any such law or regulation, it shall be deemed
modified to conform to the minimum requirements of such law

6.

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



or regulation, or, if for any reason it is not deemed so modified, it shall be
ineffective and invalid only to the extent of such prohibition or invalidity
without affecting the remaining provisions of this Guaranty.
     15. Law; Submission to Jurisdiction; Jury Trial Waiver.
     (i) THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE IN THE UNITED STATES OF AMERICA.
     (ii) Guarantor hereby (A) submits to the non-exclusive jurisdiction of the
courts of the State of Delaware and the Federal courts of the United States
sitting in the State of Delaware for the purpose of any action or proceeding
arising out of or relating to this Guaranty; (B) agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
courts; (C) irrevocably waives (to the extent permitted by applicable law) any
objection which it now or hereafter may have to the laying of venue of any such
action or proceeding brought in any of the foregoing courts in and of the State
of Delaware, and any objection on the ground that any such action or proceeding
in any such court has been brought in an inconvenient forum; (D) agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions, including the Grand Duchy of Luxembourg, by
suit on the judgment or in any other manner permitted by law; and (E) designates
Genpact U.S. Holdings, Inc. with an address at 1251 Avenue of the Americas,
Suite 4100, New York, NY 10020, as agent upon whom process against Guarantor may
be served.
     (iii) GUARANTOR AND, BY ITS ACCEPTANCE HEREOF, ADVANTA, HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS GUARANTY.
     16. Counterparts. This Guaranty may be signed in one or more counterparts,
each of which when so executed and delivered shall be deemed an original, but
all of which together shall constitute one instrument.

7.

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty, as
of the date first above written.

                  Genpact Global Holdings SICAR S.a.r.l.    
 
           
 
  By        
 
  Name:        
 
  Title:        
 
           
 
  Address:        
 
      65, Boulevard, Grande Duchesse,
Charlotte, L-1331, Luxembourg    
 
      Attn.:    
 
      Fax: (                    )                     -                        

          Acknowledged and Agreed:    
 
        Advanta Bank Corp.    
 
       
By
       
Name:
           
Title:
       

8.

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO MASTER SERVICES AGREEMENT
     This First Amendment to Master Service Agreement (this “Amendment”) is made
and entered into as of the 15th day of April, 2008 by and between Advanta Bank
Corp. (“Advanta”) and Genpact International, Inc. (formerly Genpact
International, LLC) a Delaware corporation, through its Hungarian branch
(“Supplier” or “Genpact”).
RECITALS
     A. Advanta and Supplier have previously entered into a Master Consulting
Agreement dated March 15, 2007, as amended by letter agreements dated May 15,
September 5, October 12, October 30 and December 13, 2007 and January 28 and
March 12, 2008 (as amended, the “MSA”).
     B. Advanta and Supplier now desire to amend the MSA as set forth herein.
AGREEMENT
     In consideration of the mutual covenants contained herein and other good
and valuable consideration, receipt and sufficiency of which is acknowledged,
Advanta and Supplier hereby agree as follows:
     1. The second sentence in Section 12.1 of the MSA is hereby amended to add
at the end of the sentence the words “and based on ****** as set forth in the
SOWs”, so that the sentence in total shall now read as follows:
“The Fees may be adjusted ****** as set forth in Attachment 8, and based on
****** as set forth in the SOWs.”
     2. Notwithstanding anything to the contrary in the MSA including without
limitation the Fee Schedule to the MSA, if the amount of Monthly Fees payable by
Advanta for all Services provided by Supplier for the month
     (A) ******
     (B) ******
     3. The Fee Schedule to the MSA (Attachment 8 to the MSA) is hereby amended
to delete the definition of FTE Productive Hours and replace it with the
definition set forth below and to add the following definitions for Auxiliary
Time and Replacement FTEs:
FTE Productive Hours for New Accounts, Customer Service and Collections
processes means FTE hours in a day, during which the individual is ****** but
not including lunch and other breaks, and in no event less than ******:
******

 

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



Auxiliary Time means: Any time used for or coded in the phone system under the
following Auxiliary Codes (AUX Codes):
******
Replacement FTEs mean FTEs that are not Baseline FTEs or Increased FTEs and are
replacements for Current FTEs who are no longer providing Services resulting
from voluntary or involuntary termination.
     4. Section 22.1 of the MSA is hereby amended to read as follows:
“Advanta and Supplier will mutually agree on a comprehensive Business Continuity
and Disaster Recovery Plan (BCP Plan) by May 31, 2008 that will address the
level of continued delivery of Services in the event of a disaster or outage
affecting Supplier’s Facilities. Once finalized, Supplier will provide Advanta
with a copy of the BCP Plan. Advanta and its regulators may request reasonable
changes to the BCP Plan and such requests shall be addressed promptly by
Supplier. Advanta and Supplier agree that notwithstanding any provisions in the
BCP Matrixes attached to the SOWs, while the BCP is being finalized, Supplier
will provide Advanta with at least ****** in the Uppal facility or the Phoenix
Towers facility (if connectivity between the two facilities exist) by May 31,
2008; at least ****** in the Uppal facility or the Phoenix Towers facility (if
connectivity between the two facilities exist) by August 1, 2008; and at least
****** seats in the Uppal facility or the Phoenix Towers facility (if
connectivity between the two facilities exist) by December 15, 2008 for use in
the event of interruption of Services in Supplier’s DLF Building. The previous
sentence shall be subject to and superseded by the mutually agreed upon BCP
Plan.
     5. Attachment 3 of the MSA, the Information Technology Architecture, is
hereby deleted in its entirety and replaced with the document attached hereto as
Exhibit A.
     6. Paragraph C(4) of Attachment 4 to the MSA (Service Level Standards and
******) is hereby amended to read as follows:
     “Supplier shall pay Advanta by crediting on each monthly invoice, or as
directed by Advanta but not more than monthly, an amount equal to the ******
payable during that month upto a maximum of ******. Supplier will ‘true-up’ all
****** payable, less ******, once every six (6) months.”

 

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



     7. Section 5.4 (Failure to Perform) of the MSA is hereby amended by
inserting the following subsection (c) thereunder:
     “Degradations or failure of performance shall not constitute a failure by
Supplier to comply with the Service Levels to the extent that any such failure
is attributable to any one or more of the following causes:

  (a)   the acts or omissions of Advanta or any Advanta agent, including failure
to perform Advanta’s obligations specified in an SOW; and     (b)   a Force
Majeure Event.

     8. Capitalized terms used but not otherwise defined in this Amendment will
have the meanings set forth in the MSA. In the event of a conflict between this
Amendment and the MSA as it relates to the subject matter hereof, the terms of
this Amendment will control. Otherwise, all terms and conditions of the MSA will
remain in full force and effect and likewise apply to this Amendment.
     9.  This Amendment may be executed in several counterparts each of which
will be deemed an original but all of which will constitute only one Amendment.
Facsimile or pdf copies of signatures shall be effective as if original.

 

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date first above written.

          Advanta Bank Corp.    
 
       
By:
  /s/ Mukesh Mehta     4/21/08    
 
 
 
   
Name:
  Mukesh Mehta    
 
 
 
   
Title:
  Senior Vice President    
 
 
 
   
 
        Genpact International, Inc., Hungarian Branch
 
       
By:
  /s/ Mohit Thukral    
 
 
 
   
Name:
  Mohit Thukral    
 
 
 
   
Title:
  Senior Vice President    
 
 
 
   

 

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



Exhibit A
Attachment 3
Information Technology Architecture

 

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



(ADVANTA LOGO) [w64952w6495203.gif]   (GENPACT LOGO) [w64952w6495204.gif]

IT & Voice Infrastructure
Design Document
(Advanta)

          Document Owner   Version   Revision Date ******   1.0   January 31,
2007 ******   1.0a   February 1, 2007     1.0b   March 31, 2008

NOTICE
The information contained in this document is not to be used for any purpose
other than the purposes for which this document is furnished by the Genpact, nor
is this document (in whole or in part) to be reproduced or furnished to third
parties or made public without the prior express written permission from
Genpact.
******

 

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



     
 
  Advanta
(ADVANTA LOGO) [w64952w6495203.gif]
  Bank Corp.
 
  Welsh & McKean Roads
 
  P.O. Box 844
 
  Spring House, PA 19477-0844

May 15, 2008
Via Email and Courier
******
Genpact
Plot Number 129-132
Gachibowli Housing Colony,
Near IIIT, RR District,
Gachibowli, Hyderabad 50001, Andhra Pradesh, India
Dear Rama:
Reference is made to that certain Master Services Agreement between Advanta Bank
Corp. (“Advanta”) and Genpact International LLC, now known as Genpact
International, Inc., Hungarian Branch (“Genpact”) dated March 15, 2007 (the
“MSA”) and the Statements of Work # 005, 006, 007, 008, 009, 010, 011 and 012
executed pursuant to the MSA (the “Production SOWs” and collectively along with
the MSA, the “Agreement”).
This letter confirms Genpact and Advanta’s mutual agreement that until such time
as Advanta provides Genpact with forecasts for ramp up plans or provides
instructions to the contrary, Genpact shall charge Advanta Monthly Fees pursuant
to the Agreement for the ****** requested by Advanta under the SOWs, ******.
All capitalized terms in this letter shall have the definitions set forth in the
Agreement.
Please indicate your agreement by having a copy of this letter executed below on
behalf of Genpact International Inc. and return it to me at the above address.
Thank you for your assistance and attention to this matter.
Sincerely,
/s/ Mukesh Mehta

Mukesh Mehta
Senior Vice President, Advanta Bank Corp.
Agreed to and Accepted this ___th day of May, 2008
Genpact International, Inc. Hungarian Branch
By:                                                            
Name and Title:
Cc: ******

 

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.



--------------------------------------------------------------------------------



 



     
 
  Advanta
(ADVANTA LOGO) [w64952w6495203.gif]
  Bank Corp.
 
  Welsh & McKean Roads
 
  P.O. Box 844
 
  Spring House, PA 19477-0844

June 6, 2008
Via Email and Courier
******
Genpact International, Inc.
Sector 53, Sector Road — DLF Phase V
Gurgaon — 122002, Haryana, India
Dear Sanjay:
Reference is made to that certain Master Services Agreement between Advanta Bank
Corp. (“Advanta”) and Genpact International LLC, now known as Genpact
International, Inc., Hungarian Branch (“Genpact”) dated March 15, 2007 (the
“MSA”) and the Statements of Work # 005, 006, 007, 008, 009, 010, 011 and 012
executed pursuant to the MSA (the “Production SOWs” and collectively along with
the MSA, the “Agreement”).
This letter confirms Genpact and Advanta’s agreement that, in addition to the
DLF Building in Hyderabad specified in the SOWs (the “Hyderabad Site”), Services
shall also be performed from a second location in Gurgaon, India: specifically,
Building 6, Sector 24 & 25A, DLF Cyber City (SEZ), PH-III, Gurgoan, 122002,
India (the “Gurgaon Site”). By June 23, 2008, Services specified in SOWs #006,
007, 008, 009, 010 and 012 will be performed from both the Hyderabad Site and
the Gurgaon Site in the proportions mutually agreed to by the parties. The
parties may mutually agree on any other Services that are to be performed either
entirely or partially from the Gurgaon Site in the future.
All capitalized terms in this letter shall have the definitions set forth in the
Agreement.
Please indicate your agreement by having a copy of this letter executed below on
behalf of Genpact International Inc. and return it to me at the above address.
Thank you for your assistance and attention to this matter.
Sincerely,
/s/ Mukesh Mehta

Mukesh Mehta
Senior Vice President, Advanta Bank Corp.
Agreed to and Accepted this ___th day of June, 2008
Genpact International, Inc. Hungarian Branch
By:  /s/ Mohit Thukral                                                          
Name and Title: Mohit Thukral, Senior Vice President
Cc: ******

 

--------------------------------------------------------------------------------

****** — Denotes material that has been omitted and filed separately with the
Commission.